 

Exhibit 10.1

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

CONTANGO OIL & GAS COMPANY

CONTANGO OPERATORS, INC.

AMEGY BANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

AND LETTER OF CREDIT ISSUER

AND

THE LENDERS SIGNATORY HERETO

October 1, 2010

 

 

REVOLVING LINE OF CREDIT AND LETTER OF CREDIT FACILITY OF UP TO $75,000,000

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

DEFINITIONS AND INTERPRETATION

     2   

1.1

   Terms Defined Above      2   

1.2

   Additional Defined Terms      2   

1.3

   Undefined Financial Accounting Terms      19   

1.4

   References      19   

1.5

   Articles and Sections      19   

1.6

   Number and Gender      19   

1.7

   Incorporation of Schedules and Exhibits      19   

1.8

   Negotiated Transaction      19   

ARTICLE II

  

TERMS OF FACILITY

     20   

2.1

   Revolving Line of Credit and Letter of Credit Facility      20   

2.2

   Limitations on Interest Periods      23   

2.3

   Limitation on Types of Loans      23   

2.4

   Use of Loan Proceeds and Letters of Credit      24   

2.5

   Interest      24   

2.6

   Repayment of Loans and Interest      25   

2.7

   Outstanding Amounts      25   

2.8

   Taxes and Time, Place and Method of Payments      26   

2.9

   Pro Rata Treatment; Adjustments      28   

2.10

   Borrowing Base and Monthly Reduction Amount      29   

2.11

   Mandatory Prepayments      30   

2.12

   Voluntary Prepayments and Conversions of Loans      31   

2.13

   Commitment Fees      31   

2.14

   Engineering Fees      32   

2.15

   Additional Fees      32   

2.16

   Loans to Satisfy Obligations      32   

2.17

   General Provisions Relating to Interest      32   

2.18

   Yield Protection      33   

2.19

   Illegality      35   

2.20

   Replacement Lenders      35   

2.21

   Regulatory Change      36   

2.22

   Letters in Lieu of Transfer Orders or Division Orders      37   

2.23

   Power of Attorney      37   

2.24

   Security Interest in Accounts; Right of Offset      37   

ARTICLE III

  

CONDITIONS

     38   

3.1

   Receipt of Loan Documents and Other Items      38   

3.2

   Each Loan      41   

3.3

   Issuance of Letters of Credit      42   

 

- i -



--------------------------------------------------------------------------------

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES

     43   

4.1

   Due Authorization      43   

4.2

   Existence      43   

4.3

   Valid and Binding Obligations      43   

4.4

   Security Documents      43   

4.5

   Title to Oil and Gas Properties      44   

4.6

   Scope and Accuracy of Financial Statements      44   

4.7

   No Material Misstatements      44   

4.8

   Liabilities and Litigation      44   

4.9

   Authorizations; Consents      44   

4.10

   Compliance with Laws      45   

4.11

   ERISA      45   

4.12

   Environmental Laws      45   

4.13

   Compliance with Federal Reserve Regulations      45   

4.14

   Investment Company Act Compliance      45   

4.15

   Proper Filing of Tax Returns; Payment of Taxes Due      45   

4.16

   Refunds      46   

4.17

   Gas Contracts      46   

4.18

   Intellectual Property      46   

4.19

   Casualties or Taking of Property      46   

4.20

   Principal Location      46   

4.21

   Subsidiaries      46   

4.22

   Compliance with Anti-Terrorism Laws      47   

4.23

   Identification Numbers      47   

4.24

   Solvency      48   

ARTICLE V

  

AFFIRMATIVE COVENANTS

     48   

5.1

   Maintenance and Access to Records      48   

5.2

   Quarterly Financial Statements and Compliance Certificates      48   

5.3

   Annual Financial Statements and Compliance Certificate and Financial
Projections      48   

5.4

   Oil and Gas Reserve Reports and Production Reports      49   

5.5

   Title Opinions; Title Defects; Mortgaged Properties      50   

5.6

   Notices of Certain Events      50   

5.7

   Letters in Lieu of Transfer Orders or Division Orders      51   

5.8

   Commodity Hedging      51   

5.9

   Guaranties and Additional Security Documents      51   

5.10

   Additional Information      51   

5.11

   Compliance with Laws      52   

5.12

   Payment of Assessments and Charges      52   

5.13

   Maintenance of Existence or Qualification and Good Standing      52   

5.14

   Payment of Notes; Performance of Obligations      52   

5.15

   Further Assurances      52   

5.16

   Initial Expenses of Agent      52   

5.17

   Subsequent Expenses of Agent and Lenders      52   

5.18

   Operation of Oil and Gas Properties      53   

5.19

   Maintenance and Inspection of Properties      53   

 

- ii -



--------------------------------------------------------------------------------

5.20

   Maintenance of Insurance      53   

5.21

   Environmental Indemnification      54   

5.22

   General Indemnification      55   

5.23

   Evidence of Compliance with Anti-Terrorism Laws      55   

5.24

   Deposit Accounts      55   

ARTICLE VI

  

NEGATIVE COVENANTS

     55   

6.1

   Indebtedness      55   

6.2

   Contingent Obligations      56   

6.3

   Liens      56   

6.4

   Sales of Assets      56   

6.5

   Leasebacks      57   

6.6

   Sale or Discount of Receivables      57   

6.7

   Loans or Advances      57   

6.8

   Investments      57   

6.9

   Dividends and Distributions      58   

6.10

   Issuance of Equity; Changes in Corporate Structure      58   

6.11

   Transactions with Affiliates      58   

6.12

   Lines of Business      59   

6.13

   Plan Obligation      59   

6.14

   Current Ratio      59   

6.15

   Anti-Terrorism Laws      59   

ARTICLE VII

  

EVENTS OF DEFAULT

     59   

7.1

   Enumeration of Events of Default      59   

7.2

   Remedies      61   

ARTICLE VIII

  

THE AGENT

     63   

8.1

   Appointment      63   

8.2

   Delegation of Duties      63   

8.3

   Exculpatory Provisions      63   

8.4

   Reliance by Agent      63   

8.5

   Notice of Default      64   

8.6

   Non-Reliance on Agent and Other Lenders      64   

8.7

   Indemnification      65   

8.8

   Restitution      65   

8.9

   Agent in Its Individual Capacity      66   

8.10

   Successor Agent      66   

8.11

   Applicable Parties      67   

8.12

   Releases      67   

ARTICLE IX

  

MISCELLANEOUS

     67   

9.1

   Assignments; Participations      67   

9.2

   Survival of Representations, Warranties, and Covenants      68   

9.3

   Notices and Other Communications      69   

9.4

   Parties in Interest      69   

9.5

   Renewals; Extensions      70   

 

- iii -



--------------------------------------------------------------------------------

9.6

   Rights of Third Parties      70   

9.7

   No Waiver; Rights Cumulative      70   

9.8

   Survival Upon Unenforceability      70   

9.9

   Amendments; Waivers      70   

9.10

   Controlling Agreement      71   

9.11

   Disposition of Collateral      71   

9.12

   Governing Law      71   

9.13

   Waiver of Right to Jury Trial      71   

9.14

   Waiver of Class Action      71   

9.15

   Jurisdiction and Venue      71   

9.16

   Integration      72   

9.17

   Waiver of Punitive and Consequential Damages      72   

9.18

   Counterparts      72   

9.19

   USA Patriot Act Notice      72   

9.20

   Contribution and Indemnification      72   

9.21

   Tax Shelter Regulations      73   

9.22

   Release of Liens      73   

9.23

   Confidentiality      73   

LIST OF SCHEDULES

 

Schedule 4.8

  -    Liabilities and Litigation

Schedule 4.12

  -    Environmental Matters

Schedule 4.16

  -    Refunds

Schedule 4.17

  -    Gas Contracts

Schedule 4.19

  -    Casualties

Schedule 4.21

  -    Subsidiaries

Schedule 4.23

  -    Taxpayer Identification and Organization Numbers LIST OF EXHIBITS

Exhibit I

  -    Form of Note

Exhibit II

  -    Form of Borrowing Request

Exhibit III

  -    Form of Compliance Certificate

Exhibit IV

  -    Facility Amounts

Exhibit V

  -    Form of Opinion of Counsel

Exhibit VI

  -    Form of Assignment Agreement

 

- iv -



--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is made and entered into
effective the 1st day of October, 2010, by and among CONTANGO OIL & GAS COMPANY,
a Delaware corporation (“Contango O&G”), CONTANGO OPERATORS, INC., a Delaware
corporation and the successor by merger to Contango Resources Company, a
Delaware corporation (“Contango Operators,” and Contango O&G and Contango
Operators, collectively, the “Borrowers”), each lender that is a signatory
hereto or becomes a party hereto as provided in Section 9.1 (individually,
together with its successors and assigns, a “Lender” and collectively, together
with their respective successors and assigns, the “Lenders”), and AMEGY BANK
NATIONAL ASSOCIATION, a national banking association (“Amegy”), as
administrative agent for the Lenders, the issuing bank for letters of credit
issued hereunder and as collateral agent for the Lenders and any other Secured
Creditors (as defined hereinafter) under certain circumstances hereunder (in
such capacities, together with its successors in such capacities pursuant to the
terms hereof, the “Agent”).

W I T N E S S E T H:

WHEREAS the Borrowers, Contango Energy Company, a Delaware corporation
(“Contango Energy”), the lenders party thereto and Compass Bank, an Alabama
banking corporation (“Compass”) and successor in interest to Guaranty Bank, FSB,
a federal savings bank (“Guaranty”), as administrative agent for such lenders
(in such capacity, the “Administrative Agent”), are parties to that certain
Amended and Restated Credit Agreement dated as of March 31, 2009 among the
Borrowers, Contango Energy, the lenders party thereto and Guaranty, as
administrative agent for such lenders, as amended to the Closing Date (as
defined hereinafter) (as so amended, the “Existing Credit Agreement”);

WHEREAS, pursuant to that certain Assignment of Note, Mortgage Liens, Security
Interests and Other Rights made and entered into on October 1, 2010 among
Compass, acting for itself and as the Administrative Agent the Existing Issuing
Lender, Amegy acting for itself and as the Agent and the New Issuing Lender and
the Collateral Agent, the Borrowers and Contango Energy (the “Compass
Assignment”), among other things, Amegy has acquired from Compass the rights of
Compass and the Administrative Agent under the Existing Credit Agreement,
including the right to payment of the indebtedness owing to Compass thereunder;

WHEREAS, the Borrowers are affiliated entities; and

WHEREAS, the Borrowers, the Agent and Amegy desire to enter into this Second
Amended and Restated Credit Agreement and Contango Energy joins in the execution
of this Second Amended and Restated Credit Agreement solely to evidence its
consent to this amendment and restatement of the Existing Credit Agreement;



--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows,
amending and restating the existing Credit Agreement in its entirety:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Terms Defined Above. As used in this Second Amended and Restated Credit
Agreement, each of the terms “Administrative Agent,” “Agent,” “Amegy,”
“Borrowers,” “Compass,” “Compass Assignment,” “Contango O&G,” “Contango
Operators,” “Existing Credit Agreement,” “Guaranty” and “Lenders” and shall have
the meaning assigned to such term hereinabove.

1.2 Additional Defined Terms. As used in this Second Amended and Restated Credit
Agreement, each of the following terms shall have the meaning assigned thereto
in this Section 1.2 or in Sections referred to in this Section 1.2, unless the
context otherwise requires:

“Additional Amount” shall have the meaning assigned to such term in Section 2.8.

“Additional Costs” shall mean costs which are attributable to the obligation of
the Agent or any Lender to make or its making or maintaining any Loan, or any
reduction in any amount receivable by the Agent or such Lender in respect of any
such obligation or any LIBO Rate Loan, resulting from any Regulatory Change
which (a) changes the basis of taxation of any amounts payable to the Agent or
such Lender under this Agreement or any Note in respect of any LIBO Rate Loan
(other than taxes imposed on the overall net income of the Agent or such Lender
or its Applicable Lending Office (including franchise or similar taxes) for any
such LIBO Rate Loan), (b) imposes or modifies any reserve, special deposit,
minimum capital, capital ratio, or similar requirements (other than the Reserve
Requirement utilized in the determination of the Adjusted LIBO Rate for such
Loan) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, the Agent or such Lender (including LIBO Rate
Loans and Dollar deposits in the London interbank market in connection with LIBO
Rate Loans), or the Commitment of the Agent or such Lender, or the London
interbank market, or (c) imposes any other condition affecting this Agreement or
any Note or any of such extensions of credit, liabilities, or Commitments.

“Adjusted Base Rate” shall mean, for any day as to all Base Rate Loans, an
interest rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) determined by the Agent to be the greater of (a) the Base Rate, (b) the sum
of the Federal Funds Rate plus one half of one percent (0.50%) and (c) the sum
of the Adjusted LIBO Rate for an Interest Period of one month plus two percent
(2%).

“Adjusted LIBO Rate” shall mean, for any Interest Period for any LIBO Rate Loan,
the greater of (a) seventy five one-hundredths of one percent (0.75%) and (b) an
interest rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) equal to the quotient of (a) the LIBO Rate for such Interest Period for such
Loan divided by (b) the remainder of 1.00 minus the Reserve Requirement for such
Loan for such Interest Period.

 

- 2 -



--------------------------------------------------------------------------------

 

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly, controlling, or under common control with, such Person, and includes
any “affiliate” of such Person within the meaning of Rule 12b2 promulgated by
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, with “control,” as used in this definition, meaning possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or action through ownership of voting securities, contract,
voting trust, or membership in management or in the group appointing or electing
management or otherwise through formal or informal arrangements or business
relationships.

“Agreement” shall mean this Credit Agreement, as it may be amended,
supplemented, restated, or otherwise modified from time to time.

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

“Applicable Lending Office” shall mean, for each Lender and type of Loan, the
lending office of such Lender (or an affiliate of such Lender) designated for
such type of Loan on the signature pages hereof or in an Assignment Agreement or
such other office of such Lender (or an affiliate of such Lender) as such Lender
may from time to time specify to the Agent and the Borrower as the office by
which its Loans of such type are to be made and maintained.

“Applicable Margin” shall mean (a) on any day and as to each LIBO Rate Loan
under the Facility outstanding on such day, two and one-half percent (2.50%) and
(b) on any day and as to each Base Rate Loan under the Facility outstanding on
such day, one half of one percent (0.50%).

; provided, however, during any period while there exists any Deficiency, the
relevant amount above in this definition shall be increased by two percent
(2.00%).

“Approved Fund” shall mean any (a) investment company, fund, trust,
securitization vehicle or conduit that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business or (b) any Person
(other than a natural person) which temporarily warehouses loans for any Lender
or any entity described in the preceding clause (a) and that, with respect to
each of the preceding clauses (a) and (b), is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) a Person (other than a natural
person) or an Affiliate of a Person (other than a natural person) that
administers or manages a Lender.

“Approved Hedge Counterparty” shall mean any Lender or an Affiliate of any
Lender.

 

- 3 -



--------------------------------------------------------------------------------

 

“Assignment Agreement” shall mean each Assignment Agreement, substantially in
the form of Exhibit VI, with appropriate insertions.

“Available Commitment” shall mean, at any time, an amount equal to the
remainder, if any, of (a) the Commitment Amount in effect at such time minus
(b) the sum of the Loan Balance at such time plus the L/C Exposure at such time.

“Base Rate” shall mean the interest rate announced by Amegy from time to time as
its prime rate or its general reference rate of interest, which Base Rate shall
change upon any change in such announced or published general reference interest
rate and which Base Rate may not, in certain instances, be the lowest interest
rate charged by Amegy.

“Base Rate Loan” shall mean any Loan and any portion of the Loan Balance which
the Borrower has requested, in the initial Borrowing Request for such Loan or a
subsequent Borrowing Request for such portion of the Loan Balance, bear interest
on the basis of the Adjusted Base Rate, or which pursuant to the terms hereof is
otherwise required to bear interest on the basis of the Adjusted Base Rate.

“Benefited Lender” shall have the meaning assigned to such term in
Section 2.9(c).

“Blocked Person” shall have the meaning assigned to such term in Section 4.22.

“Borrowing Base” shall mean, at any time, the amount stated in Section 2.10(a)
and each other amount established and in effect from time to time in accordance
with the provisions of Section 2.10.

“Borrowing Request” shall mean each written request, substantially in the form
attached hereto as Exhibit II, by one or both of the Borrowers to the Agent for
a borrowing or conversion pursuant to Section 2.1 or Section 2.12, each of which
shall:

(a) be signed by a Responsible Officer of such Borrower;

(b) specify the amount and type of the Loan requested or to be converted and the
date of the borrowing or conversion (which shall be a Business Day);

(c) when requesting a Base Rate Loan, be delivered to the Agent no later than
11:00 a.m., Central Standard or Central Daylight Savings Time, as the case may
be, on the Business Day preceding the requested borrowing or conversion; and

(d) when requesting a LIBO Rate Loan, be delivered to the Agent no later than
11:00 a.m., Central Standard or Central Daylight Savings Time, as the case may
be, the third Business Day preceding the requested borrowing or conversion and
designate the Interest Period requested with respect to such Loan.

 

- 4 -



--------------------------------------------------------------------------------

 

“Business Day” shall mean a day other than a Saturday, Sunday, legal holiday for
commercial banks under the laws of the State of Texas, or any other day when
banking is suspended in the State of Texas and, with respect to all requests,
notices, and determinations in connection with, and payments of principal and
interest on, LIBO Rate Loans, which is also a day for trading by and between
banks in Dollar deposits in the London interbank market.

“Business Entity” shall mean a corporation, partnership, joint venture, limited
liability company, joint stock association, business trust, or other business
entity.

“Closing” shall mean the establishment of the Facility.

“Closing Date” shall mean the date of this Agreement.

“Collateral” shall mean the Mortgaged Properties and any other Property now or
at any time used or intended as security for the payment or performance of all
or any portion of the Obligations, including any Property that was considered in
determining or redetermining the Borrowing Base and expressly including “as
extracted collateral” as defined in the UCC or the Uniform Commercial Code of
any other applicable state.

“Commitment Amount” shall mean, subject to the applicable provisions of this
Agreement and the right of the Borrowers to reduce such amount on an irrevocable
basis by written notice to the Agent at any time (provided, however, the
Borrowers shall not be entitled to any reduction to an amount less than the sum
of the then existing Loan Balance and L/C Exposure), the lesser of (a) the sum
of the Facility Amounts of the Lenders and (b) the Borrowing Base in effect at
such time.

“Commitment Fees” shall mean the fees payable to the Agent by the Borrower
pursuant to the provisions of Section 2.13.

“Commitment Period” shall mean the period from and including the Closing Date
to, but not including, the Commitment Termination Date.

“Commitments” shall mean the several obligations of the Lenders to make Loans to
or for the benefit of the Borrower and the obligation of the Agent to issue and
the Lenders to participate in Letters of Credit, all pursuant to Section 2.1.

“Commitment Termination Date” shall mean the earlier of (a) October 1, 2014 and
(b) the date the Commitments are terminated pursuant to the provisions of
Section 7.2.

 

- 5 -



--------------------------------------------------------------------------------

 

“Commodity Hedge Agreements” shall mean crude oil, natural gas or other
hydrocarbon floor, collar, cap, price protection or hedge agreements.

“Commonly Controlled Entity” shall mean any Person which is under common control
with the Borrower or any of the Guarantors within the meaning of Section 4001 of
ERISA.

“Compliance Certificate” shall mean each certificate, substantially in the form
attached hereto as Exhibit III, executed by a Responsible Officer of Contango
O&G and furnished to the Agent from time to time in accordance with the
provisions of Section 5.2 or Section 5.3, as the case may be.

“Confidential Information” shall have the meaning assigned to such term in
Section 9.23.

“Contango Mining” shall mean Contango Mining Company, a Delaware corporation.

“Contango ORE” shall mean Contango ORE, Inc., a Delaware corporation.

“Contango Venture Capital” shall mean Contango Venture Capital Corporation, a
Delaware corporation.

“Conterra” shall mean Conterra Company, a Delaware corporation.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, or other obligations of any other Person (for purposes of this
definition, a “primary obligation”) in any manner, whether directly or
indirectly, including any obligation of such Person, regardless of whether such
obligation is contingent, (a) to purchase any primary obligation or any Property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any primary obligation, or (ii) to
maintain working or equity capital of any other Person in respect of any primary
obligation, or otherwise to maintain the net worth or solvency of any other
Person, (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any primary obligation of the ability of the
Person primarily liable for such primary obligation to make payment thereof, or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof, with the amount of any Contingent
Obligation being deemed to be equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.

“Contribution Percentage” shall mean, for each party obligated to make a payment
due pursuant to the provisions of Section 9.20, the percentage obtained by
dividing such party’s Obtained Benefit by the aggregate Obtained Benefits of the
Borrowers and all of the Guarantors.

 

- 6 -



--------------------------------------------------------------------------------

 

“Credit Parties” shall mean, collectively, the Borrowers and the Guarantors.

“Current Assets” shall mean all assets which would, in accordance with GAAP, be
included as current assets on a consolidated balance sheet of the Borrowers and
their consolidated Subsidiaries as of the date of calculation, after deducting
adequate reserves in each case in which a reserve is proper in accordance with
GAAP, plus the then current Available Commitment, but excluding non-cash
derivative current assets arising from Commodity Hedge Agreements.

“Current Liabilities” shall mean all liabilities which would, in accordance with
GAAP, be included as current liabilities on a consolidated balance sheet of the
Borrowers and their consolidated Subsidiaries, but excluding current maturities
in respect of the Obligations, both principal and interest, and non-cash
derivative current liabilities arising from Commodity Hedge Agreements.

“Default” shall mean any event or occurrence which with the lapse of time or the
giving of notice or both would become an Event of Default.

“Default Rate” shall mean a daily interest rate equal to the per annum interest
rate equal to the Adjusted Base Rate for each relevant day plus two percent
(2%) converted to a daily rate on the basis of a year of 365 or 366 days, as the
case may be, and the rate so determined for each relevant day being applied on
the basis of actual days elapsed (including the first day, but excluding the
last day) during the period for which interest is payable at the Default Rate,
but in no event shall the Default Rate exceed the Highest Lawful Rate.

“Deficiency” shall have the meaning assigned to such term in Section 2.11(a).

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary of either of the Borrowers or
any of the Guarantors that is organized under the laws of the United States of
America or any state thereof or the District of Columbia.

“Environmental Complaint” shall mean any written complaint, order, directive,
claim, citation, notice of environmental report or investigation, or other
notice by any Governmental Authority with respect to (a) air emissions,
(b) spills, releases, or discharges to soils, any improvements located thereon,
surface water, groundwater, or the sewer, septic, waste treatment, storage, or
disposal systems servicing any Property of the Borrower or any of the
Guarantors, (c) solid or liquid waste disposal, (d) the use, generation,
storage, transportation, or disposal

 

- 7 -



--------------------------------------------------------------------------------

of any Hazardous Substance, or (e) other environmental, health or safety matters
affecting any Property of the Borrower or any of the Guarantors or the business
conducted thereon.

“Environmental Laws” shall mean (a) the following federal laws as they may be
cited, referenced, and amended from time to time: the Clean Air Act, the Clean
Water Act, the Safe Drinking Water Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Endangered Species Act, the
Resource Conservation and Recovery Act, the Hazardous Materials Transportation
Act, the Occupational Safety and Health Act, the Oil Pollution Act, the Resource
Conservation and Recovery Act, the Superfund Amendments and Reauthorization Act,
and the Toxic Substances Control Act; (b) any and all equivalent environmental
statutes of any state in which Property of the Borrower or any of the Guarantors
is situated, as they may be cited, referenced and amended from time to time;
(c) any rules or regulations promulgated under or adopted pursuant to the above
federal and state laws; and (d) any other equivalent federal, state, or local
statute or any requirement, rule, regulation, code, ordinance, or order adopted
pursuant thereto, including those relating to the generation, transportation,
treatment, storage, recycling, disposal, handling, or release of Hazardous
Substances.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
regulations thereunder and interpretations thereof.

“Event of Default” shall mean any of the events specified in Section 7.1.

“Excess Payments” shall have the meaning assigned to such term in Section 9.20.

“Excluded Taxes” shall mean, with respect to any and all payments to the Agent,
any Lender or any other recipient of any payment to be made by or on account of
any Obligation, net income taxes, branch profits taxes, franchise and excise
taxes (to the extent imposed in lieu of net income taxes), and all interest,
penalties and liabilities with respect thereto, imposed on the Agent or any
Lender.

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Facility” shall mean the credit facility extended to the Borrower pursuant to
this Agreement.

“Facility Amount” shall mean, for each Lender and at any point in time, the
amount set forth opposite the name of such Lender on Exhibit IV under the
caption “Facility Amounts,” as modified from time to time to reflect assignments
permitted by Section 9.1 or otherwise pursuant to the terms hereof.

 

- 8 -



--------------------------------------------------------------------------------

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of Dallas, Texas, on the Business Day next succeeding
such day, provided that (a) if the day for which such rate is to be determined
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to Amegy
on such day on such transactions as determined by the Agent.

“Financial Statements” shall mean consolidated and consolidating financial
statements of the Borrowers and their consolidated Subsidiaries as at the point
in time and for the period indicated, including all notes thereto, and, in each
case, consisting of at least a balance sheet and related statements of
operations, shareholders’ equity and cash flows, all of which, unless otherwise
indicated, shall be prepared in accordance with GAAP consistently applied and in
comparative form with respect to the corresponding period of the preceding
fiscal year.

“Foreign Lender” shall have the meaning assigned to such term in Section 2.8.

“GAAP” shall mean generally accepted accounting principles established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants and in effect in the United States from time to time.

“Governmental Authority” shall mean any nation, country, commonwealth,
territory, government, state, county, parish, municipality, or other political
subdivision and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.

“Guaranties” shall mean, collectively, those certain agreements, each styled
“Guaranty”, entered into after the Closing Date by Domestic Subsidiaries of
either of the Borrowers or any of their respective Subsidiaries in favor of the
Agent for the benefit of the Lenders in form and substance reasonably
satisfactory to the Agent.

“Guarantors” shall mean any and all Domestic Subsidiaries of either of the
Borrowers or any of their respective Subsidiaries existing as of the Closing
Date or formed thereafter, but expressly excluding Contango Energy, Contango
Venture Capital, Contango ORE, Contango Mining and Conterra until each of such
Business Entities executes a Guaranty and a Joinder Agreement and provides to
the Agent an opinion of counsel, in form and substance reasonably acceptable to
the Agent, addressing, among other matters, the due authorization, execution and
delivery of the Guaranty to which it is a party and the enforceability of such
Guaranty as its obligation and such other and further documentation and
information as the Agent may reasonably request.

 

- 9 -



--------------------------------------------------------------------------------

 

“Hazardous Substances” shall mean flammables, explosives, radioactive materials,
hazardous wastes, asbestos, or any material containing asbestos, polychlorinated
biphenyls (PCBs), toxic substances or related materials, petroleum, petroleum
products, associated oil or natural gas exploration, production, and development
wastes, or any substances defined as “hazardous substances,” “hazardous
materials,” “hazardous wastes,” or “toxic substances” under the Comprehensive
Environmental Response, Compensation and Liability Act, the Superfund Amendments
and Reauthorization Act, the Hazardous Materials Transportation Act, the
Resource Conservation and Recovery Act, the Toxic Substances Control Act, or any
other Requirement of Law.

“Highest Lawful Rate” shall mean, as to any Lender, the maximum non-usurious
interest rate, if any (or, if the context so requires, an amount calculated at
such rate), that at any time or from time to time may be contracted for, taken,
reserved, charged, or received under laws applicable to such Lender, as such
laws are presently in effect or, to the extent allowed by applicable law, as
such laws may hereafter be in effect and which allow a higher maximum
non-usurious interest rate than such laws now allow.

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
liabilities (excluding capital, surplus, reserves for deferred income taxes,
deferred compensation liabilities, other deferred liabilities and credits and
asset retirement obligations) which in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a balance sheet,
(b) all obligations of such Person evidenced by bonds, debentures, promissory
notes, or similar evidences of indebtedness, (c) all other indebtedness of such
Person for borrowed money, and (d) all obligations of others, to the extent any
such obligation is secured by a Lien on the assets of such Person (whether or
not such Person has assumed or become liable for the obligation secured by such
Lien), (e) all direct or contingent obligations of such Person under letters of
credit, banker’s acceptances and similar instruments and (f) net obligations of
such Person under any Commodity Hedge Agreements or Interest Rate Hedge
Agreements.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 5.21.

“Insolvency Proceeding” shall mean application (whether voluntary or instituted
by another Person) for or the consent to the appointment of a receiver, trustee,
conservator, custodian, or liquidator of any Person or of all or a substantial
part of the Property of such Person, or the filing of a petition (whether
voluntary or instituted by another Person) commencing a case under Title 11 of
the United States Code, seeking liquidation, reorganization, or rearrangement or
taking advantage of any bankruptcy, insolvency, debtor’s relief, or other
similar law of the United States, the State of Texas, or any other jurisdiction.

 

- 10 -



--------------------------------------------------------------------------------

 

“Intellectual Property” shall mean patents, patent applications, trademarks,
tradenames, copyrights, technology, know-how, and processes.

“Interest Period” shall mean, subject to the limitations set forth in
Section 2.2, with respect to any LIBO Rate Loan, a period commencing on the date
such Loan is made or converted from a Loan of another type pursuant to this
Agreement or the last day of the next preceding Interest Period with respect to
such Loan and ending on the numerically corresponding day in the calendar month
that is one, two, three or, if quotes are available for such period, six months
thereafter, as the Borrower may request in the Borrowing Request for such Loan.

“Interest Rate Hedge Agreements” shall mean interest rate floor, collar, cap,
rate protection or hedge agreements.

“Investment” in any Person shall mean any stock, bond, note, or other evidence
of Indebtedness, or any other security (other than current trade and customer
accounts) of, investment or partnership interest in or loan to, such Person.

“Joinder Agreement” shall mean each agreement, in form and substance reasonably
acceptable to the Agent, pursuant to which a Domestic Subsidiary of either of
the Borrowers or any of their respective Domestic Subsidiaries makes certain
representations and warranties to the Agent and the Lenders and agrees to be
bound by the covenants in Article V and Article VI as if such were stated to be
applicable to it and which agreement shall constitute a Loan Document.

“L/C Exposure” shall mean, at any time, the then aggregate maximum amount
available to be drawn under outstanding Letters of Credit plus, prior to the
making of any related Letter of Credit Payments in respect of Letters of Credit,
the aggregate of all unpaid reimbursement obligations in respect of Letters of
Credit.

“L/C Sublimit” shall mean, at any point in time, the lesser of (a) the amount of
the Borrowing Base then in effect and (b) $15,000,000.

“Letter of Credit” shall mean any standby letter of credit issued for the
account of the Borrower pursuant to Section 2.1(e).

“Letter of Credit Application” shall mean the standard letter of credit
application employed by Amegy, as the issuer of the Letters of Credit, from time
to time in connection with its issuance of letters of credit.

“Letter of Credit Payment” shall mean any payment made by the Agent on behalf of
the Lenders under a Letter of Credit, to the extent that such payment has not
been repaid by the Borrower.

 

- 11 -



--------------------------------------------------------------------------------

 

“LIBO Rate” shall mean, with respect to any Interest Period for any LIBO Rate
Loan, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) that appears on Reuters Reference LIBOR01 (or any successor thereto) for
Interest Periods of one month, two months, three months or six months,
respectively (or if such shall not be available, any successor or similar
service selected by the Agent and the Borrowers) as of approximately 11:00 a.m.,
Central Standard or Central Daylight Savings Time, as the case may be, on the
day two Business Days prior to the first day of such Interest Period for Dollar
deposits in an amount comparable to the principal amount of such LIBO Rate Loan
and having a term comparable to the Interest Period for such LIBO Rate Loan. If
neither Reuters nor any successor or similar service is available, the term
“LIBO Rate” shall mean, with respect to any Interest Period for any LIBO Rate
Loan, the rate per annum (rounded upwards if necessary, to the nearest 1/16 of
1%) quoted by the Agent at approximately 11:00 a.m., London time (or as soon
thereafter as practicable) two Business Days prior to the first day of the
Interest Period for such LIBO Rate Loan for the offering to Amegy by leading
banks in the London interbank market of Dollar deposits in an amount comparable
to the principal amount of such LIBO Rate Loan and having a term comparable to
the Interest Period for such LIBO Rate Loan.

“LIBO Rate Loan” shall mean any Loan and any portion of the Loan Balance which
either of the Borrowers has requested, in the initial Borrowing Request for such
Loan or a subsequent Borrowing Request for such portion of the Loan Balance,
bear interest on the basis of the Adjusted LIBO Rate and which are permitted by
the terms hereof to bear interest on the basis of the Adjusted LIBO Rate.

“Lien” shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of such Property, whether such interest
is based on common law, statute, or contract, and including, but not limited to,
the lien or security interest arising from a mortgage, ship mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt, or a
lease, consignment, or bailment for security purposes (other than true leases or
true consignments), liens of mechanics, materialmen, and artisans, maritime
liens and reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases, and other title exceptions and
encumbrances affecting Property which secure an obligation owed to, or a claim
by, a Person other than the owner of such Property (for the purpose of this
Agreement, each of the Borrowers and each of the Guarantors shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, financing lease, or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
for security purposes).

“Limitation Period” shall mean, with respect to any Lender, any period while any
amount remains owing on the Note payable to such Lender and interest on such
amount, calculated at the applicable interest rate, plus any fees or other sums
payable to such Lender under any Loan Document and deemed to be interest under
applicable law, would exceed the amount of interest which would accrue at the
Highest Lawful Rate.

 

- 12 -



--------------------------------------------------------------------------------

 

“Loan” shall mean, collectively, any loan made by any Lender to or for the
benefit of either of the Borrowers pursuant to this Agreement and any payment
made by the Agent, on behalf of any Lender, under a Letter of Credit.

“Loan Balance” shall mean, at any point in time, the aggregate outstanding
principal balance of the Notes at such time.

“Loan Documents” shall mean this Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, the Security Documents, any Joinder
Agreements, the Guaranties and all other documents and instruments now or
hereafter delivered pursuant to the terms of or in connection with this
Agreement, the Notes, the Letter of Credit Applications, the Letters of Credit
or the Security Documents, and all renewals and extensions of, amendments and
supplements to, and restatements of, any or all of the foregoing from time to
time in effect.

“Material Adverse Effect” shall mean (a) any adverse effect on the business,
operations, assets, properties, liabilities (actual or contingent) or financial
condition of the Borrowers on a combined basis which increases, in any material
respect, the risk that any of the Obligations will not be repaid as and when
due, (b) any material and adverse effect upon the Collateral, including any
material and adverse effect upon the value or impairment of either Borrower’s
ownership of any Collateral, (c) any material adverse effect on the validity or
enforceability of any Loan Document or (d) any material adverse effect on the
rights or remedies of the Agent, the Lenders or any other Secured Creditor under
any Loan Document.

“Monthly Reduction Amount” shall mean, at any time, the amount determined as
such by the Agent (with the approval of the Lenders as required by the
provisions of Section 9.9) and then in effect in accordance with the provisions
of Section 2.10.

“Mortgaged Properties” shall mean all Oil and Gas Properties of the Borrowers or
any of the Subsidiary Guarantors subject to a perfected first priority Lien
(subject only to Permitted Liens) in favor of the Agent, as security for the
Obligations.

“Notes” shall mean, collectively, the promissory notes of the Borrowers each
payable to a Lender in the face amount of up to the Facility Amount of the
relevant Lender and in the form attached hereto as Exhibit I with all blanks
completed appropriately, together with all renewals, extensions for any period,
increases, and rearrangements thereof.

“Notice of Termination” shall have the meaning assigned to such term in
Section 2.20.

 

- 13 -



--------------------------------------------------------------------------------

 

“Obligations” shall mean, without duplication of the same amount in more than
one category, (a) all Indebtedness of the Borrowers evidenced by the Notes,
(b) the obligation of the Borrowers to provide to or reimburse the Agent, as the
issuer of the Letters of Credit, as the case may be, for amounts payable, paid
or incurred with respect to Letters of Credit, (c) the undrawn, unexpired amount
of all outstanding Letters of Credit, (d) Indebtedness of the Borrowers in
respect of Commodity Hedge Agreements or Interest Rate Hedge Agreements with
Approved Hedge Counterparties, so long as in compliance with the provisions of
Section 6.1 (which it is agreed shall rank pari passu with all other items
listed in this definition), (e) the obligation of the Borrowers for the payment
of Commitment Fees and other fees pursuant to the provisions of this Agreement
and (f) all other obligations and liabilities of the Borrowers to the Agent or
the Lenders, now existing or hereafter incurred, under, arising out of or in
connection with any Loan Document or any Commodity Hedge Agreement or Interest
Rate Hedge Agreement with an Approved Hedge Counterparty and in compliance with
the provisions of Section 6.1, and to the extent that any of the foregoing
includes or refers to the payment of amounts deemed or constituting interest,
only so much thereof as shall have accrued, been earned and which remains unpaid
at each relevant time of determination.

“Obtained Benefit” shall mean the aggregate amount of benefits, both direct and
indirect, obtained by any of the Borrowers and the Guarantors from the extension
of credit to the Borrowers under this Agreement and not repaid by either of the
Borrowers or one of the Guarantors.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury or any successor Governmental Authority.

“Oil and Gas Properties” shall mean fee, leasehold, or other interests in or
under mineral estates or oil, gas, and other liquid or gaseous hydrocarbon
leases, including undivided interests in any such property rights owned jointly
with others, with respect to Properties situated in the United States or
offshore from any State of the United States, including overriding royalty and
royalty interests, leasehold estate interests, net profits interests, production
payment interests, and mineral fee interests, together with contracts executed
in connection therewith and all tenements, hereditaments, appurtenances, and
Properties appertaining, belonging, affixed, or incidental thereto.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Percentage Share” shall mean, as to each Lender, the percentage which such
Lender’s Facility Amount constitutes of the sum of the Facility Amounts of all
Lenders.

 

- 14 -



--------------------------------------------------------------------------------

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments, or other
governmental charges or levies not yet due or which (if foreclosure, distraint,
sale, or other similar proceedings shall not have been initiated) are being
contested in good faith by appropriate proceedings, and such reserve as may be
required by GAAP shall have been made therefor, (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security (other
than Liens created by Section 4068 of ERISA), old age pension, employee
benefits, or public liability obligations which are not yet due or which are
being contested in good faith by appropriate proceedings, if such reserve as may
be required by GAAP shall have been made therefor, (c) Liens in favor of
vendors, carriers, warehousemen, repairmen, mechanics, workmen, materialmen,
constructors, laborers, landlords or similar Liens arising by operation of law
in the ordinary course of business in respect of obligations that are not yet
due or which are being contested in good faith by appropriate proceedings, if
such reserve as may be required by GAAP shall have been made therefor, (d) Liens
or preferential purchase rights in favor of operators and non-operators under
joint operating agreements or similar contractual arrangements arising in the
ordinary course of the business of the Borrower to secure amounts owing, which
amounts are not yet due or are being contested in good faith by appropriate
proceedings, if such reserve as may be required by GAAP shall have been made
therefor, (e) Liens under production sales agreements, division orders,
operating agreements, and other agreements customary in the oil and gas business
for processing, producing, and selling hydrocarbons securing obligations not
constituting Indebtedness and provided that such Liens do not secure obligations
to deliver hydrocarbons at some future date without receiving full payment
therefor within 90 days of delivery, (f) covenants, liens, rights, easements,
rights of way, restrictions, and other similar encumbrances, and minor defects
in the chain of title which are customarily accepted in the oil and gas
financing industry, none of which interfere with the ordinary conduct of the
business of the Borrower or materially detract from the value or use of the
Property to which they apply, (g) Liens securing the purchase price of Property,
including vehicles and equipment, acquired by the Borrower in the ordinary
course of business (including Liens existing under conditional sale or title
retention contracts), provided that such Liens cover only the acquired Property
and the aggregate unpaid purchase price as to the Borrowers and all of the
Guarantors secured by such Liens does not exceed $2,500,000, (h) Liens securing
leases of equipment, provided that, as to any particular lease, the Lien covers
only the relevant leased equipment and secures only amounts which are not yet
due and payable under the relevant lease or are being contested in good faith by
appropriate proceedings and such reserve as required by GAAP shall have been
made therefor, (i) Liens in favor or for the benefit of providers of such
Commodity Hedge Agreements and Interest Rate Hedge Agreements approved by the
Agent securing Indebtedness of the Borrower in respect of Commodity Hedge
Agreements and Interest Rate Hedge Agreements (other than such as constitute a
portion of the Obligations) permitted pursuant to the provisions of Section 6.1,
and (j) Liens in favor of the Agent securing the Obligations and other Liens
expressly permitted hereunder or in the Security Documents.

 

- 15 -



--------------------------------------------------------------------------------

 

“Person” shall mean an individual, corporation, partnership, limited liability
company, trust, unincorporated organization, government, any agency or political
subdivision of any government, or any other form of entity.

“Plan” shall mean, at any time, any employee benefit plan which is covered by
Title IV of ERISA and in respect of which the Borrower, any of the Guarantors or
any Commonly Controlled Entity of any is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Principal Office” shall mean the office of the Agent in Houston, Texas located
at 4400 Post Oak Parkway, 4th Floor, Houston, Texas 77027 or such other office
as the Agent may designate in writing to the Borrower and/or the Lenders from
time to time.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor).

“Regulatory Change” shall mean, with respect to any Lender, the passage,
adoption, institution, or amendment of any federal, state, local, or foreign
Requirement of Law (including Regulation D), or any interpretation, directive,
or request (whether or not having the force of law) of any Governmental
Authority or monetary authority charged with the enforcement, interpretation, or
administration thereof, occurring after the Closing Date and applying to a class
of lenders including such Lender or its Applicable Lending Office.

“Release of Hazardous Substances” shall mean any emission, spill, release,
disposal, or discharge, except in accordance with a valid permit, license,
certificate, or approval of the relevant Governmental Authority, of any
Hazardous Substance into or upon (a) the air, (b) soils or any improvements
located thereon, (c) surface water or groundwater, or (d) the sewer or septic
system, or the waste treatment, storage, or disposal system servicing any
Property of the Borrower or any of the Guarantors.

“Replacement Lenders” shall have the meaning assigned to such term in
Section 2.20.

“Required Lenders” shall mean, at any time when no Loans or Letters of Credit
are outstanding, Lenders holding in the aggregate Percentage Shares greater than
sixty six and sixty seven one hundredths percent (66.67%) of the Commitment
Amount, and at any time when any Loans or Letters of Credit are outstanding,
Lenders which in the aggregate hold more than sixty six and sixty seven one
hundredths percent (66.67%) of the sum of the Loan Balance (without regard to
any sale of a participation in any Loan) and the L/C Exposure.

 

- 16 -



--------------------------------------------------------------------------------

 

“Required Payment” shall have the meaning assigned to such term in Section 2.7.

“Requirement of Law” shall mean, as to any Person, the certificate or articles
of incorporation and by-laws, the certificate or articles of organization and
regulations, operating agreement or limited liability company agreement, the
agreement of limited partnership or other organizational or governing documents
of such Person, and any applicable law, treaty, ordinance, order, judgment,
rule, decree, regulation, or determination of an arbitrator, court, or other
Governmental Authority, including rules, regulations, orders, and requirements
for permits, licenses, registrations, approvals, or authorizations, in each case
as such now exist or may be hereafter amended and are applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

“Reserve Report” shall mean each report delivered to the Agent by the
independent petroleum engineer of firm of independent petroleum engineers
engaged by the Agent prepared on the basis of information provided by the
Borrowers pursuant to the provisions of Section 5.4.

“Reserve Requirement” shall mean, for any Interest Period for any LIBO Rate
Loan, the average maximum rate at which reserves (including any marginal,
supplemental, or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in Dallas, Texas, with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D) and any other
reserves required by reason of any Regulatory Change to be maintained by such
member banks against (a) any category of liabilities which includes deposits by
reference to which the LIBO Rate is to be determined as provided herein in the
definition of the term “LIBO Rate” or (b) any category of extensions of credit
or other assets which include a LIBO Rate Loan.

“Responsible Officer” shall mean, as to any Business Entity, its President, any
Vice President or any other Person duly authorized in accordance with the
applicable organizational documents, bylaws, regulations or resolutions to act
on behalf of such Business Entity.

“Secured Creditors” shall mean the Lenders, any other Approved Hedge
Counterparties and any Secured Third Party Hedge Counterparties.

“Secured Third Party Hedge Counterparty” shall mean any counterparty of either
of the Borrowers to a Commodity Hedge Agreement or Interest Rate Hedge Agreement
that is party to an intercreditor agreement with the Agent, in form and
substance reasonably satisfactory to the Agent and such counterparty.

 

- 17 -



--------------------------------------------------------------------------------

 

“Security Documents” shall mean, collectively, the security documents executed
and delivered in satisfaction of the condition set forth in Section 3.1(f) and
all other documents and instruments at any time executed as security for all or
any portion of the Obligations, as such instruments may be amended,
supplemented, restated, or otherwise modified from time to time.

“Subsidiary” shall mean, as to any Person, any Business Entity of which shares
of stock or other equity interests having ordinary voting power (other than
stock or other equity interests having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other governing body or other managers of such Business Entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

“Subsidiary Guarantors” shall mean, collectively, the Domestic Subsidiaries of
either of the Borrowers or any of their respective Subsidiaries which are
Guarantors.

“Superfund Site” shall mean those sites listed on the Environmental Protection
Agency National Priority List and eligible for remedial action or any comparable
state registries or list in any state of the United States.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
fees, deductions, charges or withholdings imposed by any Governmental Authority.

“Terminated Lender” shall have the meaning assigned to such term in
Section 2.20.

“Termination Date” shall have the meaning assigned to such term in Section 2.20.

“Transferee” shall mean any Person to which any Lender has sold, assigned,
transferred, or granted a participation in any of the Obligations, as authorized
pursuant to the provisions of Section 9.1, and any Person acquiring, by
purchase, assignment, transfer, or participation, from any such purchaser,
assignee, transferee, or participant, any part of such Obligations.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of Texas.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107 56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.

 

- 18 -



--------------------------------------------------------------------------------

 

1.3 Undefined Financial Accounting Terms. Financial accounting terms used in
this Agreement without definition are used herein with the respective meanings
assigned thereto in accordance with GAAP at the time in effect.

1.4 References. References in this Agreement to Schedules, Exhibits, Articles or
Section numbers shall be to Schedules, Exhibits, Articles or Sections of this
Agreement, unless expressly stated to the contrary. References in this Agreement
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Agreement in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Specific enumeration herein shall not exclude
the general and, in such regard, the terms “includes” and “including” used
herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Agreement to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to. References in this Agreement to “writing”
include printing, typing, lithography, facsimile reproduction, and other means
of reproducing words in a tangible visible form. References in this Agreement to
agreements and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement.
References in this Agreement to Persons include their respective successors and
permitted assigns.

1.5 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.6 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

1.7 Incorporation of Schedules and Exhibits. The Schedules and Exhibits attached
to this Agreement are incorporated herein and shall be considered a part of this
Agreement for all purposes.

1.8 Negotiated Transaction. Each party to this Agreement affirms to the others
that it has had the opportunity to consult, and discuss the provisions of this
Agreement with, independent counsel and fully understands the legal effect of
each provision.

 

- 19 -



--------------------------------------------------------------------------------

 

ARTICLE II

TERMS OF FACILITY

2.1 Revolving Line of Credit and Letter of Credit Facility.

(a) Upon the terms and conditions (including the right of the Lenders to decline
to make any Loan, other than a Letter of Credit Payment, so long as any
condition to the making of such Loan set forth in Section 3.2 has not been
satisfied) and relying on the representations and warranties contained in this
Agreement, each Lender severally agrees to make Loans during the Commitment
Period to or for the benefit of the Borrowers in an aggregate outstanding
principal amount not to exceed at any time the Percentage Share of such Lender
of the Commitment Amount then in effect (but such product not to exceed, at any
time, the Facility Amount of the relevant Lender then in effect), minus the
Percentage Share of such Lender of the then existing L/C Exposure. Loans shall
be made from time to time on any Business Day designated in a Borrowing Request.

(b) Subject to the provisions of this Agreement, during the Commitment Period,
the Borrowers may borrow, repay, and reborrow and convert Loans of one type or
with one Interest Period into Loans of another type or with a different Interest
Period. Each borrowing or conversion of principal of (i) Base Rate Loans shall
be in an amount at least equal to $500,000 and a whole multiple of $100,000 and
(ii) LIBO Rate Loans shall be in an amount at least equal to $500,000 and a
whole multiple of $100,000 and, if any LIBO Rate Loan would otherwise be in a
lesser principal amount for any period, such Loan shall be a Base Rate Loan
during such period. Except for prepayments made pursuant to the provisions of
Section 2.11, each prepayment of principal shall be in an amount at least equal
to $10,000 and a whole multiple of $5,000. Each borrowing, prepayment, or
conversion of or into a Loan of a different type or, in the case of a LIBO Rate
Loan, having a different Interest Period, shall be deemed a separate borrowing,
conversion and prepayment for purposes of the foregoing, one for each type of
Loan or Interest Period.

(c) The Agent shall notify each Lender of its receipt of a Borrowing Request as
soon as practicable following its receipt thereof, including in such notice the
amount of the requested Loan and the requested date for the making of the
requested Loan. Not later than 11:00 a.m., Central Standard or Central Daylight
Savings Time, as the case may be, on the date specified for each borrowing, each
Lender shall make available to the Agent, at an account designated by the Agent,
an amount equal to the Percentage Share of such Lender of the borrowing to be
made on such date. The amount so received by the Agent shall, subject to the
terms and conditions hereof, be made available to the Borrower in immediately
available funds at the Principal Office. All Loans by each Lender shall be
maintained at the Applicable Lending Office of such Lender and shall be
evidenced by the Note of such Lender.

(d) The failure of any Lender to make any Loan required to be made by it
hereunder shall not relieve any other Lender of its obligation to make any Loan
required to be made by it, and no Lender shall be responsible for the failure of
any other Lender to make any Loan.

 

- 20 -



--------------------------------------------------------------------------------

 

(e) Upon the terms and conditions (including the right of the Agent to decline
to issue renew or extend any Letter of Credit so long as any condition to the
issuance, renewal or extension of such Letter of Credit set forth in Section 3.3
has not been satisfied) and relying on the representations and warranties
contained in this Agreement, the Agent, as issuing bank for the Lenders, agrees,
from the date of this Agreement until the date which is 30 days prior to the
Commitment Termination Date, to issue, on behalf of the Lenders in their
respective Percentage Shares, Letters of Credit for the account of either or
both of the Borrowers and to renew and extend such Letters of Credit. Letters of
Credit shall be issued, renewed, or extended from time to time on any Business
Day designated by either of the Borrowers following the receipt in accordance
with the terms hereof by the Agent of the written (or oral, confirmed promptly
in writing) request by a Responsible Officer of either of the Borrowers therefor
and a Letter of Credit Application. Letters of Credit shall be issued in such
amounts as either of the Borrowers may request; provided, however, that (i) no
Letter of Credit shall have an expiration date which is less than 30 days prior
to the Commitment Termination Date, (ii) the Loan Balance plus the L/C Exposure,
including that under any then requested Letter of Credit, shall not exceed at
any time the Commitment Amount, (iii) the L/C Exposure, including that under any
then requested Letter of Credit, shall not exceed at any time the L/C Sublimit
and (iv) no Letter of Credit shall be issued in an amount less than $10,000.

(f) In connection with the issuance, renewal or extension by the Agent of any
Letter of Credit pursuant to Section 2.1(e), the Borrowers shall pay to the
Agent, for the account of the Lenders, a letter of credit fee in an amount equal
to the greater of (i) the face amount of such Letter of Credit multiplied by a
per annum rate of three and one-quarter percent (3.25%), calculated on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed
(including the first day but excluding the last day), or (ii) $350. Such fee
with respect to each Letter of Credit shall be payable on the date of issuance,
renewal or extension of the relevant Letter of Credit. Neither the Agent nor any
Lender shall have any obligation to refund any portion of any such fee upon
early cancellation of the relevant Letter of Credit. The Borrowers also agree to
pay on demand to the Agent, solely for its account as issuer of the relevant
Letter of Credit, its customary letter of credit transaction fees and expenses,
including amendment fees, payable with respect to each Letter of Credit.

(g) The Borrowers agree that neither the Agent nor any Lender shall be
responsible for, nor shall the Obligations be affected by, among other things,
(i) the validity or genuineness of documents or any endorsements thereon
presented in connection with any Letter of Credit, even if such documents shall
in fact prove to be in any and all respects invalid, fraudulent or forged, so
long as the Agent, as the issuer of such Letter of Credit, has no actual
knowledge of any such invalidity, lack of genuineness, fraud, or forgery prior
to the presentment for payment of a corresponding Letter of Credit or any draft
thereunder or (ii) any dispute between or among the Borrower and any beneficiary
of any Letter of Credit or any other Person to which any Letter of Credit may be
transferred, or any claims whatsoever of either of the Borrowers against any
beneficiary of any Letter of Credit or any such transferee. The Borrowers
further acknowledge and agree that the Agent, as the issuer of Letters of
Credit, shall be liable to the Borrowers to the extent, but only to the extent,
of any direct, as opposed to consequential or punitive, damages suffered by
either of the Borrowers as a result of the willful misconduct or gross
negligence of the Agent as the issuer of Letters of Credit in determining
whether documents presented under a Letter of Credit complied with the terms of
such Letter of Credit

 

- 21 -



--------------------------------------------------------------------------------

that resulted in either a wrongful payment under such Letter of Credit or a
wrongful dishonor of a claim or draft properly presented under such Letter of
Credit. In the absence of gross negligence or willful misconduct by the Agent as
the issuer of Letters of Credit, the Agent shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit.
The Agent, the Lenders, and the Borrowers agree that any action taken or omitted
by the Agent, as issuer of any Letter of Credit, under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct, shall be binding as among the Agent, as
issuer of such Letter of Credit or otherwise, the Lenders, and the Borrowers and
shall not put the Agent, as issuer of such Letter of Credit or otherwise, or any
Lender under any liability to the Borrowers.

(h) Unless either of the Borrowers provides to the Agent funds sufficient to
allow the Agent to pay any drawing by a beneficiary under a Letter of Credit
prior to the Agent being obligated to pay the relevant drawing under a Letter of
Credit, the Agent shall make a Letter of Credit Payment in payment of such
drawing. Prior to any Letter of Credit Payment in respect of any Letter of
Credit, each Lender shall be deemed to be a participant, through the Agent with
respect to the relevant Letter of Credit, in the obligation of the Agent, as the
issuer of such Letter of Credit, in an amount equal to the Percentage Share of
such Lender of the maximum amount which is or at any time may become available
to be drawn thereunder. Upon delivery by such Lender of funds requested pursuant
to Section 2.1(i), such Lender shall be treated as having purchased a
participating interest in an amount equal to such funds delivered by such Lender
to the Agent in the obligation of the Borrowers to reimburse the Agent, as the
issuer of such Letter of Credit, for any amounts payable, paid or incurred by
the Agent, as the issuer of such Letter of Credit, with respect to such Letter
of Credit.

(i) Each Lender shall be unconditionally and irrevocably liable, without regard
to the occurrence of any Default or Event of Default, to the extent of the
Percentage Share of such Lender at the time of issuance of each Letter of
Credit, to reimburse, on demand, the Agent, as the issuer of such Letter of
Credit, for the amount of each Letter of Credit Payment under such Letter of
Credit. Each Letter of Credit Payment shall be deemed to be a Loan by each
Lender to the extent of funds delivered by such Lender to the Agent with respect
to such Letter of Credit Payment and shall to such extent be deemed a Loan under
and shall be evidenced by the Note of such Lender and shall be payable by the
Borrowers upon demand by the Agent.

(j) EACH LENDER AGREES TO INDEMNIFY THE AGENT, AS THE ISSUER OF EACH LETTER OF
CREDIT, AND THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS IN FACT AND
AFFILIATES OF THE AGENT (TO THE EXTENT NOT REIMBURSED BY EITHER OF THE BORROWERS
AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWERS TO DO SO), RATABLY
ACCORDING TO THE PERCENTAGE SHARE OF SUCH LENDER AT THE TIME OF ISSUANCE OF SUCH
LETTER OF CREDIT, FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND
DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING ANY TIME
FOLLOWING THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS AND THE TERMINATION OF
THIS AGREEMENT) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE AGENT AS THE
ISSUER OF SUCH LETTER OF CREDIT OR ANY OF ITS OFFICERS,

 

- 22 -



--------------------------------------------------------------------------------

DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS IN FACT OR AFFILIATES IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR SUCH LETTER OF CREDIT OR ANY
ACTION TAKEN OR OMITTED BY THE AGENT AS THE ISSUER OF SUCH LETTER OF CREDIT OR
ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS IN FACT OR
AFFILIATES UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING, INCLUDING ANY
LIABILITIES, CLAIMS, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS IMPOSED, INCURRED OR
ASSERTED AS A RESULT OF THE NEGLIGENCE, WHETHER SOLE OR CONCURRENT, OF THE AGENT
AS THE ISSUER OF SUCH LETTER OF CREDIT OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES; PROVIDED THAT NO LENDER
(OTHER THAN THE AGENT AS THE ISSUER OF A LETTER OF CREDIT) SHALL BE LIABLE FOR
THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE AGENT AS THE ISSUER OF A
LETTER OF CREDIT. THE AGREEMENTS IN THIS SECTION 2.1(J) SHALL SURVIVE THE
PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.

2.2 Limitations on Interest Periods. Each Interest Period selected by the
Borrower (a) which commences on the last Business Day of a calendar month (or
any day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month, (b) which would otherwise end on a day which is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day), (c) which would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date and (d) shall have
a duration of not less than one month and, if any Interest Period would
otherwise be a shorter period, the relevant Loan shall be a Base Rate Loan
during such period.

2.3 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, no more than six separate LIBO Rate Loans shall be outstanding
at any one time, with, for purposes of this Section, all LIBO Rate Loans for the
same Interest Period constituting one LIBO Rate Loan. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any interest
rate for any LIBO Rate Loan for any Interest Period therefor:

(a) the Agent determines (which determination shall be conclusive, absent
manifest error) that quotations of interest rates for the deposits referred to
in the definition of “LIBO Rate” in Section 1.2 are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining the
rate of interest for such Loan as provided in this Agreement; or

(b) the Agent determines (which determination shall be conclusive, absent
manifest error) that the rates of interest referred to in the definition of
“LIBO Rate” in Section 1.2 upon the basis of which the rate of interest for such
Loan for such Interest Period is to be determined do not adequately cover the
cost to the Lenders of making or maintaining such Loan for such Interest Period,

 

- 23 -



--------------------------------------------------------------------------------

then the Agent shall give the Borrowers and the Lenders prompt notice thereof;
and so long as such condition remains in effect, the Lenders shall be under no
obligation to make LIBO Rate Loans or to convert Base Rate Loans into LIBO Rate
Loans, and the Borrowers shall, on the last day of the then current Interest
Period for each outstanding LIBO Rate Loan, either prepay such LIBO Rate Loan or
convert such Loan into a LIBO Rate Loan with amounts and maturities for which
quotations are provided, or convert such Loan into a Base Rate Loan in
accordance with the provisions of Section 2.12.

2.4 Use of Loan Proceeds and Letters of Credit.

(a) Proceeds of all Loans shall be used solely by the Borrowers (i) to acquire
and develop Oil and Gas Properties, (ii) to advance funds to the Subsidiary
Guarantors for working capital and general business purposes and capital
expenditures not prohibited under the provisions of this Agreement or to acquire
and develop Oil and Gas Properties, (iii) to make loans and advances to and
Investments in Contango Energy, Contango ORE, Contango Mining, Contango Venture
Capital and Conterra permitted by the provisions of Section 6.7 and Section 6.8,
respectively, (iv) for the working capital and general business purposes and
capital expenditures of either of the Borrowers not otherwise prohibited under
applicable provisions of this Agreement, (v) to make any direct or indirect
dividend or distribution (whether in cash, securities or otherwise) or any
direct or indirect payment to holders of shares of stock or other ownership
interests of Contango O&G not prohibited by the provisions of Section 6.9,
(vi) to make any direct or indirect payment (whether in cash, securities or
otherwise) in consideration for or otherwise in connection with any retirement,
purchase, redemption or other acquisition of any shares of stock or other
ownership interests or any options, warrants or rights to purchase or acquire
any such ownership interests of Contango O&G not prohibited by the provisions of
Section 6.9 and (vii) to pay fees and expenses incurred in connection with this
Agreement.

(b) Letters of Credit shall be issued solely for the account of either or both
of the Borrowers for general business purposes of either of the Borrowers or any
of the Subsidiary Guarantors not otherwise prohibited under applicable
provisions of this Agreement; provided, however, no Letter of Credit may be used
in lieu or in support of stay or appeal bonds.

2.5 Interest. Subject to applicable provisions of this Agreement (including
those of Section 2.17), (a) interest on Base Rate Loans shall accrue and be
payable at a daily interest rate based on the per annum rate equal to the sum of
the Adjusted Base Rate for each relevant day plus the Applicable Margin for Base
Rate Loans on such day, converted to a daily rate on the basis of a year of 365
or 366 days, as the case may be; provided, however, in no event shall such
applicable rate exceed the Highest Lawful Rate, with such rate being applied on
the basis of actual days elapsed (including the first day, but excluding the
last day) during the period for which interest is payable at the relevant rate,
and (b) interest on LIBO Rate Loans shall accrue during each relevant Interest
Period and be payable at a daily interest rate based on the per annum rate equal
to the Adjusted LIBO Rate on the first day of the relevant Interest Period plus
the relevant Applicable Margin for LIBO Rate Loans on such day, converted to a
daily rate on the basis of a year of 360 days; provided, however, in no event
shall such applicable rate exceed the Highest Lawful Rate, with such rate being
applied on the basis of actual days elapsed (including the first day, but
excluding the last day) during the period for which interest is payable at the
relevant rate. Notwithstanding the foregoing, interest on past due principal
and, to the

 

- 24 -



--------------------------------------------------------------------------------

extent permitted by applicable law, past due interest and fees, shall accrue at
the Default Rate and shall be payable upon demand by the Agent at any time as to
all or any portion of such interest. Interest provided for herein shall be
calculated on unpaid sums actually advanced and outstanding pursuant to the
terms of this Agreement and only for the period from the date or dates of such
advances to, but not including, the date or dates of repayment. In the event
that the Borrower fails to select the duration of any Interest Period for any
LIBO Rate Loan within the time period and otherwise as provided herein, such
Loan (if outstanding as a LIBO Rate Loan) shall be automatically converted into
a Base Rate Loan on the last day of the then current Interest Period for such
Loan or (if outstanding as a Base Rate Loan) shall remain as, or (if not then
outstanding) shall be made as, a Base Rate Loan.

2.6 Repayment of Loans and Interest. Accrued and unpaid interest on each
outstanding Base Rate Loan shall be due and payable monthly commencing on the
first day of November, 2010 and continuing on the first day of each calendar
month thereafter while any Base Rate Loan remains outstanding, the payment in
each instance to be the amount of interest which has accrued and remains unpaid
in respect of the relevant Loan. Accrued and unpaid interest on each outstanding
LIBO Rate Loan shall be due and payable on the earlier of (a) the last day of
the Interest Period for such LIBO Rate Loan, or (b) if any Interest Period is of
a duration longer than three months, on the day of the third month of the
relevant Interest Period corresponding to the day preceding the initial day of
such Interest Period and on the last day of the relevant Interest Period, the
payment in each instance to be the amount of interest which has accrued and
remains unpaid in respect of the relevant Loan. The Loan Balance, together with
all accrued and unpaid interest thereon, shall be due and payable on the
Commitment Termination Date. At the time of making each payment hereunder or
under the Notes, the Borrowers or one of them shall specify to the Agent the
Loans or other amounts payable by the Borrowers hereunder to which such payment
is to be applied. In the event the Borrowers fail to so specify, or if an Event
of Default has occurred and is continuing, the Agent may apply such payment as
it may elect in its discretion and in accordance with the terms hereof.

2.7 Outstanding Amounts. (a) The outstanding principal balance of the Note of
each Lender reflected by the notations of such Lender on its records shall be
deemed rebuttably presumptive evidence of the principal amount owing on such
Note. The liability for payment of principal and interest evidenced by each Note
shall be limited to principal amounts actually advanced and outstanding pursuant
to this Agreement and interest on such amounts calculated in accordance with
this Agreement.

(b) Unless the Agent shall have been notified by a Lender or the Borrowers prior
to the date on which any of them is scheduled to make payment to the Agent of
(in the case of a Lender) the proceeds of a Loan to be made by such Lender
hereunder or (in the case of the Borrowers) a payment to the Agent for the
account of the Agent or one or more of the Lenders hereunder (such payment being
herein called the “Required Payment”), which notice shall be effective upon
receipt, that it does not intend to make the Required Payment to the Agent, the
Agent may assume that the Required Payment has been made and, in reliance upon
such assumption, may (but shall not be required to) make the amount thereof
available to the intended recipient on such date. If such Lender or either of
the Borrowers, as the case may be, has not in fact made the Required Payment to
the Agent, the recipient of such payment shall, on demand, repay to the Agent
solely for its account the amount so made available together with interest

 

- 25 -



--------------------------------------------------------------------------------

thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to, in the case of a Lender as recipient, the
Federal Funds Rate or, in the case of either of the Borrowers as recipient, the
Adjusted Base Rate plus the relevant Applicable Margin.

2.8 Taxes and Time, Place and Method of Payments.

(a) All payments required pursuant to this Agreement or the Notes shall be made
without set-off or counterclaim in Dollars and in immediately available funds
free and clear of, and without deduction for, any Indemnified Taxes or Other
Taxes; provided, however that if either of the Borrowers shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased by the amount (the “Additional Amount”) necessary so
that after making all required deductions (including deductions applicable to
additional sums described in this paragraph) the Agent or any Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the relevant Borrower shall make such deductions
and (iii) the relevant Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law. In addition,
to the extent not paid in accordance with the preceding sentence, the Borrowers
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(b) SUBJECT TO THE PROVISIONS OF SECTION 2.20, THE BORROWERS SHALL INDEMNIFY THE
AGENT AND EACH LENDER FOR INDEMNIFIED TAXES AND OTHER TAXES PAID BY SUCH PERSON,
INCLUDING ANY INDEMNIFIED TAXES OR OTHER TAXES ARISING FROM THE NEGLIGENCE,
WHETHER SOLE OR CONCURRENT, OF THE AGENT OR ANY LENDER; PROVIDED, HOWEVER, THAT
THE BORROWERS SHALL NOT BE OBLIGATED TO MAKE PAYMENT TO THE AGENT OR ANY LENDER
IN RESPECT OF PENALTIES, INTEREST AND OTHER SIMILAR LIABILITIES ATTRIBUTABLE TO
SUCH INDEMNIFIED TAXES OR OTHER TAXES IF SUCH PENALTIES, INTEREST OR OTHER
SIMILAR LIABILITIES ARE ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE PERSON SEEKING INDEMNIFICATION.

(c) If a Lender or the Agent shall become aware that it is entitled to claim a
refund from a Governmental Authority in respect of Indemnified Taxes or Other
Taxes paid by either of the Borrowers pursuant to this Section 2.8, including
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrowers, or with respect to which either of the Borrowers has paid Additional
Amounts pursuant to the Loan Documents, it shall promptly notify the Borrowers
of the availability of such refund claim and, if the Lender or the Agent, as the
case may be, determines in good faith that making a claim for refund will not
have an adverse effect to its taxes or business operations, shall, within ten
days after receipt of a request by either of the Borrowers, make a claim to such
Governmental Authority for such refund at the expense of the Borrowers. If a
Lender or the Agent receives a refund in respect of any Indemnified Taxes or
Other Taxes paid by either of the Borrowers pursuant to the Loan Documents, it
shall within 30 days from the date of such receipt pay over such refund to the
relevant Borrower (but only to the extent of Indemnified Taxes or Other Taxes
paid pursuant to the Loan Documents, including indemnity payments made or
Additional Amounts paid, by the relevant Borrower under this Section 2.8 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all reasonable out of pocket expenses of such Lender or the Agent, as the
case may be, and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund).

 

- 26 -



--------------------------------------------------------------------------------

 

(d) If any Lender or the Agent is or becomes eligible under any applicable law,
regulation, treaty or other rule to a reduced rate of taxation, or a complete
exemption from withholding, with respect to Indemnified Taxes or Other Taxes on
payments made to it or for its benefit by either of the Borrowers, such Lender
or the Agent, as the case may be, shall, upon the request, and at the cost and
expense, of the relevant Borrower, complete and deliver from time to time any
certificate, form or other document requested by the relevant Borrower, the
completion and delivery of which are a precondition to obtaining the benefit of
such reduced rate or exemption, provided that the taking of such action by such
Lender or the Agent, as the case may be, would not, in the reasonable judgment
of such Lender or the Agent, as the case may be, be disadvantageous or
prejudicial to such Lender or the Agent, as the case may be, or inconsistent
with its internal policies or legal or regulatory restrictions. For any period
with respect to which a Lender or the Agent, as the case may be, has failed to
provide any such certificate, form or other document requested by either of the
Borrowers, such Lender or the Agent, as the case may be, shall not be entitled
to any payment under this Section 2.8 in respect of any Indemnified Taxes or
Other Taxes that would not have been imposed but for such failure.

(e) Each Lender organized under the laws of the United States, any State thereof
or the District of Columbia (other than Lenders that are corporations or
otherwise exempt from United States backup withholding Tax) shall (i) deliver to
the Borrower and the Agent, when such Lender first becomes a Lender, upon the
written request of either or both of the Borrowers or the Agent, two original
copies of United States Internal Revenue Form W-9 or any successor form,
properly completed and duly executed by such Lender, certifying that such Lender
is exempt from United States backup withholding Tax on payments of interest made
under the Loan Documents and (ii) thereafter at each time it is so reasonably
requested in writing by either or both of the Borrowers or the Agent, deliver
within a reasonable time two original copies of an updated United States
Internal Revenue Service Form W-9 or any successor form thereto.

(f) Each Lender that is organized under the laws of a jurisdiction other than
the United States, any State thereof or the District of Columbia (each such
Lender, a “Foreign Lender”) that is entitled to an exemption from or reduction
of withholding Tax under the laws of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under the Loan Documents shall deliver to the Borrowers and the Agent,
but only at the written request of either or both of the Borrowers or the Agent,
such properly completed and duly executed documentation prescribed by applicable
law or reasonably requested by either or both of the Borrowers or the Agent as
will permit such payments to be made without withholding or at a reduced rate,
unless in the good faith opinion of the Foreign Lender such documentation would
expose the Foreign Lender to any material adverse consequence or risk. Such
documentation shall be delivered by each Foreign Lender on or before the date it
becomes a Lender and, if required by law, on or before the date, if any, such
Foreign Lender changes its Applicable Lending Office by designating a different
lending office with respect to its Loans. In addition, each Foreign Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Foreign Lender. Each Lender (and, in the case of a
Foreign Lender its lending office), represents that on the Closing Date,
payments made hereunder by the Borrowers or the Agent to it would not be subject
to United States Federal withholding tax.

 

- 27 -



--------------------------------------------------------------------------------

 

(g) Notwithstanding the provisions of subsection (a) above, the Borrowers shall
not be required to indemnify any Foreign Lender or to pay any Additional Amounts
to any Foreign Lender, in respect of United States federal withholding Tax
pursuant to subsection (a) above, (i) to the extent that the obligation to
withhold amounts with respect to United States federal withholding tax existed
on the date such Foreign Lender became a Lender; (ii) with respect to payments
to a new Applicable Lending Office with respect to a Loan, but only to the
extent that such withholding tax exceeds any withholding tax that would have
been imposed on such Lender had it not designated such new Applicable Lending
Office; (iii) with respect to a change by such Foreign Lender of the
jurisdiction in which it is organized, incorporated, controlled or managed, or
in which it is doing business, from the date such Foreign Lender changed such
jurisdiction, but only to the extent that such withholding tax exceeds any
withholding tax that would have been imposed on such Lender had it not changed
the jurisdiction in which it is organized, incorporated, controlled or managed,
or in which it is doing business; or (iv) to the extent that the obligation to
indemnify any Foreign Lender or to pay such Additional Amounts would not have
arisen but for a failure by such Foreign Lender to comply with the provisions of
Section 2.8(f).

(h) All payments by the Borrowers shall be deemed received on (i) receipt or
(ii) the next Business Day following receipt if such receipt is after 3:00 p.m.,
Central Standard or Central Daylight Savings Time, as the case may be, on any
Business Day, and shall be made to the Agent at the Principal Office. Except as
provided to the contrary herein, if the due date of any payment hereunder or
under any Note would otherwise fall on a day which is not a Business Day, such
date shall be extended to the next succeeding Business Day, and interest shall
be payable for any principal so extended for the period of such extension;
provided, however, that in the case of any LIBO Rate Loan, if the result of such
extension would be to extend such payment into another calendar month, then the
relevant payment shall be due on the immediately preceding Business Day.

2.9 Pro Rata Treatment; Adjustments. (a) Except to the extent otherwise
expressly provided herein, (i) each borrowing pursuant to this Agreement shall
be made from the Lenders pro rata in accordance with their respective Percentage
Shares, (ii) each reduction of the sum of the Facility Amounts of the Lenders at
the request of the Borrowers, as well as any subsequent increase in the sum of
the Facility Amounts of the Lenders at the request of the Borrowers and with
written agreement of the Agent and all the Lenders, shall serve to adjust the
Facility Amounts of the Lenders pro rata in accordance with the Facility Amounts
of the Lenders in effect immediately prior to any such adjustment, (iii) each
payment of Commitment Fees shall be made to the Agent for the account of the
Lenders pro rata in accordance with their respective Percentage Shares,
(iv) each payment of principal of Loans shall be made to the Agent for the
account of the Lenders pro rata in accordance with their respective shares of
the Loan Balance, (v) each payment of interest on Loans shall be made to the
Agent for the account of the Lenders pro rata in accordance with their
respective shares of the aggregate amount of interest due and payable to the
Lenders and (vi) each payment by either of the Borrowers under Commodity Hedge
Agreements and Interest Rate Hedge Agreements with Approved Hedge Counterparties
shall be made only to the Person or Persons entitled thereto.

 

- 28 -



--------------------------------------------------------------------------------

 

(b) The Agent shall distribute all payments with respect to the Obligations
under the Loan Documents promptly upon receipt in like funds as received to the
Lenders and any Approved Hedge Counterparties entitled to participate in any
relevant payment. In the event that any payments made hereunder by the Borrowers
on the Obligations under the Loan Documents at any particular time are
insufficient to satisfy in full the Obligations under the Loan Documents due and
payable at such time, such payments shall be applied (i) first, to fees and
expenses due pursuant to the terms of this Agreement or any other Loan Document,
(ii) second, to accrued interest, (iii) third, to the Loan Balance and any other
Obligations under the Loan Documents pro rata on the basis of the ratio of the
amount of all such Obligations under the Loan Documents owing to the Agent or
the relevant Lender, as the case may be, to the total amount of the Obligations
under the Loan Documents then owing and (iv) fourth to cash collateralize the
L/C Exposure in the manner provided in Section 2.11.

(c) If any Lender (for purposes of this Section, a “Benefited Lender”) shall at
any time receive any payment of all or part of its portion of the Obligations
under the Loan Documents, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7.1(f) or Section 7.1(g), or otherwise) in an
amount greater than such Lender was entitled to receive pursuant to the terms
hereof, such Benefited Lender shall purchase for cash from the other Lenders
such portion of the Obligations under the Loan Documents of such other Lenders,
or shall provide such other Lenders with the benefits of any such Collateral or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such Collateral or proceeds with each of
the Lenders according to the terms hereof. If all or any portion of such excess
payment or benefits is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded and the purchase price and benefits returned by such
Lender, to the extent of such recovery, but without interest. The Borrowers
agree that each such Lender so purchasing a portion of the Obligations under the
Loan Documents of another Lender may exercise all rights of payment (including
rights of set-off) with respect to such portion as fully as if such Lender were
the direct holder of such portion. If any Lender ever receives, by voluntary
payment, exercise of rights of set-off or banker’s lien, counterclaim,
cross-action or otherwise, any funds of either of the Borrowers to be applied to
the Obligations under the Loan Documents, or receives any proceeds by
realization on or with respect to any Collateral, all such funds and proceeds
shall be forwarded immediately to the Agent for distribution in accordance with
the terms of this Agreement.

2.10 Borrowing Base and Monthly Reduction Amount.

(a) The Borrowing Base as of the Closing Date is acknowledged by the Borrower,
the Agent and the Lenders to be $40,000,000. Commencing on the first day of
November, 2010 and continuing thereafter on the first day of each calendar month
through the Commitment Termination Date, the amount of the Borrowing Base then
in effect shall be reduced by the Monthly Reduction Amount, which Monthly
Reduction Amount as of the Closing Date is acknowledged to be $0.00.

(b) The Borrowing Base and the Monthly Reduction Amount shall be redetermined,
by the Agent, with the approval of the Lenders as required pursuant to the
provisions of Section 9.9 (semi-annually prior to the Commitment Termination
Date, as soon as

 

- 29 -



--------------------------------------------------------------------------------

practicable following each receipt of information supplied by the Borrower in
compliance with the provisions of Section 5.4). In addition, the Agent, with the
approval of the Lenders as required pursuant to the provisions of Section 9.9,
shall, in the normal course of business following a request of either or both of
the Borrowers, redetermine the Borrowing Base and the Monthly Reduction Amount;
provided, however, the Agent and the Lenders shall not be obligated to respond
to more than one such request annually. Notwithstanding the foregoing, the
Borrowing Base in effect at any time shall be subject to reduction in accordance
with applicable provisions of Section 6.4 and the Agent, with the approval of
the Lenders as required pursuant to the provisions of Section 9.9, may at its
discretion and shall, upon request by the Required Lenders and with the approval
of the Lenders as required pursuant to the provisions of Section 9.9,
redetermine the Borrowing Base and the Monthly Reduction Amount at any time;
provided, however, the Agent and the Lenders shall not be entitled to more than
one such unscheduled redetermination annually.

(c) Upon each determination of the Borrowing Base and the Monthly Reduction
Amount, the Agent shall notify the Borrowers orally (confirming such notice
promptly in writing) of such determination, and, subject to the operation of the
Monthly Reduction Amount, the Borrowing Base and the Monthly Reduction Amount so
communicated to the Borrowers shall become effective upon such oral notification
and shall remain in effect until the next subsequent determination of the
Borrowing Base and the Monthly Reduction Amount.

(d) The Borrowing Base shall represent the determination by the Agent and the
Lenders, in accordance with the applicable definitions and provisions herein
contained and the customary lending practices of the Agent and the Lenders for
loans of this nature (but taking into account floor and cap prices or other
price protection under Commodity Hedge Agreements), of the value, for loan
purposes, of the Mortgaged Properties and any other Oil and Gas Properties of
either of the Borrowers or any of their respective Domestic Subsidiaries
acceptable to the Agent and the Lenders, subject, in the case of any increase in
the Borrowing Base, to the credit approval processes of the Agent and each of
the Lenders. Furthermore, the Borrowers and the Guarantors acknowledge that the
determination of the Borrowing Base contains an equity cushion (market value in
excess of loan value), which is acknowledged by the Borrowers and the Guarantors
to be essential for the adequate protection of the Agent and the Lenders.

2.11 Mandatory Prepayments. If at any time, as a result of the second sentence
of subsection (a) of Section 2.10, the sum of the Loan Balance and the L/C
Exposure exceeds the Commitment Amount then in effect, the Borrowers shall,
within three Business Days of receipt of notice from the Agent of such
occurrence, prepay such portion of the Loan Balance and/or, as provided below in
this Section 2.11, provide cash as Collateral so that the sum of the Loan
Balance and the L/C Exposure does not exceed the Commitment Amount then in
effect. If at any time, other than as a result of the second sentence of
subsection (a) of Section 2.10, the sum of the Loan Balance and the L/C Exposure
exceeds the Commitment Amount then in effect (such excess, a “Deficiency”), the
Borrower shall, at the option of the Borrower communicated to the Agent within
10 days of receipt of notice from the Agent of such occurrence, (i) prepay the
amount of the Deficiency in four substantially equal installment payments, each
for application on the Loan Balance and then to provide cash as Collateral for
the L/C Exposure in the manner

 

- 30 -



--------------------------------------------------------------------------------

provided below in this Section 2.11, the first of which being due on the
thirtieth day following receipt by the Borrowers of the relevant notice from the
Agent and the second, third and fourth of which being due on the sixtieth,
ninetieth and one hundred twentieth day, respectively, following receipt by the
Borrowers of the relevant notice from the Agent, (ii) provide, within 30 days of
such election by the Borrowers, additional Collateral, of character and value
satisfactory to the Required Lenders in their sole discretion, and/or cash as
Collateral to secure the Obligations, by way of the execution and delivery to
the Agent of Security Documents in form and substance reasonably satisfactory to
the Agent or (iii) affect any combination of the alternatives described in
clauses (i) and (ii) of this sentence and acceptable to the Required Lenders in
their sole discretion. Any prepayment pursuant to the provisions of this
Section 2.11 shall be without premium or penalty, except as provided in
Section 2.18, and the amount of any such prepayment may be reborrowed if
otherwise available to the Borrowers pursuant to the terms of this Agreement. In
the event that a mandatory prepayment is to be made under this Section 2.11 or
under Section 6.4 and the Loan Balance is less than the amount required to be
prepaid, the Borrowers shall repay the entire Loan Balance and, in accordance
with the provisions of the relevant Letter of Credit Applications executed by
the Borrowers or otherwise to the satisfaction of the Agent, deposit with the
Agent, as additional collateral securing the Obligations, an amount of cash, in
immediately available funds, equal to the L/C Exposure minus the Commitment
Amount. The cash deposited with the Agent in satisfaction of the requirement
provided in this Section 2.11 shall be invested, at the express direction of
either of the Borrowers as to investment vehicle and maturity (which shall be no
later than the latest expiry date of any then outstanding Letter of Credit), for
the account of the relevant Borrower in cash or cash equivalent investments
offered by or through Amegy.

2.12 Voluntary Prepayments and Conversions of Loans. Subject to applicable
provisions of this Agreement, the Borrowers shall have the right at any time or
from time to time to prepay Loans without prepayment penalty and to convert
Loans of one type or with one Interest Period into Loans of another type or with
a different Interest Period; provided, however, that (a) the Borrowers shall
give the Agent notice of each such prepayment or conversion of (i) all or any
portion of a LIBO Rate Loan no less than three Business Days prior to prepayment
or conversion and (ii) all or any portion of a Base Rate Loan no less than one
Business Day prior to prepayment or conversion, (b) any prepayment of any LIBO
Rate Loan shall be in an amount of at least equal to $10,000 and a whole
multiple of $5,000, (c) the Borrowers shall pay all accrued and unpaid interest
on the amounts prepaid or converted, (d) no such prepayment or conversion shall
serve to postpone the repayment when due of any Obligation or any installments
thereof and (e) the Borrowers shall reimburse each Lender for any losses,
expenses or costs incurred by such Lender pursuant to prepayment or conversion
of a Loan, or the failure of the Borrowers to make such prepayment or conversion
as provided in Section 2.18. Except as provided in the immediately preceding
sentence, any prepayment pursuant to the provisions of this Section 2.12 shall
be without premium or penalty and the amount of any such prepayment may be
reborrowed if otherwise available to the Borrowers pursuant to the terms of this
Agreement.

2.13 Commitment Fees. In addition to interest on the Notes as provided herein
and other fees payable hereunder, and to compensate the Lenders for maintaining
funds available under the Facility, the Borrowers shall pay to the Agent, for
the account of the Lenders, in immediately available funds, for the calendar
quarter ending on the last day of December, 2010 and for each calendar quarter
thereafter during the Commitment Period and on the Commitment

 

- 31 -



--------------------------------------------------------------------------------

Termination Date, a fee equal to three hundred seventy five one-thousandths of
one percent (0.375%), calculated on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed (including the first day, but excluding
the last day), multiplied by the average daily amount of the Available
Commitment during the relevant quarterly or shorter period, as the case may be.
Commitment Fees shall be payable by the Borrowers upon receipt of an invoice
therefor or statement thereof delivered by the Agent and shall be past due if
not paid within ten days of receipt of each such invoice or statement.

2.14 Engineering Fees. The Borrower shall pay Amegy, solely for its account, the
fees and expenses of the independent petroleum engineer or firm of independent
petroleum engineers engaged by Amegy, as the Agent, for purposes of the
preparation of Reserve Reports.

2.15 Additional Fees. In addition to interest on the Notes as provided herein
and other fees payable hereunder, and to compensate the Lenders for the costs of
the extension of credit hereunder, the Borrowers shall pay to the Agent, for the
account of the Lenders, on the Closing Date, in immediately available funds, a
fee in the amount of $300,000. Additionally, the Borrowers shall pay a fee to
the Agent, for the account of the Lenders at any time the Borrowing Base is
increased to an amount in excess of the highest Borrowing Base previously in
effect at any time under this Agreement equal to the greater of (a) seventy five
one-hundredths of one percent (0.75%) of the amount of such increase and
(b) $2,000. Furthermore, the Borrowers shall pay a fee to the Agent on the
Closing Date and each anniversary of the Closing Date, for its account, equal to
$5,000 multiplied by the total number of Lenders existing at such time;
provided, however, that in the event that Amegy is the sole Lender existing at
such time, such fee shall not apply.

2.16 Loans to Satisfy Obligations. Upon a Default, the Lenders may, but shall
not be obligated to, with five Business Days’ written notice to the Borrowers of
their intent to do so, make Loans for the benefit of the Borrower and apply
proceeds thereof to the satisfaction of any condition, warranty, representation
or covenant of the Borrower or any of the Guarantors contained in this Agreement
or any other Loan Document. Such Loans shall be evidenced by the Notes and shall
bear interest at the Adjusted Base Rate plus the relevant Applicable Margin,
subject, however, to the provisions of Section 2.5 regarding the accrual of
interest at the Default Rate in certain circumstances.

2.17 General Provisions Relating to Interest. (a) It is the intention of the
parties hereto to comply strictly with the usury laws of the State of Texas and
the United States of America. In this connection, there shall never be
collected, charged, or received on the sums advanced hereunder interest in
excess of that which would accrue at the Highest Lawful Rate. The Borrowers
agree that, to the extent the Highest Lawful Rate is determined with reference
to the laws of the State to Texas, the Highest Lawful Rate shall be the “weekly”
rate as defined in Chapter 303 of the Texas Finance Code, provided that the
Agent or any Lender may, at its election, substitute for the “weekly” rate the
“annualized” or “quarterly” rate, as such terms are defined in the aforesaid
statute, upon the giving of notices provided for in such statute and effective
upon the giving of such notices. The Agent and each Lender may also rely, to the
extent permitted by applicable laws of the State of Texas or the United States
of America, on alternative maximum rates of interest under other laws of the
State of Texas or the United States of America applicable to the Agent or the
relevant Lender, if greater.

 

- 32 -



--------------------------------------------------------------------------------

 

(b) Notwithstanding anything herein or in the Notes to the contrary, during any
Limitation Period, the interest rate to be charged on amounts evidenced by the
Notes held by any affected Lenders shall be the Highest Lawful Rate, and the
obligation, if any, of the Borrower for the payment of fees or other charges
deemed to be interest under applicable law shall be suspended. During any period
or periods of time following a Limitation Period, to the extent permitted by
applicable laws of the State of Texas or the United States of America, the
interest rate to be charged hereunder on amounts evidenced by the Notes held by
any affected Lenders shall remain at the Highest Lawful Rate until such time as
there has been paid to each applicable Lender (i) the amount of interest in
excess of that accruing at the Highest Lawful Rate that such Lender would have
received during the Limitation Period had the interest rate remained at the
otherwise applicable rate, and (ii) all interest and fees otherwise payable to
such Lender but for the effect of such Limitation Period.

(c) If, under any circumstances, the aggregate amounts paid on the Notes or
under this Agreement or any other Loan Document include amounts which by law are
deemed interest and which would exceed the amount permitted if the Highest
Lawful Rate were in effect, the Borrowers stipulate that such payment and
collection will have been and will be deemed to have been, to the extent
permitted by applicable laws of the State of Texas or the United States of
America, the result of mathematical error on the part of the Borrower, the
Agent, and the Lenders; and the party receiving such excess shall promptly
refund the amount of such excess (to the extent only of such interest payments
in excess of that which would have accrued and been payable on the basis of the
Highest Lawful Rate) upon discovery of such error by such party or notice
thereof from the Borrower. In the event that the maturity of any Obligation is
accelerated, by reason of an election by the Lenders or otherwise, or in the
event of any required or permitted prepayment, then the consideration
constituting interest under applicable laws may never exceed that payable on the
basis of the Highest Lawful Rate, and excess amounts paid which by law are
deemed interest, if any, shall be credited by the Agent and the Lenders on the
principal amount of the Obligations, or if the principal amount of the
Obligations shall have been paid in full, refunded to the Borrowers.

(d) All sums paid, or agreed to be paid, to the Agent and the Lenders for the
use, forbearance and detention of the proceeds of any advance hereunder shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full term hereof until paid in full so that the actual
rate of interest is uniform but does not exceed the Highest Lawful Rate
throughout the full term hereof.

2.18 Yield Protection. (a) Without limiting the effect of the other provisions
of this Section 2.18 (but without duplication), the Borrowers shall pay to the
Agent and each Lender from time to time such amounts as are necessary to
compensate it for any actual and reasonable Additional Costs incurred by the
Agent or such Lender.

(b) Without limiting the effect of the other provisions of this Section 2.18
(but without duplication), the Borrowers shall pay to each Lender from time to
time on request such amounts as are necessary to compensate such Lender or such
Lender’s holding company for any costs attributable to the maintenance by such
Lender (or any Applicable Lending Office), pursuant to any Regulatory Change, of
capital in respect of its Commitment, such compensation to include an amount
equal to any reduction of the rate of return on assets or equity of such

 

- 33 -



--------------------------------------------------------------------------------

Lender or such Lender’s holding company (or any Applicable Lending Office) to a
level below that which such Lender or such Lender’s holding company (or any
Applicable Lending Office) could have achieved but for such Regulatory Change.

(c) Without limiting the effect of the other provisions of this Section 2.18
(but without duplication), in the event that any Requirement of Law or
Regulatory Change or the compliance by the Agent or any Lender therewith shall
(i) impose, modify, or hold applicable any reserve, special deposit, or similar
requirement against any Letter of Credit or obligation to issue Letters of
Credit, or (ii) impose upon the Agent or such Lender any other condition
regarding any Letter of Credit or obligation to issue Letters of Credit, and the
result of any such event shall be to increase the cost to the Agent or such
Lender of issuing or maintaining any Letter of Credit or obligation to issue
Letters of Credit or any liability with respect to Letter of Credit Payments, or
to reduce any amount receivable in connection therewith, then upon demand by the
Agent or such Lender, as the case may be, the Borrowers shall pay to the Agent
or such Lender, from time to time as specified by the Agent or such Lender,
additional amounts which shall be sufficient to compensate the Agent or such
Lender for such increased cost or reduced amount receivable.

(d) Without limiting the effect of the other provisions of this Section 2.18
(but without duplication), the Borrowers shall pay to the Agent and each Lender
such amounts as shall be sufficient in the reasonable opinion of the Agent and
such Lender to compensate them for any actual and reasonable loss, cost, or
expense incurred by and as a result of:

 

  (i) any payment, prepayment or conversion by either or both of the Borrowers
of a LIBO Rate Loan on a date other than the last day of an Interest Period for
such Loan; or

 

  (ii) any failure by either or both of the Borrowers to borrow a LIBO Rate Loan
or to convert a Base Rate Loan into a LIBO Rate Loan on the date for such
borrowing or conversion specified in the relevant Borrowing Request,

such compensation to include with respect to any LIBO Rate Loan, an amount equal
to the excess, if any, of (A) the amount of interest which would have accrued on
the principal amount so paid, prepaid, converted, or not borrowed or converted
for the period from the date of such payment, prepayment, conversion, or failure
to borrow or convert to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow or convert, the Interest
Period for such Loan which would have commenced on the date of such failure to
borrow or convert) at the applicable rate of interest for such Loan provided for
herein over (B) the interest component of the amount the Agent or such Lender
would bid were it to bid at the commencement of such period in the London
interbank market for Dollar deposits of amounts comparable to such principal
amount and maturities comparable to such period, as reasonably determined by the
Agent or such Lender.

(e) Determinations by the Agent or any Lender for purposes of this Section 2.18
of the effect of any Regulatory Change on capital maintained, its costs or rate
of return, its obligation to make and maintain Loans, issuing or participating
in Letters of Credit, or on

 

- 34 -



--------------------------------------------------------------------------------

amounts receivable by it in respect of Loans, Letters of Credit or such other
obligations, and the additional amounts required to compensate the Agent and
such Lender under this Section 2.18 shall be conclusive, absent manifest error,
provided that such determinations are made on a reasonable basis. The Agent or
the relevant Lender shall furnish the Borrowers with a certificate setting forth
in reasonable detail the basis and amount of Additional Costs or any other loss,
cost or expense incurred as a result of any such event, and the statements set
forth therein shall be conclusive, absent manifest error, provided that such
determinations are made on a reasonable basis. The Agent or the relevant Lender
shall (i) notify the Borrowers, as promptly as practicable after the Agent or
such Lender obtains knowledge of any Additional Costs or other sums payable
pursuant to this Section 2.18 and determines to request compensation therefor,
of any event occurring after the Closing Date which will entitle the Agent or
such Lender to compensation pursuant to this Section 2.18; and (ii) designate a
different Applicable Lending Office for the Loans affected by such event if such
designation will avoid the need for or reduce the amount of such compensation
and will not, in the sole opinion of the Agent or such Lender, be
disadvantageous to the Agent or such Lender. If any Lender requests compensation
from the Borrowers under this Section 2.18, the Borrowers may, after payment of
all compensation then accrued and by notice to the Agent and such Lender,
require that the Loans by such Lender of the type with respect to which such
compensation is requested be converted into Base Rate Loans in accordance with
Section 2.12. Any compensation requested by the Agent or any Lender pursuant to
this Section 2.18 shall be due and payable within 30 days of receipt by the
Borrower of any such notice.

(f) The Agent and the Lenders agree not to request, and the Borrowers shall not
be obligated to pay, any Additional Costs or other sums payable pursuant to this
Section 2.18 unless similar Additional Costs and other sums payable are also
generally assessed by the Agent or such Lender against other customers similarly
situated where such customers are subject to documents providing for such
assessment.

2.19 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to (a) honor its obligation to make LIBO Rate Loans, or (b) maintain LIBO Rate
Loans, then such Lender shall promptly notify the Agent and the Borrowers
thereof. The obligation of such Lender to make LIBO Rate Loans and convert Base
Rate Loans into LIBO Rate Loans shall then be suspended until such time as such
Lender may again make and maintain LIBO Rate Loans, and the outstanding LIBO
Rate Loans of such Lender shall be converted into Base Rate Loans.

2.20 Replacement Lenders. (a) If any Lender has notified the Borrower of its
incurring Additional Costs or any other loss, cost or expense under Section 2.18
or has invoked the indemnification as to certain Taxes set forth in Section 2.8,
the Borrowers may, unless such Lender has notified the Borrowers that the
circumstances giving rise to such notice no longer apply, terminate, in whole
but not in part, the Commitment of such Lender (other than the Agent) (the
“Terminated Lender”) at any time upon five Business Days’ prior written notice
to the Terminated Lender and the Agent (a “Notice of Termination”).

(b) In order to effect the termination of the Commitment of the Terminated
Lender, the Borrowers shall (i) obtain an agreement with one or more Lenders to
increase their Commitments and/or (ii) request any one or more other banking
institutions to become a

 

- 35 -



--------------------------------------------------------------------------------

“Lender” in place and instead of such Terminated Lender and agree to accept a
Commitment; provided, however, that such one or more other banking institutions
are reasonably acceptable to the Agent and become parties hereto by executing an
Assignment Agreement (the Lenders or other banking institutions that agree to
accept in whole or in part the Commitment of the Terminated Lender being
referred to herein as the “Replacement Lenders”), such that the aggregate
increased and/or accepted Facility Amounts of the Replacement Lenders under
clauses (i) and (ii) above equal the Facility Amount of the Terminated Lender.

(c) The Notice of Termination shall include the name of the Terminated Lender,
the date the termination will occur (the “Termination Date”), the Replacement
Lender or Replacement Lenders to which the Terminated Lender will assign its
Commitment, and, if there will be more than one Replacement Lender, the portion
of the Terminated Lender’s Commitment to be assigned to each Replacement Lender.

(d) On the Termination Date, (i) the Terminated Lender shall by execution and
delivery of an Assignment Agreement assign its Commitment to the Replacement
Lender or Replacement Lenders (pro rata, if there is more than one Replacement
Lender, in proportion to the portion of the Terminated Lender’s Commitment to be
assigned to each Replacement Lender) indicated in the Notice of Termination and
shall assign to the Replacement Lender or Replacement Lenders its Loans (if any)
then outstanding pro rata as aforesaid, (ii) the Terminated Lender shall endorse
its Note, payable without recourse, representation or warranty to the order of
the Replacement Lender or Replacement Lenders (pro rata as aforesaid), (iii) the
Replacement Lender or Replacement Lenders shall purchase the Note held by the
Terminated Lender (pro rata as aforesaid) at a price equal to the unpaid
principal amount thereof plus interest and fees accrued and unpaid to the
Termination Date, (iv) the Replacement Lender or Replacement Lenders will
thereupon (pro rata as aforesaid) succeed to and be substituted in all respects
for the Terminated Lender with like effect as if becoming a Lender pursuant to
the terms of Section 9.1(b) and the Terminated Lender will have the rights and
benefits of an assignor under Section 9.1(b) and (v) the Terminated Lender shall
have received payment of an amount equal to its Percentage Share of the Loan
Balance and accrued interest thereon, accrued fees owed to it and all other
amounts due and owing to it hereunder and under the other Loan Documents
(including any loss, cost or expense under Section 2.18 incurred up to, but not
including, the Termination Date). To the extent not in conflict, the terms of
Section 9.1(b) shall supplement the provisions of this Section 2.20.

(e) Any Terminated Lender (including the Agent in its capacity as a Lender and
as Agent) shall reimburse the Borrowers for all reasonable and necessary fees
and expenses of counsel to the Borrowers and, if required by the Replacement
Lender or Replacement Lenders, of counsel to the Replacement Lender or
Replacement Lenders in connection with replacing such Terminated Lender with a
Replacement Lender or Replacement Lenders.

2.21 Regulatory Change. In the event that by reason of any Regulatory Change or
any other circumstance arising after the Closing Date affecting any Lender, such
Lender (a) incurs Additional Costs based on or measured by the excess above a
level, as prescribed from time to time by any Governmental Authority with
jurisdiction, of the amount of a category of deposits or other liabilities of
such Lender which includes deposits by reference to which the interest rate on
any LIBO Rate Loan is determined as provided in this Agreement or a category of
extensions of

 

- 36 -



--------------------------------------------------------------------------------

credit or other assets of such Lender which includes any LIBO Rate Loan, or
(b) becomes subject to restrictions on the amount of such a category of
liabilities or assets which it may hold, then, at the election of such Lender
with notice to the Agent and the Borrowers, the obligation of such Lender to
make LIBO Rate Loans and to convert Base Rate Loans into LIBO Rate Loans shall
be suspended until such time as such Regulatory Change or other circumstance
ceases to be in effect, and all such outstanding LIBO Rate Loans shall be
converted into Base Rate Loans.

2.22 Letters in Lieu of Transfer Orders or Division Orders. The Agent agrees
that none of the letters in lieu of transfer or division orders provided
pursuant to the provisions of Section 3.1(f) or Section 5.7 will be sent to the
addressees thereof unless an Event of Default has occurred and is continuing, at
which time the Agent may, at its option and in addition to the exercise of any
of its other rights and remedies, send any or all of such letters.

2.23 Power of Attorney. Each of the Borrowers hereby designates the Agent as its
agent and attorney-in-fact, to act in its name, place, and stead solely for the
purpose of completing and, upon the occurrence and the continuance of an Event
of Default, delivering any and all of the letters in lieu of transfer or
division orders delivered by the Borrower pursuant to the provisions of
Section 3.1(f) or Section 5.7, including completing any blanks contained in such
letters and attaching exhibits thereto describing the relevant Collateral. Each
of the Borrowers hereby ratifies and confirms all that the Agent shall lawfully
do or cause to be done by virtue of this power of attorney and the rights
granted with respect to such power of attorney. This power of attorney is
coupled with the interests of the Agent in the Collateral, shall commence and be
in full force and effect as of the Closing Date and shall remain in full force
and effect and shall be irrevocable so long as any Obligation remains
outstanding or unpaid or any Commitment exists. The powers conferred on the
Agent by this appointment are solely to protect the interests of the Agent, the
Lenders and any other Secured Creditors under the Loan Documents with respect to
the assignment of production proceeds under certain of the Security Documents
and shall not impose any duty upon the Agent to exercise any such powers. The
power of attorney under this Section 2.23 is expressly limited to the rights and
powers set forth herein and no additional rights or powers are herein created or
implied. The Agent shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers and shall not be responsible
to either of the Borrowers or any other Person for any act or failure to act
with respect to such powers, except for gross negligence or willful misconduct.

2.24 Security Interest in Accounts; Right of Offset. As security for the payment
and performance of the Obligations, each of the Borrowers and the Guarantors
hereby transfers, assigns and pledges to the Agent, each Lender and each other
Approved Hedge Counterparty (for the pro rata benefit of such Persons) and
grants to the Agent, each Lender and each other Approved Hedge Counterparty (for
the pro rata benefit of such Persons) a security interest in all of its funds
now or hereafter or from time to time on deposit with the Agent, such Lender or
such other Approved Hedge Counterparty, with such interest of the Agent, the
Lenders and the other Approved Hedge Counterparties to be retransferred,
reassigned, and/or released at the expense of the Borrowers upon payment in full
and complete performance of all Obligations. All remedies as secured party or
assignee of such funds shall be exercisable upon the occurrence of any Event of
Default, regardless of whether the exercise of any such remedy would result in
any penalty or loss of interest or profit with respect to any withdrawal of
funds deposited in a time deposit account prior to the maturity thereof.
Furthermore, each of the Borrowers and the Guarantors

 

- 37 -



--------------------------------------------------------------------------------

hereby grants to the Agent, each Lender and each other Approved Hedge
Counterparty (for the pro rata benefit of such Persons) the right, exercisable
at such time as any Obligation shall mature, whether by acceleration of maturity
or otherwise, of offset or banker’s lien against all of its funds now or
hereafter or from time to time on deposit with the Agent, such Lender or such
other Approved Hedge Counterparty, regardless of whether the exercise of any
such remedy would result in any penalty or loss of interest or profit with
respect to any withdrawal of funds deposited in a time deposit account prior to
the maturity thereof.

ARTICLE III

CONDITIONS

The obligations of the Agent and the Lenders to enter into this Agreement and to
make Loans or issue or participate in, as the case may be, Letters of Credit are
subject to the satisfaction of the following conditions precedent:

3.1 Receipt of Loan Documents and Other Items. Neither the Lenders nor the Agent
shall have any obligation under this Agreement unless and until all matters
incident to the consummation of the transactions contemplated herein shall be
satisfactory to the Agent and the Lenders, and the Agent and, upon request, any
Lender shall have received, reviewed and approved the following documents and
other items, appropriately executed when necessary and, where applicable,
acknowledged by one or more Responsible Officers of the relevant Borrower or
other Persons, as the case may be, all in form and substance reasonably
satisfactory to the Agent and dated, where applicable, of even date herewith or
a date prior thereto or thereafter and reasonably acceptable to the Agent:

(a) multiple counterparts of this Agreement as requested by the Agent;

(b) the Notes to be in place on the Closing Date;

(c) copies of the organizational documents of each of the Borrowers and all
amendments thereto, accompanied by a certificate or certificates dated the
Closing Date issued by the secretary or an assistant secretary or another
authorized representative of the relevant Borrower to the effect that each such
copy is correct and complete;

(d) a certificate or certificates of incumbency dated the Closing Date,
including specimen signatures of all officers or other representatives of each
of the Borrowers who are authorized to execute Loan Documents on behalf of the
relevant Borrower, each such certificate being executed by the secretary or an
assistant secretary or another authorized representative of the relevant
Borrower;

(e) copies of resolutions adopted by the governing body of each of the Borrowers
approving the Loan Documents to which the relevant Borrower is a party and
authorizing the transactions contemplated herein and therein, accompanied by a
certificate dated the Closing Date issued by the secretary or an assistant
secretary or another authorized representative of the relevant Borrower to the
effect that such copies are true and correct copies of resolutions duly adopted
and that such resolutions constitute all the resolutions adopted with respect to
such transactions, have not been amended, modified or rescinded in any respect
and are in full force and effect as of the date of such certificate;

 

- 38 -



--------------------------------------------------------------------------------

 

(f) the following documents establishing or continuing Liens in favor or for the
benefit of the Agent, for the benefit of the Secured Creditors, in and to the
Collateral, including Mortgaged Properties constituting at least ninety percent
(90%) of the discounted present value, determined by the Agent in its
discretion, of the proved reserves attributable to the Oil and Gas Properties of
the Borrowers:

 

  (i) security documents covering Oil and Gas Properties of Contango Operators
sufficient for the Borrowers to be in compliance with the provisions of
Section 5.5, including amendments to or restatements of the security documents
which are the subject of the Compass Assignment;

 

  (ii) security documents covering assets of the Borrowers as to which a
security interest against such assets may be created and perfected under the
provisions of the UCC or the Uniform Commercial Code as adopted and in effect in
states of the United States of America other than the State of Texas;

 

  (iii) financing statements constituent to the documents described in (i) and
(ii) above in this Section 3.1(f); and

 

  (iv) undated letters, in form and substance reasonably satisfactory to the
Agent, from Contango Operators to each purchaser of production and disburser of
the proceeds of production from or attributable to the Mortgaged Properties,
with the addressees left blank, authorizing and directing the addressees to make
future payments attributable to production from the Mortgaged Properties
directly to the Agent;

(g) multiple counterparts of the Compass Assignment as requested by the Agent;

(h) audited consolidated Financial Statements of Contango O&G and its
consolidated Subsidiaries as of June 30, 2010, certified by a Responsible
Officer of Contango O&G, as having been prepared in accordance with GAAP
consistently applied and as a fair presentation of the condition of Contango O&G
on a consolidated basis with its consolidated Subsidiaries;

(i) certificates dated as of a recent date from the Secretary of State or other
appropriate Governmental Authority evidencing the existence or qualification
and, if applicable, good standing of each of the Borrowers in its jurisdiction
of organization and in any other jurisdictions where it owns property or does
business;

 

- 39 -



--------------------------------------------------------------------------------

 

(j) results of a search of the uniform commercial code records of the Secretary
of State of the State of Delaware in the names of each of the Borrowers, such
search reports to be from a source or sources reasonably acceptable to the Agent
and reflecting no Liens, other than Permitted Liens, against any of the
Collateral as to which perfection of a Lien is accomplished by the filing of a
financing statement;

(k) confirmation, reasonably acceptable to the Agent, of the title of Contango
Operators, free and clear of Liens other than Permitted Liens, to Mortgaged
Properties constituting at least eighty percent (80%) of the discounted present
value, as determined by the Agent in its discretion, of the proved reserves
attributable to such Mortgaged Properties;

(l) confirmation, reasonably acceptable to the Agent, that the Oil and Gas
Properties of Contango Operators are in compliance, in all material respects,
with applicable Environmental Laws;

(m) copies of executed counterparts of all operating, lease, sublease, royalty,
sales, exchange, processing, farmout, bidding, pooling, unitization,
communitization and other agreements relating to the Mortgaged Properties, as
reasonably requested by the Agent or any Lender;

(n) engineering information regarding the Mortgaged Properties, as reasonably
requested by the Agent;

(o) the opinions of Morgan, Lewis & Bockius LLP and Liskow & Lewis, A
Professional Law Corporation, as counsel to the Borrowers in connection with
this Agreement and the other Loan Documents to which either of the Borrowers is
a party, addressing, when taken together, the opinions set forth in the form
attached hereto as Exhibit V;

(p) certificates evidencing the insurance coverage required by the provisions of
Section 5.20;

(q) payment to the Agent or Amegy of any fees due as of the Closing Date
pursuant to the provisions of this Agreement;

(r) payment from the Borrowers for estimated fees charged by filing officers and
other public officials incurred or to be incurred in connection with the filing
and recordation of any Security Documents and for which invoices have been
presented as of the Closing Date;

(s) copies of all Commodity Hedge Agreements, in form and substance and with
counterparties reasonably acceptable to the Agent, for purposes of determining
the Borrowing Base as of the Closing Date;

(t) certificates of Responsible Officers of the Borrowers, respectively, to the
effect that all representations and warranties made by the relevant Borrower in
this Agreement or any other Loan Document in place on the Closing Date are true
and correct as of the Closing Date and that no Default or Event of Default
exists as of the Closing Date;

 

- 40 -



--------------------------------------------------------------------------------

 

(u) confirmation, reasonably acceptable to the Agent, that no event or
circumstance, including any action, suit, investigation or proceeding pending,
or, to the knowledge of either of the Borrowers, threatened in any court or
before any arbitrator or Governmental Authority, shall have occurred which could
reasonably be expected to have a Material Adverse Effect; and

(v) such other agreements, documents, instruments, opinions, certificates,
waivers, consents and evidence as the Agent or any Lender may reasonably
request.

3.2 Each Loan. In addition to the conditions precedent stated elsewhere herein,
the Lenders shall not be obligated to make any Loan, other than in connection
with a Letter of Credit Payment, unless:

(a) at least the requisite time prior to the requested date for the relevant
Loan, the Borrowers or one of them shall have delivered to the Agent a Borrowing
Request and a funding direction advising the Agent whether the requested Loan
should be funded to an account of a Borrower at Amegy or should be funded by
wire transfer to an account of another Person (in which case wire transfer
instructions shall be included) and each statement or certification made in such
Borrowing Request shall be true and correct in all material respects on the
requested date for such Loan;

(b) no Event of Default, Default or Deficiency shall exist or will occur as a
result of the making of the requested Loan;

(c) if requested by the Agent or any Lender, the Borrowers shall have delivered
evidence satisfactory to the Agent or such Lender substantiating any of the
matters contained in this Agreement which are necessary to enable the Borrowers
to qualify for such Loan;

(d) the Agent shall have received, reviewed and approved such additional
documents and items as described in Section 3.1 as may be reasonably requested
by the Agent with respect to such Loan;

(e) no event shall have occurred which, in the reasonable opinion of the Agent
or any of the Lenders, could reasonably be expected to have a Material Adverse
Effect;

(f) each of the representations and warranties of either of the Borrowers or any
of the Guarantors contained in this Agreement and the other Loan Documents shall
be true and correct in all material respects and shall be deemed to be repeated
by the relevant entity as if made on the requested date for such Loan;

(g) all of the Security Documents shall be in full force and effect and provide
to the Agent the security intended thereby;

(h) neither the consummation of the transactions contemplated hereby nor the
making of such Loan shall contravene, violate or conflict with any Requirement
of Law; and

 

- 41 -



--------------------------------------------------------------------------------

 

(i) if either of the Borrowers or any of their respective Subsidiaries has
formed, after the Closing Date, any Subsidiary, such Subsidiary, if a Domestic
Subsidiary, shall have executed and delivered a Joinder Agreement and a Guaranty
and, if requested by the Agent, Security Documents covering the assets of such
Domestic Subsidiary.

3.3 Issuance of Letters of Credit. The obligation of the Agent, as the issuer of
the Letters of Credit, to issue, renew, or extend any Letter of Credit is
subject to the satisfaction of the following additional conditions precedent:

(a) the Borrowers or one of them shall have delivered to the Agent a written (or
oral, confirmed promptly in writing) request for the issuance, renewal or
extension of a Letter of Credit at least three Business Days prior to the
requested issuance, renewal or extension date and a Letter of Credit Application
at least one Business Day prior to the requested issuance date; and each
statement or certification made in such Letter of Credit Application shall be
true and correct in all material respects on the requested date for the issuance
of such Letter of Credit;

(b) no Event of Default, Default or Deficiency shall exist or will occur as a
result of the issuance, renewal, or extension of such Letter of Credit;

(c) if requested by the Agent or any Lender, the Borrowers shall have delivered
evidence reasonably satisfactory to the Agent or such Lender substantiating any
of the matters contained in this Agreement which are necessary to enable the
Borrowers to qualify for such Letter of Credit;

(d) the Agent shall have received, reviewed, and approved such additional
documents and items as described in Section 3.1 as may be reasonably requested
by the Agent with respect to such Letter of Credit;

(e) no event shall have occurred which, in the reasonable opinion of the Agent
or any of the Lenders, could reasonably be expected to have a Material Adverse
Effect;

(f) each of the representations and warranties of either of the Borrowers or any
of the Guarantors contained in this Agreement and the other Loan Documents shall
be true and correct in all material respects and shall be deemed to be repeated
by the relevant entity as if made on the requested date for issuance, renewal or
extension of such Letter of Credit;

(g) all of the Security Documents shall be in full force and effect and provide
to the Lender the security intended thereby;

(h) neither the consummation of the transactions contemplated hereby nor the
issuance, renewal or extension of such Letter of Credit shall contravene,
violate or conflict with any Requirement of Law;

(i) if either of the Borrowers or any of their respective Subsidiaries has
formed, after the Closing Date, any Subsidiary, such Subsidiary, if a Domestic
Subsidiary, shall have executed and delivered a Joinder Agreement and a Guaranty
and, if requested by the Agent, Security Documents covering the assets of such
Domestic Subsidiary; and

 

- 42 -



--------------------------------------------------------------------------------

 

(j) the terms, provisions and beneficiary of the Letter of Credit or such
renewal or extension shall be satisfactory to the Agent, as the issuer of the
Letters of Credit, in its reasonable discretion.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Lenders to enter into this Agreement, to induce the
Agent to issue and renew Letters of Credit, and to induce the Lenders to make
the Loans and to participate in Letters of Credit, each of the Borrowers and
each of the Guarantors represents and warrants to the Agent and each Lender
(which representations and warranties shall survive the delivery of the Notes)
that:

4.1 Due Authorization. The execution and delivery by it of this Agreement and
the borrowings by the Borrowers hereunder, the execution and delivery by the
Borrowers of the Notes, the repayment by the Borrowers of the Notes and interest
and fees provided for in the Notes and this Agreement, the execution and
delivery of the Security Documents to which it is a party and the performance by
it of its obligations under the Loan Documents to which it is a party are within
the power of the relevant Borrower or such Guarantor, as the case may be, have
been duly authorized by all necessary action by such Borrower or such Guarantor,
as the case may be, and do not and will not (a) require the consent of any
Governmental Authority, (b) contravene or conflict with any Requirement of Law,
(c) contravene or conflict with any indenture, instrument or other agreement to
which it is a party or by which any of its Property may be presently bound or
encumbered or (d) result in or require the creation or imposition of any Lien
in, upon or on any of its Property under any such indenture, instrument, or
other agreement, other than under any of the Loan Documents.

4.2 Existence. It is a corporation, a limited partnership, a limited liability
company or other entity, as the case may be, duly organized, legally existing
and, if applicable, in good standing under the laws of the state of its
organization or formation and is duly qualified as a foreign limited partnership
or limited liability company and, if applicable, in good standing in all
jurisdictions wherein the ownership of its Property or the operation of its
business necessitates same, other than those jurisdictions wherein the failure
to so qualify would not have a Material Adverse Effect.

4.3 Valid and Binding Obligations. Each Loan Document to which it is a party,
when duly executed and delivered by it, constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

4.4 Security Documents. The provisions of each Security Document executed by it
are effective to create, in favor or for the benefit of the Agent, a legal,
valid and enforceable Lien in all of its right, title and interest in the
Collateral described therein, which Lien, assuming the accomplishment of
recording and filing in accordance with applicable laws prior to the
intervention of rights of other Persons, constitutes a fully perfected
first-priority Lien (except as to Permitted Liens) on all of its right, title
and interest in the Collateral described therein.

 

- 43 -



--------------------------------------------------------------------------------

 

4.5 Title to Oil and Gas Properties. It has good and defensible title to all of
its Oil and Gas Properties referenced in the most recent Reserve Report, free
and clear of all Liens except Permitted Liens.

4.6 Scope and Accuracy of Financial Statements. The Financial Statements
provided to the Agent in satisfaction of the condition set forth in
Section 3.1(i) present fairly the financial position and results of operations
and cash flows of Contango O&G and its consolidated Subsidiaries in accordance
with GAAP as at the relevant point in time or for the period indicated, as
applicable. No event or circumstance has occurred since June 30, 2010, which
could reasonably be expected to have a Material Adverse Effect, and no Default
has occurred and is continuing.

4.7 No Material Misstatements. No information, exhibit, statement or report
furnished to the Agent or any Lender by it or at its direction in connection
with this Agreement or any other Loan Document contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statements contained therein not misleading as of the date made or
deemed made; provided that, with respect to projected financial information, it
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time; and provided, further, that
projections concerning volumes attributable to the Oil and Gas Properties and
production and cost estimates contained in each Reserve Report are necessarily
based upon professional opinions, estimates and projections and that none of the
Borrowers and the Guarantors represents or warrants that such opinions,
estimates and projections will ultimately prove to have been accurate.

4.8 Liabilities and Litigation. Other than as reflected in the Financial
Statements provided to the Agent in satisfaction of the condition set forth in
Section 3.1(i) or listed on Schedule 4.8 under the heading “Liabilities”,
neither of the Borrowers nor any of the Guarantors has any liabilities, direct
or contingent, which may materially and adversely affect its business or
operations or its ownership of the Collateral. Except as set forth under the
heading “Litigation” on Schedule 4.8, to the best of its knowledge, no
litigation or other action of any nature affecting either of the Borrowers or
any of the Guarantors is pending before any Governmental Authority or,
threatened against or affecting it or any of its Subsidiaries which might
reasonably be expected to result in any impairment of its ownership of any
Collateral or have a Material Adverse Effect. No unusual or unduly burdensome
restriction, restraint or hazard exists by contract, Requirement of Law or
otherwise relative to the business or operations of either of the Borrowers or
any of the Guarantors or the ownership and operation of the Collateral other
than such as relate generally to Persons engaged in business activities similar
to those conducted by the relevant Borrower or Guarantor.

4.9 Authorizations; Consents. Except as expressly contemplated by this
Agreement, no authorization, consent, approval, exemption, franchise, permit or
license of, or filing with, any Governmental Authority or any other Person is
required to authorize, or is otherwise required in connection with, the valid
execution and delivery by it of the Loan Documents to which it is a party or any
instrument contemplated hereby, the repayment by the Borrowers of the Notes and
interest and fees provided in the Notes and this Agreement or the performance by
the Borrowers of the Obligations.

 

- 44 -



--------------------------------------------------------------------------------

 

4.10 Compliance with Laws. To its knowledge, and it and its Properties,
including any Mortgaged Properties and Oil and Gas Properties owned by it, are
in compliance in all material respects with all applicable Requirements of Law,
including Environmental Laws, except in each case as could not reasonably be
expected to have a Material Adverse Effect.

4.11 ERISA. It does not maintain, nor has it maintained, any Plan. It does not
currently contribute to or have any obligation to contribute to or otherwise
have any liability with respect to any Plan and ERISA.

4.12 Environmental Laws. To its knowledge, except as would not have a Material
Adverse Effect or as described on Schedule 4.12:

(a) no Property owned by it, or, to its knowledge, Property of others adjacent
to Property owned by it, is currently on or has ever been on any federal or
state list of Superfund Sites;

(b) no Hazardous Substances have been generated, transported, and/or disposed of
by it at a site which was, at the time of such generation, transportation,
and/or disposal, or has since become, a Superfund Site;

(c) except in accordance with applicable Requirements of Law or the terms of a
valid permit, license, certificate, or approval of the relevant Governmental
Authority, no Release of Hazardous Substances by it or from, affecting or
related to any Property owned by it has occurred; and

(d) no Environmental Complaint has been received by it.

4.13 Compliance with Federal Reserve Regulations. No transaction contemplated by
the Loan Documents is in violation of, and it has not taken any action that
would result in any transaction contemplated by the Loan Documents being in
violation of, any regulations promulgated by the Board of Governors of the
Federal Reserve System, including Regulations T, U or X.

4.14 Investment Company Act Compliance. It is not an “investment company” or
subject to regulation as an “investment company” within the meaning of the
Investment Company Act of 1940.

4.15 Proper Filing of Tax Returns; Payment of Taxes Due. It has duly and
properly filed its United States income tax returns and all other tax returns
which are required to be filed and has paid all taxes shown as due from it
thereon, except such as are being contested in good faith and as to which
adequate provisions and disclosures have been made or as could not reasonably be
expected to have a Material Adverse Effect. The respective charges and reserves
on its books with respect to taxes and other governmental charges are adequate,
except as could not reasonably be expected to have a Material Adverse Effect.

 

- 45 -



--------------------------------------------------------------------------------

 

4.16 Refunds. Except as described on Schedule 4.16, no orders of, proceedings
pending before, or other requirements of, the Federal Energy Regulatory
Commission, the Texas Railroad Commission, or any other Governmental Authority
exist which could result in it being required to refund any portion of the
proceeds received or to be received from the sale of hydrocarbons constituting
part of the Mortgaged Property or other Oil and Gas Properties owned by it,
except as could not reasonably be expected to have a Material Adverse Effect.

4.17 Gas Contracts. Except as described on Schedule 4.17, (a) it is not
obligated in any material respect by virtue of any prepayment made under any
contract containing a “take-or-pay” or “prepayment” provision or under any
similar agreement to deliver hydrocarbons produced from or allocated to any of
the Mortgaged Property or other Oil and Gas Properties owned by it at some
future date without receiving full payment therefor within 90 days of delivery,
and (b) it has not produced gas, in any material amount, subject to, and neither
it nor any of the Mortgaged Properties or other Oil and Gas Properties owned by
it is subject to, balancing rights of third parties or subject to balancing
duties under Requirements of Law, except as to such matters for which it has
established monetary reserves adequate in amount to satisfy such obligations and
has segregated such reserves from other accounts or as could not reasonably be
expected to have a Material Adverse Effect.

4.18 Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect, it owns or is licensed to use all Intellectual Property
necessary to conduct its business as currently conducted. Except as could not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted or is pending by any Person with respect to the use of any such
Intellectual Property or challenging or questioning the validity or
effectiveness of any such Intellectual Property; and it knows of no valid basis
for any such claim. Except as could not reasonably be expected to have a
Material Adverse Effect, the use of such Intellectual Property by it does not
infringe on the rights of any Person, except for such claims and infringements
as do not, in the aggregate, give rise to any material liability on its part.

4.19 Casualties or Taking of Property. Except as disclosed on Schedule 4.19,
since the later of (a) June 30, 2010, or (b) the date of the most recent
Financial Statements furnished to the Agent pursuant to either Section 5.2 or
Section 5.3, neither its business nor any of its Property has been affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of Property,
or cancellation of contracts, permits or concessions by any Governmental
Authority, riot, activities of armed forces or acts of God, except as could not
reasonably be expected to have a Material Adverse Effect.

4.20 Principal Location. Its principal place of business and chief executive
office is located at its address set forth in Section 9.3 or at such other
location as it may have, by proper written notice hereunder, advised the Agent.

4.21 Subsidiaries. Except as set forth on Schedule 4.21 or as otherwise
communicated to the Agent in writing subsequent to the Closing Date, neither of
the Borrowers nor any of the Guarantors has any Subsidiaries.

 

- 46 -



--------------------------------------------------------------------------------

 

4.22 Compliance with Anti-Terrorism Laws. (a) Neither of the Borrowers any of
the Guarantors nor any Affiliate of any of them is in violation of any
Anti-Terrorism Law or knowingly engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

(b) Neither of the Borrowers, any of the Guarantors nor any Affiliate of any of
them is any of the following (each a “Blocked Person”):

 

  (i) a Person that is listed in the annex, to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

  (ii) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;

 

  (iii) a Person with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

  (iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

 

  (v) a Person that is named as a “specially designated national” on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or

 

  (vi) a Person who is affiliated with a Person listed above.

(c) Neither of the Borrowers, any of the Guarantors nor any Affiliate of any of
them (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order
No. 13224.

(d) Neither of the Borrowers, any of the Guarantors nor any Affiliate of any of
them is in violation of any rules or regulations promulgated by OFAC or of any
economic or trade sanctions administered and enforced by OFAC or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any rules or regulations promulgated by OFAC.

4.23 Identification Numbers. Its federal taxpayer identification number and its
organizational number with the Secretary of State of the state of its
organization or formation are as set out on Schedule 4.23 or as otherwise
provided to the Agent in writing.

 

- 47 -



--------------------------------------------------------------------------------

 

4.24 Solvency. Immediately after the Closing and immediately following the
making of each Loan made on the Closing Date and following the making of any
Loan made after the Closing Date, after giving effect to the application of the
proceeds of each such Loan, (a) the fair value of the assets of each of the
Borrowers and the Guarantors, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise, at a fair valuation; (b) the
present fair saleable value of the property of each of the Borrowers and the
Guarantors will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each of the Borrowers and the Guarantors will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) neither of the Borrowers nor
any of the Guarantors will have unreasonably small capital with which to conduct
the business in which it is engaged as such businesses are now conducted and are
proposed to be conducted following the Closing Date.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Obligation remains outstanding or unpaid or any Commitment
exists, each of the Borrowers and the Guarantors shall (provided that
Section 5.14 shall apply only to the Borrowers and the Borrowers shall be
jointly and severally liable as to such Section 5.14):

5.1 Maintenance and Access to Records. Keep adequate records, in accordance with
GAAP, of all its transactions so that at any time, and from time to time, its
true and complete financial condition may be readily determined, and promptly
following the reasonable request of the Agent or any Lender, make such records
available for inspection by the Agent or any Lender and, at the expense of the
Borrower, allow the Agent or any Lender to make and take away copies thereof.

5.2 Quarterly Financial Statements and Compliance Certificates. Deliver to the
Agent and, upon request, any Lender, on or before the 60th day after the close
of each of the first three quarterly periods of each fiscal year of Contango
O&G, (a) the unaudited consolidated and consolidating Financial Statements of
Contango O&G and its consolidated Subsidiaries as at the close of such quarterly
period and from the beginning of such fiscal year to the end of such quarterly
period, in format acceptable to the Agent, such Financial Statements to be
certified by a Responsible Officer of Contango O&G as having been prepared in
accordance with GAAP consistently applied and as a fair presentation of the
financial condition of Contango O&G and its consolidated Subsidiaries, subject
to changes resulting from normal year end audit adjustments, and (b) a
Compliance Certificate prepared as of the close of such quarterly period.

5.3 Annual Financial Statements and Compliance Certificate and Financial
Projections. Deliver to the Agent and, upon request, any Lender, on or before
the 90th day after the close of each fiscal year of Contango O&G, commencing
with that ending on June 30, 2011, (a) a copy of the annual audited consolidated
Financial Statements of Contango O&G and its consolidated Subsidiaries and the
unaudited consolidating Financial Statements of Contango O&G and its
consolidated Subsidiaries in connection with such audited Financial Statements
of Contango O&G, such Financial Statements to be certified by a Responsible
Officer of Contango

 

- 48 -



--------------------------------------------------------------------------------

O&G as having been prepared in accordance with GAAP consistently applied and as
a fair presentation of the financial condition of Contango O&G on a consolidated
basis with its consolidated Subsidiaries, with such audited Financial Statements
accompanied by an unqualified opinion from a nationally-recognized or
regionally-recognized firm of independent certified public accountants or other
independent certified public accountants acceptable to the Agent, and (b) a
Compliance Certificate prepared as of the close of the relevant fiscal year.

5.4 Oil and Gas Reserve Reports and Production Reports.

(a) Deliver to the Agent no later than each October 1 during the term of this
Agreement, commencing with October 1, 2011, (i) an engineering report, in form
and substance reasonably satisfactory to the Agent, prepared as of the preceding
June 30 and certified by a nationally-recognized or regionally-recognized firm
of independent consulting petroleum engineers or other firm of independent
consulting petroleum engineers acceptable to the Agent as fairly and accurately
setting forth (A) the proved developed producing and non-producing and proved
undeveloped oil and gas reserves (separately classified as such) attributable to
the Mortgaged Properties and other Oil and Gas Properties of Contango Operators,
(B) the aggregate present value of the future net income with respect to proved
and producing reserves attributable to the Mortgaged Properties and other Oil
and Gas Properties of Contango Operators, discounted at a stated per annum
discount rate, (C) projections of the annual rate of production, gross income,
and net income with respect to such proved and producing reserves,
(D) information with respect to the “take-or-pay,” “prepayment,” and
gas-balancing liabilities of Contango Operators with respect to such reserves
and (E) general economic assumptions, and (ii) copies of the capital budget of
the Borrowers on a combined basis for the then current fiscal year of Contango
O&G and its consolidated Subsidiaries and the projected capital budget for
Contango O&G and its consolidated Subsidiaries for the succeeding fiscal year of
Contango O&G.

(b) Deliver to the Agent, no later than each April 1 during the term of this
Agreement, (i) an engineering report, in substantially the format of and
providing the information provided in the engineering reports provided pursuant
to Section 5.4(a), prepared as of the preceding December 31 and certified, at
the election of the Borrowers, by either the chief operating officer or senior
reserve engineer of Contango Operators or a nationally-recognized or
regionally-recognized firm of independent consulting petroleum engineers
acceptable to the Agent as fairly and accurately setting forth the information
provided therein, and (ii) updated copies of the capital budget of Contango O&G
and its consolidated Subsidiaries for the then current fiscal year of Contango
O&G and the projected capital budget for Contango O&G and its consolidated
Subsidiaries for the succeeding fiscal year of Contango O&G.

(c) Deliver to the Agent and, upon request, any Lender, in connection with each
unscheduled redetermination of the Borrowing Base, an engineering report, in
substantially the format of and providing the information provided in the
engineering report provided pursuant to Section 5.4(a), prepared as of a date no
more than 60 days prior to such redetermination date (and in the case of an
unscheduled redetermination requested by the Agent and the Lenders, within 60
days of such request) and certified, at the election of the Borrowers, by either
the chief operating officer or senior reserve engineer of Contango Operators or
a nationally-recognized or regionally-recognized firm of independent consulting
petroleum engineers acceptable to the Agent as fairly and accurately setting
forth the information provided therein.

 

- 49 -



--------------------------------------------------------------------------------

 

(d) Deliver to the Agent, no later than 60 days following the end of each of the
first three quarterly periods of each fiscal year of Contango Oil & Gas and no
later than 120 days following the close of each fiscal year of Contango O&G, a
report, in form acceptable to the Agent, setting forth information as to
quantities of production from the Mortgaged Properties and other Oil and Gas
Properties of Contango Operators, volumes of production sold, volumes of
production committed to Commodity Hedge Agreements, pricing, gross revenues,
lease operating expenses, and such other information as the Agent may request
with respect to the relevant quarterly period.

5.5 Title Opinions; Title Defects; Mortgaged Properties. Promptly upon the
request of the Agent, (a) furnish to the Agent title opinions, in form and
substance and by counsel reasonably satisfactory to the Agent, or other
confirmation of title reasonably acceptable to the Agent, covering Oil and Gas
Properties of Contango Operators the discounted present value of the proved
reserves attributable to which, in the aggregate, equals no less than eighty
percent (80%) of the aggregate discounted present value of the proved reserves
attributable to the Oil and Gas Properties of Contango Operators used in the
most recent redetermination of the relevant Borrowing Base as provided in
Section 2.10; promptly, but in any event within 60 days after notice by the
Agent of any defect having a material effect on the value of any material Oil
and Gas Property and resulting in Contango Operators not having defensible title
to its interest in such Oil and Gas Property, clear such title defects; and
promptly upon request of the Agent, execute and deliver to the Agent additional
Security Documents as necessary to maintain, as Mortgaged Properties, Oil and
Gas Properties of Contango Operators constituting no less than ninety percent
(90%) of the aggregate discounted present value of the proved reserves
attributable to the combined Oil and Gas Properties of Contango Operators used
in the most recent redetermination of the Borrowing Base as provided in
Section 2.10.

5.6 Notices of Certain Events. Deliver to the Agent, promptly, but in no event
later than the fifth Business Day after having knowledge of the occurrence of
any of the following events or circumstances, a written statement with respect
thereto, signed by a Responsible Officer of the relevant Business Entity and
setting forth the relevant event or circumstance and the steps being taken by
the relevant Business Entity with respect to such event or circumstance:

(a) any Default or Event of Default;

(b) any default by it under any contractual obligation or any litigation,
investigation, or proceeding between it and any Governmental Authority which, in
either case, if not cured could reasonably be expected to have a Material
Adverse Effect;

(c) any litigation or proceeding involving it as a defendant or in which any of
its Property is subject to a claim and in which the amount involved is
$1,000,000 or more and which is not covered by insurance or in which injunctive
or similar relief is sought in which injunctive or similar relief could
reasonably be expected to have a Material Adverse Effect;

(d) the receipt by it of any Environmental Complaint which could reasonably be
expected to have a Material Adverse Effect;

 

- 50 -



--------------------------------------------------------------------------------

 

(e) any actual, proposed, or threatened testing or other investigation by any
Governmental Authority or other Person concerning the environmental condition
of, or relating to, any of its Property following any allegation of a violation
of any Requirement of Law which could reasonably be expected to have a Material
Adverse Effect;

(f) any Release of Hazardous Substances by it or from, affecting, or related to
any of its Property or Property of others adjacent to any of its Property which
could reasonably be expected to have a Material Adverse Effect, except in
accordance with applicable Requirements of Law or the terms of a valid permit,
license, certificate, or approval of the relevant Governmental Authority, or the
violation of any Environmental Law, or the revocation, suspension, or forfeiture
of or failure to renew, any permit, license, registration, approval, or
authorization which could reasonably be expected to have a Material Adverse
Effect;

(g) any change in its senior management or material change in its ownership
resulting in an Event of Default pursuant to clause (m) or clause (n) of
Section 7.1; and

(h) any other event or condition which could reasonably be expected to have a
Material Adverse Effect.

5.7 Letters in Lieu of Transfer Orders or Division Orders. Promptly upon request
by the Agent at any time and from time to time, and without limitation on the
rights of the Agent pursuant to the provisions of Section 2.22 and Section 2.23,
execute such letters in lieu of transfer or division orders, in addition to the
letters delivered to the Agent in satisfaction of the condition set forth in
Section 3.1(f), as are necessary or appropriate to transfer and deliver to the
Agent proceeds from or attributable to any Mortgaged Property.

5.8 Commodity Hedging. Comply in all material respects with all Commodity Hedge
Agreements, if any, whether existing on the Closing Date or entered into
thereafter, entered into by either of the Borrowers and not in violation of the
provisions of Section 6.1.

5.9 Guaranties and Additional Security Documents. Cause each Domestic Subsidiary
of the Borrowers or any of their respective Subsidiaries formed after the
Closing Date to execute and deliver a Joinder Agreement, a Guaranty in favor of
the Agent, for the benefit of the Lenders and the other Secured Creditors, and
Security Documents, as requested by the Agent, in favor or for the benefit of
the Agent, for the benefit of the Lenders and the other Secured Creditors,
covering assets of such Domestic Subsidiary and take all such other action
requested by the Agent or any Lender to perfect the Lien of such Security
Documents.

5.10 Additional Information. Furnish to the Agent and any Lender, promptly upon
the reasonable request of the Agent or any Lender, such additional financial or
other information concerning its assets, liabilities, operations and
transactions as the Agent or any Lender may from time to time reasonably
request; and notify the Agent not less than ten Business Days prior to the
occurrence of any condition or event that may change the proper location for the
filing of any financing statement or other public notice or recording for the
purpose of perfecting a Lien in any Collateral, including any change in its name
or jurisdiction of organization; and upon the request of the Agent, execute such
additional Security Documents as may be necessary or appropriate in connection
therewith.

 

- 51 -



--------------------------------------------------------------------------------

 

5.11 Compliance with Laws. Comply with all applicable Requirements of Law,
including (a) ERISA, (b) Environmental Laws and (c) all permits, licenses,
registrations, approvals, and authorizations (i) related to any natural or
environmental resource or media located on, above, within, related to or
affected by any of its Property, (ii) required for the performance of its
operations, or (iii) applicable to the use, generation, handling, storage,
treatment, transport or disposal of any Hazardous Substances, except for any
noncompliance which could not reasonably be expected to have a Material Adverse
Effect; and use commercially reasonable efforts to cause all of its employees,
crew members, agents, contractors, subcontractors and future lessees (pursuant
to appropriate lease provisions), while such Persons are acting within the scope
of their relationship with it, to comply with all such Requirements of Law as
may be necessary or appropriate to enable it to so comply.

5.12 Payment of Assessments and Charges. Pay all taxes, assessments,
governmental charges, rent and other Indebtedness which, if unpaid, might become
a Lien against any of its Property, except any of the foregoing being contested
in good faith and as to which an adequate reserve in accordance with GAAP has
been established or unless failure to pay would not have a Material Adverse
Effect.

5.13 Maintenance of Existence or Qualification and Good Standing. Maintain its
separate corporate, limited partnership or limited liability company existence
and identity, as the case may be, and, if applicable, good standing and
qualification in its jurisdiction of organization and in all jurisdictions
wherein the Property now owned or hereafter acquired or business now or
hereafter conducted by it necessitates same.

5.14 Payment of Notes; Performance of Obligations. Pay the Notes according to
the reading, tenor and effect thereof, as modified hereby, and do and perform
every act and discharge all of the other Obligations.

5.15 Further Assurances. Promptly upon written request of the Agent cure any
defects in the execution and delivery of any of the Loan Documents to which it
is a party and all agreements contemplated thereby, and execute, acknowledge and
deliver to the Agent or any Lender such other assurances and instruments as
shall, in the reasonable opinion of the Agent or any Lender, be necessary to
fulfill the terms of the Loan Documents to which it is a party.

5.16 Initial Expenses of Agent. Upon request by the Agent, promptly reimburse
the Agent for, or pay directly to such special counsel, all reasonable fees and
expenses of Jackson Walker L.L.P., special counsel to the Agent, in connection
with the preparation of this Agreement and all documentation contemplated
hereby, the satisfaction of the conditions precedent set forth herein, the
filing and recordation of Security Documents and the consummation of the
transactions contemplated in this Agreement.

5.17 Subsequent Expenses of Agent and Lenders. Upon request promptly reimburse
the Agent or any Lender, as the case may be, (to the fullest extent permitted by
law) for (a) all third party, out of pocket amounts reasonably expended,
advanced or incurred by or on behalf of the Agent to evaluate the Mortgaged
Properties or to satisfy any of its obligations under any of the Loan Documents;
to ratify, amend, restate or prepare additional Loan Documents, as the case may
be; for the filing and recordation of Security Documents; and to protect its
Properties or

 

- 52 -



--------------------------------------------------------------------------------

business, including the Collateral, which amounts shall be deemed compensatory
in nature and liquidated as to amount upon notice to the relevant Person by the
Agent and (b) without duplication of any amount provided for in clause
(a) immediately above, all of the following reasonably expended, advanced or
incurred by the Agent or any Lender in the enforcement of the rights of the
Agent or any of the Lenders under any Loan Document or the collection of the
Obligations: (i) all court costs, (ii) reasonable attorneys’ fees, (iii) fees
and expenses incurred in connection with the participation by the Agent and the
Lenders as members of the creditors’ committee in any Insolvency Proceeding,
(iv) fees and expenses incurred in connection with lifting the automatic stay
prescribed in §362 Title 11 of the United States Code and (v) fees and expenses
incurred in connection with any action pursuant to §1129 Title 11 of the United
States Code together, in each case, with interest at the rate equal to the
Adjusted Base Rate plus the relevant Applicable Margin on each such amount from
the date of notification that the same was expended, advanced, or incurred by
the Agent or any Lender until the date it is repaid to the Agent or such Lender,
with the obligations under this Section 5.17 surviving the non-assumption of
this Agreement in any Insolvency Proceeding and being binding upon it and/or a
trustee, receiver, custodian or liquidator of it appointed in any such case.

5.18 Operation of Oil and Gas Properties. Develop, maintain and operate or, to
the extent that the right or obligation to do so rests with another Person,
exercise commercially reasonable efforts to cause such other Person to develop,
maintain and operate its Oil and Gas Properties in a manner reasonably
determined by it to be prudent and workmanlike and in accordance with customary
industry standards.

5.19 Maintenance and Inspection of Properties. Maintain or, to the extent that
the right or obligation to do so rests with another Person, exercise
commercially reasonable efforts to cause such other Person to maintain all of
its material tangible Properties in good repair and condition, ordinary wear and
tear excepted; make or, to the extent that the right or obligation to do so
rests with another Person, exercise commercially reasonable efforts to cause
such other Person to make all necessary replacements thereof and operate such
Properties in a manner reasonably determined by it to be good and workmanlike;
and permit any authorized representative of the Agent or any Lender, upon prior
notice, to visit and inspect, at reasonable times, any of its tangible Property.

5.20 Maintenance of Insurance. Maintain insurance with respect to its Properties
and businesses against such liabilities, casualties, risks, and contingencies as
is customary in the relevant industry and sufficient to prevent a Material
Adverse Effect, all such insurance to be in amounts and from insurers reasonably
acceptable to the Agent, name the Agent as an additional insured (in the case of
liability insurance) and co-loss payee (in the case of physical damage
insurance), and, upon any renewal of any such insurance and at other times upon
request by the Agent, furnish to the Agent evidence, reasonably satisfactory to
the Agent, of the maintenance of such insurance. The Agent shall have the right
to collect, and each of the Borrowers and the Guarantors hereby assigns to the
Agent, any and all monies that may become payable under any policies of
insurance relating to business interruption or by reason of damage, loss or
destruction of any of the Collateral. In the event of any damage, loss or
destruction for which insurance proceeds relating to business interruption or
Collateral exceed $5,000,000, the Agent may, at its option, apply all such sums
or any part thereof received by it toward the payment of the Obligations,
whether matured or unmatured, application to be made first to interest and then
to

 

- 53 -



--------------------------------------------------------------------------------

principal, and shall deliver to the Borrower or the relevant Guarantor, as the
case may be, the balance, if any, after such application has been made. In the
event of any such damage, loss or destruction for which insurance proceeds are
$5,000,000 or less, provided that no Default or Event of Default has occurred
and is continuing, the Agent shall deliver any such proceeds received by it to
the relevant Borrower or the relevant Guarantor, as the case may be, for use to
repair or replace the damaged, destroyed or lost property. In the event the
Agent receives insurance proceeds not attributable to Collateral or business
interruption, the Agent shall deliver any such proceeds to the Borrower or the
relevant Guarantor, as the case may be.

5.21 Environmental Indemnification. INDEMNIFY AND HOLD THE AGENT AND EACH OF THE
LENDERS AND THEIR RESPECTIVE SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ATTORNEYS-IN-FACT AND AFFILIATES AND EACH TRUSTEE FOR THE BENEFIT OF THE
AGENT OR THE LENDERS UNDER ANY SECURITY DOCUMENT (EACH OF THE FOREGOING AN
“INDEMNITEE”) HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES,
LIABILITIES, FINES, PENALTIES, CHARGES, ADMINISTRATIVE AND JUDICIAL PROCEEDINGS
AND ORDERS, JUDGMENTS, REMEDIAL ACTIONS, REQUIREMENTS AND ENFORCEMENT ACTIONS OF
ANY KIND, AND ALL REASONABLE COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH
(INCLUDING ATTORNEYS’ FEES AND EXPENSES), ARISING DIRECTLY OR INDIRECTLY, IN
WHOLE OR IN PART, FROM (A) THE PRESENCE OF ANY HAZARDOUS SUBSTANCES ON, UNDER,
OR FROM ANY OF ITS PROPERTY, WHETHER PRIOR TO OR DURING THE TERM HEREOF, (B) ANY
ACTIVITY CARRIED ON OR UNDERTAKEN ON ANY OF ITS PROPERTY, WHETHER PRIOR TO OR
DURING THE TERM HEREOF, AND WHETHER BY IT OR ANY OF ITS PREDECESSORS IN TITLE,
EMPLOYEES, AGENTS, CONTRACTORS OR SUBCONTRACTORS OR ANY OTHER PERSON AT ANY TIME
OCCUPYING OR PRESENT ON SUCH PROPERTY, IN CONNECTION WITH THE HANDLING,
TREATMENT, REMOVAL, STORAGE, DECONTAMINATION, CLEANUP, TRANSPORTATION, OR
DISPOSAL OF ANY HAZARDOUS SUBSTANCES AT ANY TIME LOCATED OR PRESENT ON OR UNDER
SUCH PROPERTY, (C) ANY RESIDUAL CONTAMINATION ON OR UNDER ANY OF ITS PROPERTY,
(D) ANY CONTAMINATION OF ANY PROPERTY OR NATURAL RESOURCES ARISING IN CONNECTION
WITH THE GENERATION, USE, HANDLING, STORAGE, TRANSPORTATION OR DISPOSAL OF ANY
HAZARDOUS SUBSTANCES BY IT OR ANY OF ITS EMPLOYEES, AGENTS, CONTRACTORS, OR
SUBCONTRACTORS WHILE SUCH PERSONS ARE ACTING WITHIN THE SCOPE OF THEIR
RELATIONSHIP WITH IT, IRRESPECTIVE OF WHETHER ANY OF SUCH ACTIVITIES WERE OR
WILL BE UNDERTAKEN IN ACCORDANCE WITH APPLICABLE REQUIREMENTS OF LAW, OR (E) THE
PERFORMANCE AND ENFORCEMENT OF ANY LOAN DOCUMENT OR ANY OTHER ACT OR OMISSION IN
CONNECTION WITH OR RELATED TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY, INCLUDING ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY, FINE, PENALTY,
CHARGE, ADMINISTRATIVE OR JUDICIAL PROCEEDING, ORDER, JUDGMENT, REMEDIAL ACTION,
REQUIREMENT, ENFORCEMENT ACTION, COST OR EXPENSE, ARISING FROM THE NEGLIGENCE
(BUT NOT THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), WHETHER SOLE OR
CONCURRENT, OF ANY INDEMNITEE; WITH THE FOREGOING INDEMNITY SURVIVING
SATISFACTION OF ALL OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT, UNLESS
ALL SUCH OBLIGATIONS HAVE BEEN SATISFIED WHOLLY IN CASH AND NOT BY WAY OF
REALIZATION AGAINST ANY COLLATERAL OR THE CONVEYANCE OF ANY PROPERTY IN LIEU
THEREOF, PROVIDED THAT SUCH INDEMNITY SHALL NOT EXTEND TO ANY ACT OR OMISSION BY
THE AGENT OR ANY LENDER WITH RESPECT TO ANY PROPERTY SUBSEQUENT TO THE AGENT OR
ANY LENDER BECOMING THE OWNER OF SUCH PROPERTY AND WITH RESPECT TO WHICH
PROPERTY SUCH CLAIM, LOSS, DAMAGE, LIABILITY,

 

- 54 -



--------------------------------------------------------------------------------

FINE, PENALTY, CHARGE, PROCEEDING, ORDER, JUDGMENT, ACTION OR REQUIREMENT ARISES
SUBSEQUENT TO THE ACQUISITION OF TITLE THERETO BY THE AGENT OR ANY LENDER. ALL
AMOUNTS DUE UNDER THIS SECTION 5.21 SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR.

5.22 General Indemnification. INDEMNIFY AND HOLD EACH INDEMNITEE HARMLESS FROM
AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING REASONABLE COUNSEL FEES AND EXPENSES, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN ANY WAY CONNECTED WITH, OR AS
A RESULT OF (A) THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, THE PERFORMANCE BY THE PARTIES HERETO AND THERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER AND THEREUNDER AND CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, (B) THE USE OF PROCEEDS OF THE LOANS OR LETTERS
OF CREDIT, OR (C) ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO,
INCLUDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE ARISING FROM THE
NEGLIGENCE (BUT NOT THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), WHETHER SOLE OR
CONCURRENT, OF ANY INDEMNITEE; WITH THE FOREGOING INDEMNITY SURVIVING
SATISFACTION OF ALL OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT. ALL
AMOUNTS DUE UNDER THIS SECTION 5.22 SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR.

5.23 Evidence of Compliance with Anti-Terrorism Laws. Deliver to the Agent and
any Lender any certification or other evidence requested from time to time by
the Agent or such Lender, in their reasonable discretion, confirming its
compliance with the provisions of Section 6.15.

5.24 Deposit Accounts. Open and maintain with Amegy its primary operating
accounts.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Obligation remains outstanding or unpaid or any Commitment
exists, neither of the Borrowers nor any of the Guarantors will:

6.1 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
whether by way of loan or otherwise; provided, however, the foregoing
restriction shall not apply to (a) the Obligations, (b) unsecured accounts
payable, taxes and other assessments known to either of the Borrowers, in each
case incurred in the ordinary course of business and which are not unpaid in
excess of 60 days beyond invoice date or are being contested in good faith and
as to which such reserve as is required by GAAP has been made, (c) Indebtedness
under Commodity Hedge Agreements (other than those entered into on a speculative
basis), including reimbursement obligations under letters of credit securing or
supporting such Indebtedness, with any Approved Hedge Counterparty, Secured
Third Party Hedge Counterparty or, so long as each such Person is acceptable to
the Agent, other counterparties, provided that (i) such agreements shall not be
for a

 

- 55 -



--------------------------------------------------------------------------------

term in excess of three years, (ii) such agreements shall not be entered into
with respect to more than eighty five percent (85%), in the aggregate, of
projected production of proved developed producing volumes of each commodity
category; provided that such agreements may cover up to one hundred percent
(100%) of projected production of proved developed producing volumes of each
commodity category so long as such agreements covering in excess of eighty five
percent (85%) of projected production are floors and (iii) the floor prices in
such agreements are not less than the prices used by the Agent in its most
recent Borrowing Base determination as of the time the relevant agreements are
entered into, (d) Indebtedness under Interest Rate Hedge Agreements with any
Approved Hedge Counterparty, Secured Third Party Hedge Counterparty or, so long
as each such Person is acceptable to the Agent, other counterparties, provided
that such agreements shall not be entered into with respect to notional
principal amounts in excess of one hundred percent (100%) of the Loan Balance,
(e) Indebtedness incurred with respect to all or a portion of the purchase price
of Property acquired in the ordinary course of business not exceeding $2,500,000
in the aggregate for the Borrowers on a combined basis, (f) Indebtedness from
time to time owing by either of the Borrowers or any of the Guarantors to either
of the Borrowers or any other Guarantor and (g) other unsecured Indebtedness or
Indebtedness secured by a Permitted Lien not exceeding, in the aggregate at any
time, $1,000,000 for Contango O&G on a consolidated basis with its consolidated
Subsidiaries.

6.2 Contingent Obligations. Create, incur, assume, or suffer to exist any
Contingent Obligation; provided, however, the foregoing restriction shall not
apply to (a) performance guarantees, performance surety or other bonds or
endorsements of items deposited for collection, in each case provided in the
ordinary course of business, (b) trade credit incurred or operating leases
entered into in the ordinary course of business or (c) the Guaranties.

6.3 Liens. Create, incur, assume or suffer to exist any Lien on any of its Oil
and Gas Properties or any other Property, whether now owned or hereafter
acquired; provided, however, the foregoing restriction shall not apply to
Permitted Liens.

6.4 Sales of Assets. Sell, transfer or otherwise dispose of, in one or any
series of transactions, any of its Property, whether now owned or hereafter
acquired, or enter into any agreement to do so; provided, however, the foregoing
restriction shall not apply to (a) the sale of hydrocarbons or inventory in the
ordinary course of business, provided that no contract for the sale of
hydrocarbons shall obligate the relevant Person to deliver hydrocarbons produced
from any of its Oil and Gas Properties at some future date without receiving
full payment therefor within 60 days of delivery, (b) the sale or other
disposition of Property destroyed, lost, worn out, damaged or having only
salvage value or no longer used or useful in the business in which it is used,
(c) the sale, transfer or other disposition of Property from either of the
Borrowers to the other Borrower or any Guarantor or from any Guarantor to either
of the Borrowers or any other Guarantor, (d) so long as no Default or Event of
Default exists, sales or other dispositions of Oil and Gas Properties or of
Subsidiaries of either of the Borrowers or any of their respective Subsidiaries
holding Oil and Gas Properties between redeterminations of the Borrowing Base as
provided in Section 2.10 the aggregate loan value of which, as assigned thereto
by the Agent in the most recent setting of the Borrowing Base in accordance with
the provisions of Section 2.10, equals ten percent (10%) or less of the amount
of the then existing Borrowing Base; provided, however, in connection with any
such transaction, the then existing Borrowing Base shall be automatically
reduced by an amount equal to such loan value of the relevant Mortgaged

 

- 56 -



--------------------------------------------------------------------------------

Properties and further provided, however, that, upon consummation of any such
transaction, if a Deficiency exists, the Borrowers shall proceed to cure such
Deficiency in accordance with the provisions of Section 2.11 or (e) so long as
no Default or Event of Default exists, sales or other dispositions of Oil and
Gas Properties or Subsidiaries of either of the Borrowers or any of their
respective Subsidiaries holding Oil and Gas Properties between redeterminations
of the Borrowing Base as provided in Section 2.10 the aggregate loan value of
which, as assigned thereto by the Agent in the most recent setting of the
Borrowing Base in accordance with the provisions of Section 2.10, exceeds ten
percent (10%) of the amount of the then existing Borrowing Base with the consent
of the Agent and the Required Lenders; provided, however, that the Borrowing
Base to be in effect immediately upon consummation of any such transaction shall
be established by the Agent, with the approval of the Lenders as required
pursuant to the provisions of Section 9.9, prior to consummation of the
transaction, and further provided, however, that upon consummation of any such
transaction, if a Deficiency exists, the Borrowers shall proceed to cure any
such Deficiency in accordance with the provisions of Section 2.11.

6.5 Leasebacks. Enter into any agreement to sell or transfer any Property and
thereafter rent or lease as lessee such Property or other Property intended for
the same use or purpose as the Property sold or transferred.

6.6 Sale or Discount of Receivables. Except to minimize losses on bona fide
debts previously contracted, discount or sell with recourse, or sell for less
than the greater of the face or market value thereof, any of its notes
receivable or accounts receivable.

6.7 Loans or Advances. Make or agree to make or allow to remain outstanding any
loans or advances to any Person; provided, however, the foregoing restriction
shall not apply to (a) advances or extensions of credit in the form of accounts
receivable incurred in the ordinary course of business and upon terms common in
the industry for such accounts receivable, (b) advances to employees for the
payment of expenses in the ordinary course of business not exceeding $200,000 in
the aggregate for the Borrowers on a consolidated basis with its consolidated
Subsidiaries, (c) loans or advances by either of the Borrowers to the other
Borrower or any of the Guarantors or by any of the Guarantors to either of the
Borrowers or any other Guarantor or (d) loans or advances by either of the
Borrowers to Contango Energy, Contango ORE, Contango Mining, Contango Venture
Capital and Conterra, so long as not exceeding until such time as all such
Business Entities become Guarantors, $5,000,000 in the aggregate as to both of
the Borrowers at any point in time, when taken with Investments by the Borrowers
in Contango Energy, Contango ORE, Contango Mining, Contango Venture Capital and
Conterra permitted by clause (f) of the proviso in Section 6.8 and at the time
made, the relevant Business Entity is a Subsidiary of Contango O&G or Contango
Energy.

6.8 Investments. Make or acquire Investments in, or purchase or otherwise
acquire all or substantially all of the assets of, any Person; provided,
however, the foregoing restriction shall not apply to the purchase or
acquisition of (a) Oil and Gas Properties, (b) Investments in the form of
(i) debt securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof, with
maturities of no more than one year, (ii) commercial paper of a domestic issuer
rated at the date of acquisition at least P-2 by Moody’s Investor Service, Inc.
or A-2 by Standard & Poor’s Corporation and with maturities of no more than one
year from the date of acquisition or (iii) repurchase agreements covering debt

 

- 57 -



--------------------------------------------------------------------------------

securities or commercial paper of the type permitted in this Section,
certificates of deposit, demand deposits, eurodollar time deposits, overnight
bank deposits and bankers’ acceptances, with maturities of no more than one year
from the date of acquisition, issued by or acquired from or through any Lender
or any bank or trust company organized under the laws of the United States of
America or any state thereof and having capital surplus and undivided profits
aggregating at least $100,000,000, (c) other short-term Investments similar in
nature and degree of risk to those described in clause (b) of this Section 6.8,
(d) Investments in money-market funds sponsored or administered by Persons
acceptable to the Agent and which funds invest in short-term Investments similar
in nature and degree of risk to those described in clause (b) of this
Section 6.8, (e) evidences of loans or advances not prohibited by the provisions
of Section 6.7, (f) Investments by either of the Borrowers in Contango Energy,
Contango ORE, Contango Mining, Contango Venture Capital and Conterra, so long as
not exceeding, until such time as all such Business Entities become Guarantors,
$5,000,000 in the aggregate as to both of the Borrowers, when taken with loans
and advances made by the Borrowers to Contango Energy, Contango ORE, Contango
Mining, Contango Venture Capital and Conterra permitted by clause (d) of the
proviso in Section 6.7 and at the time made, the relevant Business Entity is a
Subsidiary of Contango O&G or Contango Energy or (g) other Investments not
exceeding $500,000 in the aggregate for Contango O&G on a consolidated basis
with its consolidated Subsidiaries.

6.9 Dividends and Distributions. Declare, pay or make, whether in cash or
Property, any dividend or distribution on, or purchase redeem or otherwise
acquire for value, any of its equity interests; provided, however, that, so long
as no Default or Event of Default exists or would result therefrom, the
foregoing restriction shall not apply to (a) dividends paid in common equity
interests, (b) dividends or distributions made to either of the Borrowers by any
of its Subsidiaries, (c) a distribution of the common stock of Contango ORE to
the shareholders of Contango O&G or (d) dividends or distributions paid by
Contango Operators to Contango Energy or Contango O&G; and provided, further,
that, so long as no Default or Event of Default exists or would result
therefrom, Contango O&G shall be permitted to pay cash dividends or
distributions or any direct or indirect payment to holders of shares of stock or
other ownership interests of Contango O&G or make any direct or indirect payment
(whether in cash, securities or otherwise) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
shares of stock or other ownership interests or any options, warrants or rights
to purchase or acquire any such ownership interests of Contango O&G in an
aggregate amount not to exceed $100,000,000.

6.10 Issuance of Equity; Changes in Corporate Structure. Issue or agree to issue
any equity interests other than common equity interests and preferred equity
interests so long as such equity interests have no mandatory redemption prior to
the date which is six months after the Commitment Termination Date in effect at
any time; enter into any transaction of consolidation, merger or amalgamation;
or liquidate, wind up or dissolve (or suffer any liquidation or dissolution).

6.11 Transactions with Affiliates. Directly or indirectly, enter into any
transaction (including the sale, lease or exchange of Property or the rendering
of service) with any of its Affiliates, other than upon fair and reasonable
terms no less favorable than could be obtained in an arm’s length transaction
with a Person which was not an Affiliate; provided, however, the

 

- 58 -



--------------------------------------------------------------------------------

contribution of up to $3,000,000 by Contango O&G to Contango ORE and the
distribution of the common stock of Contango ORE to the shareholders of Contango
O&G and all transactions contemplated in connection therewith shall be expressly
permitted.

6.12 Lines of Business. Change its principal line of business from that in which
it is engaged as of the date hereof.

6.13 Plan Obligation. Assume or otherwise become subject to an obligation to
contribute to or maintain any Plan or acquire any Person which has at any time
had an obligation to contribute to or maintain any Plan.

6.14 Current Ratio. Permit the ratio, determined as of the end of each quarter
of each fiscal year of Contango O&G, commencing with that ending on
September 30, 2010, of Current Assets to Current Liabilities to be less than
1.00 to 1.00.

6.15 Anti-Terrorism Laws. Conduct any business or engage in any transaction or
dealing with any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; deal in, or otherwise engage in any transaction relating to, any
Property or interests in Property blocked pursuant to Executive Order No. 13224;
or engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, (i) any of the
prohibitions set forth in Executive Order No. 13224 or the USA Patriot Act, or
(ii) any prohibitions set forth in the rules or regulations issued by OFAC or
any sanctions against targeted foreign countries, terrorism sponsoring
organizations, and international narcotics traffickers based on United States
foreign policy.

ARTICLE VII

EVENTS OF DEFAULT

7.1 Enumeration of Events of Default. Any of the following events shall
constitute an Event of Default:

(a) default shall be made in the payment when due of (i) any installment of
principal under this Agreement or the Notes, (ii) any installment of interest
under this Agreement or the Notes and such default shall continue for three days
after receipt of notice thereof from the Agent, (iii) in the payment when due of
any fee or other sum payable under any Loan Document or (iv) any Indebtedness of
either of the Borrowers under any Commodity Hedge Agreement or Interest Rate
Hedge Agreement with any Approved Hedge Counterparty permitted or required under
applicable provisions of this Agreement, other than any such Indebtedness which
is being contested in good faith by appropriate proceedings and as to which such
reserve therefor as may be required by GAAP shall have been made;

(b) default shall be made by either of the Borrowers or any of the Guarantors in
the due observance or performance of any of its obligations, covenants or
agreements under the Loan Documents, and, as to compliance with the obligations,
covenants or agreements under Article V (other than Section 5.14), such default
shall continue for 30 days or as to compliance with the obligations, covenants
or agreements under Article VI such default shall continue for in excess of
three Business Days after, in either case, the earlier of notice thereof by the
Agent or knowledge thereof by the relevant Borrower or the relevant Guarantor,
as the case may be;

 

- 59 -



--------------------------------------------------------------------------------

 

(c) any representation or warranty made by or on behalf of either of the
Borrowers or any of the Guarantors in any of the Loan Documents proves to have
been untrue in any material respect or any representation, statement (including
Financial Statements), certificate or data furnished or made to the Agent or any
Lender in connection herewith proves to have been untrue in any material respect
as of the date the facts therein set forth were stated or certified;

(d) default shall be made by either of the Borrowers or any of the Guarantors
(as principal or guarantor or other surety) in the payment or performance of any
bond, debenture, note, or other Indebtedness in excess of $1,000,000 in the
aggregate or under any credit agreement, loan agreement, indenture, promissory
note or similar agreement or instrument executed in connection with any of the
foregoing, and such default shall remain unremedied for in excess of the period
of grace, if any, with respect thereto or there shall occur any event or
condition in respect of any such Indebtedness which would allow the holders
thereof to require such Indebtedness to be repaid, repurchased or redeemed;

(e) the Borrowers shall be unable to satisfy any condition or cure any
circumstance specified in Article III, the satisfaction or curing of which is
precedent to the right of the Borrower to obtain a Loan or the issuance, renewal
or extension of a Letter of Credit, and such inability shall continue for a
period in excess of 60 days;

(f) either of the Borrowers or any of the Guarantors shall (i) apply for or
consent to the appointment of a receiver, trustee, or liquidator of it or all or
a substantial part of its assets, (ii) file a voluntary petition commencing an
Insolvency Proceeding, (iii) make a general assignment for the benefit of
creditors of all or substantially all of its assets, (iv) be unable, or admit in
writing its inability, to pay its debts generally as they become due, or
(v) file an answer admitting the material allegations of a petition filed
against it in any Insolvency Proceeding;

(g) an order, judgment or decree shall be entered against either of Borrowers or
any of the Guarantors by any court of competent jurisdiction or by any other
duly authorized authority, on the petition of a creditor or otherwise, granting
relief in any Insolvency Proceeding or approving a petition seeking
reorganization or an arrangement of its debts or appointing a receiver, trustee,
conservator, custodian, or liquidator of it or all or any substantial part of
its assets, and such order, judgment, or decree shall not be dismissed or stayed
within 60 days;

(h) the levy against any significant portion of the Property of either of the
Borrowers or any of the Guarantors of any execution, garnishment, attachment,
sequestration or other writ or similar proceeding in an amount in excess of
$1,000,000 which is not permanently dismissed or discharged within 60 days after
the levy;

(i) a final and non-appealable order, judgment or decree shall be entered
against either of the Borrowers or any of the Guarantors for money damages
and/or Indebtedness due in an amount in excess of $1,000,000 and such order,
judgment or decree shall not be dismissed or stayed within 60 days or is not
fully covered by insurance;

 

- 60 -



--------------------------------------------------------------------------------

 

(j) any charges are filed or any other action or proceeding is instituted by any
Governmental Authority against either of Borrowers or any of the Guarantors
under the Racketeering Influence and Corrupt Organizations Statute (18 U.S.C.
§1961 et seq.), the result of which could be the forfeiture or transfer of any
material Property of either of the Borrowers or any of the Guarantors subject to
a Lien in favor of the Agent without (i) satisfaction or provision for
satisfaction of such Lien or (ii) such forfeiture or transfer of such Property
being expressly made subject to such Lien;

(k) either of the Borrowers or any of the Guarantors shall have (i) concealed,
removed or diverted, or permitted to be concealed, removed or diverted, any part
of its Property, with intent to hinder, delay or defraud its creditors or any of
them, (ii) made or suffered a transfer of any of its Property which is
fraudulent under any bankruptcy, fraudulent conveyance, or similar law with
intent to hinder, delay or defraud its creditors, (iii) made any transfer of its
Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid with intent to hinder, delay or defraud
its creditors, or (iv) shall have suffered or permitted, while insolvent, any
creditor to obtain a Lien upon any of its Property through legal proceedings or
distraint which is not vacated within 60 days from the date thereof;

(l) any Security Document shall for any reason not, or cease to, create valid
and perfected first priority Liens (subject only to Permitted Liens) against the
Collateral purportedly covered thereby, except to the extent permitted by this
Agreement or cured or corrected on or before the tenth day after notice thereof
to the Borrowers or either of the Borrowers otherwise becoming aware thereof;

(m) Contango O&G shall cease to be the sole direct or indirect (through a
wholly-owned Domestic Subsidiary) shareholder of Contango Operators or of any
Subsidiary Guarantor;

(n) all of Kenneth R. Peak, Sergio Castro, Marc Duncan and Slava Makalskaya
shall cease to hold senior management positions in each of the Borrowers or to
be involved actively in the management of each of the Borrowers;

(o) either of the Borrowers or any of the Guarantors contests in any manner the
validity or enforceability of any provision of any Loan Document, or denies that
it has any liability under any Loan Document;

(p) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all Obligations and termination of the
Commitments and this Agreement, ceases to be in full force and effect;

(q) either of the Borrowers or any of the Guarantors purports to revoke,
terminate or rescind any Loan Document or any provision of any Loan Document; or

(r) the occurrence of a Material Adverse Effect.

7.2 Remedies. (a) Upon the occurrence of an Event of Default specified in
Section 7.1(f) or Section 7.1(g), immediately and without notice, (i) all
Obligations under the Loan

 

- 61 -



--------------------------------------------------------------------------------

Documents shall automatically become immediately due and payable, without
presentment, demand, protest, notice of protest, default, or dishonor, notice of
intent to accelerate maturity, notice of acceleration of maturity, or other
notice of any kind, except as may be provided to the contrary elsewhere herein,
all of which are hereby expressly waived by the Borrower and the Guarantors and
(ii) the Commitments shall immediately cease and terminate unless and until
reinstated by the Agent and the Lenders in writing.

(b) Upon the occurrence of any Event of Default other than those specified in
Section 7.1(f) or Section 7.1(g), (i) the Agent may and, upon the request of the
Required Lenders, shall, by notice in writing to the Borrower, declare all
Obligations under the Loan Documents immediately due and payable, without
presentment, demand, protest, notice of protest, default, or dishonor, notice of
intent to accelerate maturity, notice of acceleration of maturity, or other
notice of any kind, except as may be provided to the contrary elsewhere herein,
all of which are hereby expressly waived by the Borrowers and the Guarantors and
(ii) the Agent may and, upon the request of the Required Lenders, shall declare
the Commitments terminated, whereupon the Commitments shall immediately cease
and terminate unless and until reinstated by the Agent and the Lenders in
writing.

(c) Upon the occurrence of any Event of Default, the Agent may, in addition to
the foregoing in this Section 7.2, exercise any or all of the rights and
remedies provided by law or pursuant to the Loan Documents.

(d) Should the Obligations under the Loan Documents become immediately due and
payable in accordance with any of the preceding subsections of this Section 7.2,
the obligation of the Borrowers with respect to the L/C Exposure shall be to
provide cash as Collateral therefor, to be held and administered by the Agent as
provided in Section 2.11 with respect to mandatory prepayments and, failing
receipt by the Agent of immediate payment in full of the Loan Balance, any
additional Obligations then due and payable, and all accrued and unpaid interest
and fees and such cash to serve as Collateral for the L/C Exposure, the Agent
shall be entitled to proceed against the Collateral, and proceeds from any
realization against any such Collateral, other than cash, in excess of the sum
of the costs of such realization, the Loan Balance, any additional Obligations
then due and payable, and accrued and unpaid interest and fees shall constitute
cash Collateral for the remaining L/C Exposure, if any, to be held and
administered by the Agent as provided in Section 2.11.

(e) Proceeds from realization against the Collateral and any other funds
received by the Agent from either of the Borrowers or any of the Guarantors when
an Event of Default has occurred and is continuing shall be applied (i) first,
to fees and expenses due pursuant to the terms of this Agreement, any other Loan
Document or any Commodity Hedge Agreement or Interest Rate Hedge Agreement with
an Approved Hedge Counterparty, (ii) second, to accrued interest on the
Obligations under the Loan Documents or any Commodity Hedge Agreement or
Interest Rate Hedge Agreement with an Approved Hedge Counterparty, (iii) third,
to the Loan Balance, in any manner elected by the Agent (with the consent of the
Required Lenders), and any other Obligations then due and payable, pro rata in
accordance with the ratio of the Loan Balance or such other Obligations, as the
case may be, to the sum of the Loan Balance and such other Obligations and
(iv) as provided in subsection (d) immediately above, if applicable

 

- 62 -



--------------------------------------------------------------------------------

 

ARTICLE VIII

THE AGENT

8.1 Appointment. Each Lender hereby designates and appoints the Agent as the
agent of such Lender under this Agreement and the other Loan Documents. The
Agent shall also act hereunder as agent for all Approved Hedge Counterparties.
Each Lender authorizes the Agent, as the agent for such Lender, to take such
action on behalf of such Lender under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement or in any other Loan Document, the Agent shall not have any duties or
responsibilities except those expressly set forth herein or in any other Loan
Document or any fiduciary relationship with any Lender; and no implied
covenants, functions, responsibilities, duties, obligations, or liabilities on
the part of the Agent shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.

8.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Agent shall not be responsible to any Lender for the negligence
or misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

8.3 Exculpatory Provisions. Neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) required to initiate or conduct any litigation or collection proceedings
hereunder, except with the contribution by each Lender of its Percentage Share
of costs reasonably expected by the Agent to be incurred in connection
therewith, (b) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except for gross negligence or willful misconduct of the Agent or such
Person) or (c) responsible in any manner to any Lender or any other Approved
Hedge Counterparty for any recitals, statements, representations or warranties
made by either of the Borrowers or any of the Guarantors or any officer or
representative thereof contained in this Agreement or any other Loan Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Agent under or in connection with, this Agreement or
any other Loan Document, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of either of the Borrowers or any of the Guarantors to perform
its obligations hereunder or thereunder. The Agent shall not be under any
obligation to any Lender or any other Approved Hedge Counterparty to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of either of the Borrowers or any of
the Guarantors.

8.4 Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other

 

- 63 -



--------------------------------------------------------------------------------

document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to either of the Borrowers or any
of the Guarantors), independent accountants and other experts selected by the
Agent. The Agent may deem and treat the payee of any Note as the owner thereof
for all purposes unless and until a written notice of assignment, negotiation,
or transfer thereof shall have been received by the Agent. The Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and contribution by
each Lender of its Percentage Share of costs reasonably expected by the Agent to
be incurred in connection therewith. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders. Such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and all future holders of the Notes. In no event shall the
Agent be required to take any action that exposes the Agent to personal
liability or that is contrary to any Loan Document or applicable Requirement of
Law.

8.5 Notice of Default. The Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default unless the Agent has
received notice from a Lender, either of the Borrowers or any of the Guarantors
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the Agent
receives such a notice, the Agent shall promptly give notice thereof to the
Lenders. The Agent shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Required Lenders; provided
that unless and until the Agent shall have received such directions, subject to
the provisions of Section 7.2, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders. In the event that the officer of the Agent primarily responsible
for the lending relationship with the Borrower or the officer of any Lender
primarily responsible for the lending relationship with the Borrower becomes
aware that a Default or Event of Default has occurred and is continuing, the
Agent or such Lender, as the case may be, shall use its good faith efforts to
inform the other Lenders and/or the Agent, as the case may be, promptly of such
occurrence. Notwithstanding the preceding sentence, failure to comply with the
preceding sentence shall not result in any liability to the Agent or any Lender.

8.6 Non-Reliance on Agent and Other Lenders. Each Lender expressly acknowledges
that neither the Agent nor any other Lender nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representation or warranty to such Lender and that no act by the Agent or
any other Lender hereafter taken, including any review of the affairs of either
of the Borrowers or any of the Guarantors, shall be deemed to constitute any
representation or warranty by the Agent or any Lender to any other Lender. Each
Lender represents to the Agent that it has, independently and without reliance
upon the Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, condition (financial and otherwise) and
creditworthiness of the Borrowers and the Guarantors and the value of the
Collateral and other Properties of either of the Borrowers, any of the
Guarantors or any other Person and has made its own decision to enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Agent or any other Lender and based on

 

- 64 -



--------------------------------------------------------------------------------

such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, condition (financial and otherwise) and creditworthiness
of the Borrowers and the Guarantors and the value of the Collateral and other
Properties of either of the Borrowers, any of the Guarantors or any other
Person. Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Agent hereunder, the Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
and otherwise), or creditworthiness of the Borrowers and the Guarantors or the
value of the Collateral or other Properties of either of the Borrowers, any of
the Guarantors or any other Person which may come into the possession of the
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

8.7 Indemnification. EACH LENDER AGREES TO INDEMNIFY THE AGENT AND ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT AND AFFILIATES (TO THE EXTENT
NOT REIMBURSED BY THE BORROWERS OR ANY OF THE GUARANTORS AND WITHOUT LIMITING
THE OBLIGATION OF THE BORROWERS AND THE GUARANTORS TO DO SO), RATABLY ACCORDING
TO THE PERCENTAGE SHARE OF SUCH LENDER, FROM AND AGAINST ANY AND ALL
LIABILITIES, CLAIMS, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH
MAY AT ANY TIME (INCLUDING ANY TIME FOLLOWING THE PAYMENT AND PERFORMANCE OF ALL
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT) BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST THE AGENT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OTHER DOCUMENT CONTEMPLATED OR
REFERRED TO HEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY ACTION TAKEN
OR OMITTED BY THE AGENT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES UNDER OR IN CONNECTION WITH ANY OF THE
FOREGOING, INCLUDING ANY LIABILITIES, CLAIMS, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS IMPOSED,
INCURRED OR ASSERTED AS A RESULT OF THE NEGLIGENCE, WHETHER SOLE OR CONCURRENT,
OF THE AGENT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES; PROVIDED THAT NO LENDER SHALL BE LIABLE FOR THE
PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING
SOLELY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE AGENT OR ANY OF
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES. THE
AGREEMENTS IN THIS SECTION 8.7 SHALL SURVIVE THE PAYMENT AND PERFORMANCE OF ALL
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

8.8 Restitution. Should the right of the Agent or any Lender to realize funds
with respect to the Obligations be challenged and any application of such funds
to the Obligations be reversed, whether by Governmental Authority or otherwise,
or should either of the Borrowers or any of the Guarantors otherwise be entitled
to a refund or return of funds distributed to the Lenders in connection with the
Obligations, the Agent or such Lender, as the case may be, shall promptly notify
the Lenders of such fact. Not later than noon, Central Standard or Central

 

- 65 -



--------------------------------------------------------------------------------

Daylight Savings Time, as the case may be, of the Business Day following such
notice, each Lender shall pay to the Agent an amount equal to the ratable share
of such Lender of the funds required to be returned to either of the Borrowers
or any of the Guarantors. The ratable share of each Lender shall be determined
on the basis of the percentage of the payment all or a portion of which is
required to be refunded originally distributed to such Lender, if such
percentage can be determined, or, if such percentage cannot be determined, on
the basis of the Percentage Share of such Lender. The Agent shall forward such
funds to the relevant Borrower or the relevant Guarantor or to the Lender
required to return such funds. If any such amount due to the Agent is made
available by any Lender after Noon, Central Standard or Central Daylight Savings
Time, as the case may be, of the Business Day following such notice, such Lender
shall pay to the Agent (or the Lender required to return funds to either of the
Borrowers or any of the Guarantors as the case may be) for its own account
interest on such amount at a rate equal to the Federal Funds Rate for the period
from and including the date on which restitution to the relevant Borrower or
relevant Guarantor is made by the Agent (or the Lender required to return funds
to the relevant Borrower or relevant Guarantor, as the case may be,) to, but not
including, the date on which such Lender failing to timely forward its share of
funds required to be returned to the relevant Borrower or relevant Guarantor
shall have made its ratable share of such funds available.

8.9 Agent in Its Individual Capacity. The Agent and its Affiliates may make
loans to, accept deposits from, and generally engage in any kind of business
with any of the Borrower and the Guarantors as though the Agent were not the
agent hereunder. With respect to any Note issued to the Lender serving as the
Agent, the Agent shall have the same rights and powers under this Agreement as a
Lender and may exercise such rights and powers as though it were not the Agent.
The terms “Lender” and “Lenders” shall include the Agent in its individual
capacity.

8.10 Successor Agent. The Agent may resign as Agent upon ten days’ notice to the
Lenders, all Approved Hedge Counterparties under then existing Commodity Hedge
Agreements or Interest Rate Hedge Agreements and the Borrower. If the Agent
shall resign as Agent under this Agreement and the other Loan Documents, Lenders
(other than the Agent in its capacity as a Lender) for which the Percentage
Shares aggregate at least fifty-one percent (51%) of the Percentage Shares of
all Lenders (other than the Agent in its capacity as a Lender) shall appoint
from among the Lenders a successor agent for the Lenders and the Approved Hedge
Counterparties, whereupon such successor agent shall succeed to the rights,
powers and duties of the Agent; provided, however, should the Agent resign at a
point when all Loans, accrued interest and fees hereunder have been paid in full
and the Commitments have terminated, resulting in the only then existing
Obligations being the liability of either of the Borrowers or any of the
Guarantors under Commodity Hedge Agreements and/or Interest Rate Hedge
Agreements with Approved Hedge Counterparties, the successor agent shall be
selected from among such Approved Hedge Counterparties by majority vote of such
Approved Hedge Counterparties. The term “Agent” shall mean such successor agent
effective upon its appointment. The rights, powers, and duties of the former
Agent as Agent shall be terminated, without any other or further act or deed on
the part of such former Agent or any of the parties to this Agreement or any
holders of the Notes. After the removal or resignation of any Agent hereunder as
Agent, the provisions of this Article VIII and those of any Section hereof
relating to the Agent, including Section 5.16, Section 5.17, Section 5.21 and
Section 5.22 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.

 

- 66 -



--------------------------------------------------------------------------------

 

8.11 Applicable Parties. The provisions of this Article are solely for the
benefit of the Agent and the Lenders, and neither the Borrower nor any Guarantor
shall have any rights as a third party beneficiary or otherwise under any of the
provisions of this Article. In performing functions and duties hereunder and
under the other Loan Documents, the Agent shall act solely as the agent of the
Lenders and any other Approved Hedge Counterparties and does not assume, nor
shall it be deemed to have assumed, any obligation or relationship of trust or
agency with or for either of the Borrowers or any of the Guarantors or any legal
representative, successor or assign of any such Person.

8.12 Releases. Each Lender hereby authorizes the Agent to release any Collateral
that is permitted to be sold or released pursuant to the terms of the Loan
Documents. Each Lender hereby authorizes the Agent to execute and deliver to
either of the Borrowers or any of the Guarantors, at the sole cost and expense
of such Person, any and all releases of Liens, termination statements,
assignments or other documents reasonably requested by either of the Borrowers
or any of the Guarantors in connection with any sale or other disposition of
Property or any Domestic Subsidiary of GAM, GPC or any of their respective
Subsidiaries to the extent such sale or other disposition is permitted by the
terms of the Loan Documents.

ARTICLE IX

MISCELLANEOUS

9.1 Assignments; Participations. (a) Neither the Borrower nor any of the
Guarantors may assign any of its rights or delegate any of its obligations under
any Loan Document without the prior consent of the Agent and the Lenders.

(b) With the consent of the Agent and, except when a Default or an Event of
Default shall have occurred and is continuing, the Borrowers, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement pursuant to an Assignment Agreement; provided, however,
(i) such consents shall not be required with respect to an assignment from one
Lender to one or more other Lenders or Affiliates of Lenders, (ii) the consent
of the Borrowers shall not be required with respect to an assignment from a
Lender to one or more Approved Funds or Affiliates of Approved Funds and
(iii) any such assignment shall be in the amount of at least $5,000,000 (or any
whole multiple of $1,000,000 in excess thereof), unless the relevant assignment
is to an Affiliate of the assigning Lender or is an assignment of the entire
Commitment of the assigning Lender. The assignee shall pay to the Agent a
transfer fee in the amount of $5,000 for each such assignment. Any such
assignment shall become effective upon the execution and delivery to the Agent
of an Assignment Agreement and, if required, the consent of the Agent and the
Borrowers. Promptly following receipt of an executed Assignment Agreement, the
Agent shall send to the Borrowers a copy of such executed Assignment Agreement.
Promptly following receipt of such executed Assignment Agreement, the Borrowers
shall execute and deliver, at their own expense, a new Note to the assignee, if
such assignee is not then a Lender. Upon the effectiveness of any assignment
pursuant to this Section 9.1(b), the assignee will become a “Lender,” if not
already a “Lender,” for all purposes of the Loan Documents, and the assignor
shall be relieved of its obligations hereunder to the extent of such assignment.
If the assignor no longer holds any rights or obligations under this Agreement,
such assignor shall cease to be a “Lender” hereunder, except

 

- 67 -



--------------------------------------------------------------------------------

that its rights under Section 5.17, Section 5.21 and Section 5.22, shall not be
affected. On the last Business Day of each month during which an assignment has
become effective pursuant to this Section 9.1(b) or sooner following an
assignment, the Agent shall prepare a new Exhibit IV giving effect to all such
assignments effected during such month or any relevant assignment, as the case
may be, and will promptly provide a copy thereof to the Borrowers and each
Lender.

(c) Each Lender may transfer, grant, or assign participations in all or any
portion of its interests hereunder to any Person pursuant to this
Section 9.1(c), provided that such Lender shall remain a “Lender” for all
purposes of this Agreement and the transferee of such participation shall not
constitute a “Lender” hereunder. In the case of any such participation, the
participant shall not have any rights under any Loan Document, the rights of the
participant in respect of such participation to be against the granting Lender
as set forth in the agreement with such Lender creating such participation, and
all amounts payable by the Borrowers hereunder shall be determined as if such
Lender had not sold such participation. Each agreement creating a participation
must include an agreement by the participant to be bound by the provisions of
Section 8.3, Section 8.6 and Section 8.7.

(d) The Lenders may furnish any information concerning either of the Borrowers
or any of the Guarantors in the possession of the Lenders from time to time to
assignees and participants and prospective assignees and participants.

(e) Notwithstanding anything in this Section 9.1 to the contrary, any Lender may
assign and pledge all or any of its Notes or any interest therein to any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve System and/or such Federal
Reserve Bank. No such assignment or pledge shall release the assigning or
pledging Lender from its obligations hereunder.

(f) Notwithstanding any other provisions of this Section, no transfer or
assignment of the interests or obligations of any Lender or grant of
participations therein shall be permitted if such transfer, assignment, or grant
would require the Borrower to file a registration statement with the Securities
and Exchange Commission or any successor Governmental Authority or qualify the
Loans under the “Blue Sky” laws of any state.

9.2 Survival of Representations, Warranties, and Covenants. All representations
and warranties of the Borrowers and the Guarantors and all covenants and
agreements of the Borrowers and the Guarantors herein made shall survive the
execution and delivery of the Notes and the Security Documents and shall remain
in force and effect so long as any Obligation is outstanding or any Commitment
exists.

 

- 68 -



--------------------------------------------------------------------------------

 

9.3 Notices and Other Communications. Except as to oral notices expressly
authorized herein, which oral notices shall be confirmed in writing, all
notices, requests, and communications hereunder shall be in writing (including
by facsimile, electronic mail or other electronic form). Unless otherwise
expressly provided herein, any such notice, request, demand, or other
communication shall be deemed to have been duly given or made when delivered by
hand, or, in the case of delivery by mail, five days after being deposited in
the mail, certified mail, return receipt requested, postage prepaid, or, in the
case of facsimile notice, when receipt thereof is acknowledged orally or by
written confirmation report, addressed as follows:

(a) if to the Agent, to:

Amegy Bank National Association

4400 Post Oak Parkway, 4th Floor

Houston, Texas 77027

Attention: Energy Lending Dept.

Facsimile: (713) 561-0345

or for notice by mail:

Amegy Bank National Association

P.O. Box 27459

Houston, Texas 77227-7459

Attention: Energy Lending Dept.

(b) if to any Lender, to the address, including facsimile number, of such Lender
reflected on Exhibit IV or any replacement thereof.

(c) if to either of the Borrowers or any of the Guarantors, to:

3700 Buffalo Speedway

Suite 960

Houston, Texas 77098

Attention: Chief Financial Officer

Facsimile: (713) 960-1065

with a copy to:

Morgan, Lewis & Bockius LLP

300 South Grand Avenue, 22nd Floor

Los Angeles, California 90071

Attention: Richard A. Shortz, Esq.

Facsimile: (213) 612-2501

Any party may, by proper written notice hereunder to the others, change the
individuals or addresses to which such notices to it shall thereafter be sent.

9.4 Parties in Interest. Subject to the restrictions on changes in structure set
forth in Section 6.10 and other applicable restrictions contained herein, all
covenants and agreements herein contained by or on behalf of either of the
Borrowers, any of the other Guarantors, the Agent or the Lenders shall be
binding upon and inure to the benefit of each of the Borrowers, any of the
Guarantors, the Agent or the Lenders, as the case may be, and their respective
legal representatives, successors and permitted assigns.

 

- 69 -



--------------------------------------------------------------------------------

 

9.5 Renewals; Extensions. All provisions of this Agreement relating to the Notes
shall apply with equal force and effect to each promissory note hereafter
executed which in whole or in part represents a renewal or extension of any part
of the Indebtedness of the Borrowers under this Agreement, the Notes, or any
other Loan Document.

9.6 Rights of Third Parties. All provisions herein are imposed solely and
exclusively for the benefit of the Agent, the Lenders, any other Approved Hedge
Counterparties, the Borrowers and the Guarantors. No other Person shall have any
right, benefit, priority, or interest hereunder or as a result hereof or have
standing to require satisfaction of provisions hereof in accordance with their
terms.

9.7 No Waiver; Rights Cumulative. No course of dealing on the part of the Agent
or the Lenders or their officers or employees, nor any failure or delay by the
Agent or the Lenders with respect to exercising any of their rights under any
Loan Document shall operate as a waiver thereof. The rights of the Agent and the
Lenders under the Loan Documents shall be cumulative and the exercise or partial
exercise of any such right shall not preclude the exercise of any other right.
Neither the making of any Loan nor the issuance of any Letter of Credit shall
constitute a waiver of any of the covenants, warranties or conditions of either
of the Borrowers or any of the Guarantors contained herein. In the event either
of the Borrowers or any of the Guarantors is unable to satisfy any such
covenant, warranty or condition, neither the making of any Loan nor the issuance
of any Letter of Credit shall have the effect of precluding the Agent or the
Lenders from thereafter declaring such inability to be an Event of Default as
hereinabove provided.

9.8 Survival Upon Unenforceability. In the event any one or more of the
provisions contained in any of the Loan Documents or in any other instrument
referred to herein or executed in connection with the Obligations shall, for any
reason, be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of any Loan Document or of any other instrument referred to herein or executed
in connection with such Obligations.

9.9 Amendments; Waivers. Neither this Agreement nor any provision hereof may be
amended, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the amendment, waiver,
discharge or termination is sought. Subject to the preceding sentence, any
provision of this Agreement or any other Loan Document may be amended, modified
or waived by the Borrowers, the Guarantors and the Required Lenders; provided
that, notwithstanding any provision of this Agreement to the contrary, (a) no
amendment, modification or waiver which extends the final maturity of the Loans,
increases the Commitment Amount, increases, affirms or reduces the Borrowing
Base or the Monthly Reduction Amount, forgives the principal amount of any
Indebtedness of the Borrowers outstanding under this Agreement or interest
thereon or fees owing under this Agreement or any other Loan Document, releases
any guarantor of such Indebtedness, releases all or substantially all of the
Collateral, reduces the interest rate applicable to the Loans or the fees
payable to the Lenders generally, affects Section 2.1, Section 2.2,
Section 7.2(c) or this Section 9.9, modifies the definition of “Required
Lenders” or postpones the date of payment of any amount due as a result of the
Monthly Reduction Amount or any fee payable hereunder or under any other Loan
Document shall be effective without the consent of each Lender effected thereby;
(b) no amendment, modification or waiver which increases the Facility Amount or
the

 

- 70 -



--------------------------------------------------------------------------------

Percentage Share of any Lender shall be effective without the consent of such
Lender; and (c) no amendment, modification or waiver which modifies the rights,
duties or obligations of the Agent shall be effective without the consent of the
Agent.

9.10 Controlling Agreement. In the event of a conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control.

9.11 Disposition of Collateral. Notwithstanding any term or provision, express
or implied, in any of the Security Documents, but subject to applicable
provisions of this Agreement, the realization, liquidation, foreclosure or any
other disposition on or of any or all of the Collateral shall be in the order
and manner and determined in the sole discretion of the Agent; provided,
however, that in no event shall the Agent violate applicable law or exercise
rights and remedies other than those provided in such Security Documents or
otherwise existing at law or in equity.

9.12 Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE DEEMED TO BE CONTRACTS
MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW.

9.13 Waiver of Right to Jury Trial. EACH OF THE BORROWERS, THE GUARANTORS, THE
AGENT AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY
AND UNCONDITIONALLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION THAT RELATES TO OR ARISES OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ACTS OR OMISSIONS OF THE AGENT
OR ANY LENDER IN THE ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE WITH RESPECT THERETO. THE
PROVISIONS OF THIS SECTION 9.13 ARE A MATERIAL INDUCEMENT FOR THE AGENT AND EACH
OF THE LENDERS TO ENTER INTO THIS AGREEMENT.

9.14 Waiver of Class Action. EACH OF THE BORROWER AND THE GUARANTORS WAIVES THE
RIGHT TO LITIGATE ANY CLAIM, DISPUTE OR CONTROVERSY WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AS A CLASS ACTION, EITHER AS A MEMBER OF A
CLASS OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY GENERAL.

9.15 Jurisdiction and Venue. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING
DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO OR FROM THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE LITIGATED, AT THE SOLE DISCRETION
AND ELECTION OF THE AGENT, IN COURTS HAVING SITUS IN HOUSTON, HARRIS COUNTY,
TEXAS. IN SUCH REGARD, EACH OF THE BORROWERS AND THE GUARANTORS HEREBY SUBMITS
TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED IN HOUSTON,
HARRIS COUNTY, TEXAS, AND HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO TRANSFER OR
CHANGE THE JURISDICTION OR VENUE OF ANY LITIGATION BROUGHT AGAINST IT BY THE
AGENT OR ANY LENDER IN ACCORDANCE WITH THIS SECTION 9.15.

 

- 71 -



--------------------------------------------------------------------------------

 

9.16 Integration. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT TO THE
SUBJECT HEREOF AND THEREOF AND SHALL SUPERSEDE ANY PRIOR AGREEMENT AMONG THE
PARTIES HERETO AND THERETO, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT
HEREOF AND THEREOF, INCLUDING ANY TERM SHEET PROVIDED TO THE BORROWERS BY THE
AGENT OR ANY LENDER. FURTHERMORE, IN THIS REGARD, THIS AGREEMENT AND THE OTHER
WRITTEN LOAN DOCUMENTS REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT AMONG THE
PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

9.17 Waiver of Punitive and Consequential Damages. EACH OF THE BORROWERS AND THE
GUARANTORS, THE AGENT AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY (A) WAIVES, TO THE MAXIMUM EXTENT IT MAY LAWFULLY
AND EFFECTIVELY DO SO, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY DISPUTE
BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR
ASSOCIATED THEREWITH, BEFORE OR AFTER MATURITY, ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 9.17.

9.18 Counterparts. For the convenience of the parties, this Agreement may be
executed in multiple counterparts and by different parties hereto in separate
counterparts, each of which for all purposes shall be deemed to be an original,
and all such counterparts shall together constitute but one and the same
Agreement and shall be enforceable as of the date hereof upon the execution of
one or more counterparts hereof by each of the parties hereto. In this regard,
each of the parties hereto acknowledges that a counterpart of this Agreement
containing a set of counterpart execution pages reflecting the execution of each
party hereto shall be sufficient to reflect the execution of this Agreement by
each party hereto and shall constitute one instrument.

9.19 USA Patriot Act Notice. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers and the Guarantors that,
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers and the Guarantors,
which information includes the name and address of the Borrower’s and the
Guarantors and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrowers and the Guarantors in accordance with the
USA Patriot Act.

9.20 Contribution and Indemnification. In the event that any Credit Party pays
(whether through direct payments or as a result of providing Collateral for the
Obligations) any amounts on the Obligations in excess of such Credit Party’s
Obtained Benefit (the “Excess Payments”), such Credit Party shall be entitled to
make demand on the other Credit Parties for such Excess Payments, and to receive
from each other Credit Party that received an Obtained Benefit, such Credit
Party Contribution Percentage of the Excess Payment. If any party

 

- 72 -



--------------------------------------------------------------------------------

obligated to make such a payment is unable to pay the Contribution Percentage of
the Excess Payment, each other Credit Party agrees to make a contribution to the
party entitled to such payment to the extent necessary so that each Credit Party
shares equally the liability for such Excess Payment in relation to the relative
Obtained Benefit received by such Credit Party. IN SUCH REGARD, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, EACH CREDIT PARTY SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OTHER CREDIT PARTIES FROM AND AGAINST ANY AND ALL LIABILITY,
CLAIMS, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES)
ARISING WITH RESPECT TO THE OBLIGATIONS AND EXCEEDING SUCH OTHER CREDIT PARTY’S
OBTAINED BENEFIT OR CONTRIBUTION PERCENTAGE THEREOF AS PROVIDED HEREIN. Any
amount due under this Section 9.20 shall be due and payable within ten days of
demand therefor by the party entitled to payment and shall be made to the party
entitled thereto at the address for notices to the Credit Parties under this
Agreement, in immediately available funds, not later than 2:00 p.m., Central
Standard or Daylight Time, on the date on which such payment shall come due. The
remedies available to any Credit Party pursuant to the provisions of this
Section 9.20 are not exclusive. All rights and claims of contribution,
indemnification and reimbursement under this Section 9.20 shall be subordinate
in right of payment to the prior payment in full of the Obligations. The
provisions of this Section 9.20 shall, to the extent expressly inconsistent with
any provision in any Loan Document, supersede such inconsistent provision.

9.21 Tax Shelter Regulations. The Borrower does not intend to treat the Loans
and related transactions hereunder and under the other Loan Documents as a
“reportable transaction” (within the meanings under current Treasury Regulation
Section 1.6011-4 and Proposed Treasury Regulation Section 1.6011-4, promulgated
on November 1, 2006). In the event the Borrower determines to take any action
inconsistent with the foregoing statement, it will promptly notify the Agent
thereof. If the Borrower so notifies the Agent, the Borrower acknowledges that
one or more of the Lenders may treat its Loans and related transactions
hereunder and under the other Loan Documents as part of a transaction that is
subject to current Treasury Regulation Section 301.6112-1 or Proposed Treasury
Regulation Section 301.6112-1, promulgated on November 1, 2006, and, in such
case, such Lender or Lenders, as applicable, will maintain the lists and other
records required, if any, by such Treasury Regulations.

9.22 Release of Liens. Upon the termination of all Commitments and payment by
the Borrowers of the Obligations in full, Amegy, in its capacity as collateral
agent, will execute and deliver any termination statements, lien releases,
discharges of security interests and mortgages and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, all Liens and all notices of security
interests, mortgages and liens previously filed on the Collateral with respect
to the Obligations.

9.23 Confidentiality.

(a) Each of the Agent and the Lenders agrees that it shall use its best efforts
in good faith to hold in confidence and not disclose to any third party any
material, non-public information regarding the Borrowers and any Subsidiaries,
their operations, assets and existing and contemplated business plans or any
other written information and materials that is marked “Confidential” and is
provided by the Borrowers to any Lender or the Agent (collectively, the
“Confidential Information”).

 

- 73 -



--------------------------------------------------------------------------------

 

(b) Notwithstanding the foregoing paragraph (a), this Section 9.23 shall not
apply to (i) exchanges of Confidential Information among the Agent and the
Lenders themselves and the furnishing of Confidential Information by the Agent
and the Lenders to employees, officers, attorneys, accountants, auditors, and
other consultants; provided, however, any such consultant shall have first
agreed to treat such Confidential Information as confidential as provided in
this Section 9.23, (ii) Confidential Information that has been or is made public
by the Borrowers or any third party without breach of this Agreement or
otherwise becomes generally available to the public other than as a result of
prohibited disclosure in violation of this Section 9.23, (iii) Confidential
Information that was or becomes available to the Agent or the Lenders from a
third party on a non-confidential basis, (iv) information required to be
disclosed by regulatory authorities, so long as such authorities are informed of
the confidential nature of such information (v) Confidential Information
required to be disclosed by statute, decision or judicial or administrative
order, rule or regulation; provided that (x) prior to any disclosure under this
clause (v), the disclosing party agrees to provide the Borrowers with prior
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior notice to the
Borrowers pursuant to the terms of the applicable statute, decision or judicial
or administrative order, rule or regulation and (y) any disclosure under this
clause (v) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision or judicial or administrative order,
rule or regulation or (vi) any disclosure of Confidential Information in
connection with any assignment, participation or pledge of any Lender’s interest
under this Agreement, provided that any such assignee, participant or pledgee
shall have agreed in writing to receive such information hereunder subject to
the terms of this Section 9.23.

(Signatures appear on following pages)

 

- 74 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

BORROWERS: CONTANGO OIL & GAS COMPANY By:   /s/ SERGIO CASTRO       Sergio
Castro       Chief Financial Officer CONTANGO OPERATORS, INC. By:   /s/ SERGIO
CASTRO       Sergio Castro       Chief Financial Officer CONTANGO ENERGY:
CONTANGO ENERGY COMPANY By:   /s/ SERGIO CASTRO       Sergio Castro       Chief
Financial Officer

(Signatures continue on following page)

 

- 75 -



--------------------------------------------------------------------------------

 

AGENT:

AMEGY BANK NATIONAL ASSOCIATION,

as Agent

By:   /s/ MARK A. SERICE       Mark A. Serice       Senior Vice President
LENDERS: AMEGY BANK NATIONAL ASSOCIATION By:   /s/ MARK A. SERICE       Mark A.
Serice       Senior Vice President Applicable Lending Office for Base Rate Loans
and LIBO Rate Loans: 4400 Post Oak Parkway, 4th Floor Houston, Texas 77207

 

- 76 -



--------------------------------------------------------------------------------

 

Schedule 4.8

LIABILITIES AND LITIGATION

Liabilities:

None.

Litigation:

None.

Schedule 4.8



--------------------------------------------------------------------------------

 

Schedule 4.12

ENVIRONMENTAL MATTERS

None.

Schedule 4.12



--------------------------------------------------------------------------------

 

Schedule 4.16

REFUNDS

None.

Schedule 4.16



--------------------------------------------------------------------------------

 

Schedule 4.17

GAS CONTRACTS

None.

Schedule 4.17



--------------------------------------------------------------------------------

 

Schedule 4.19

CASUALTIES

None.

Schedule 4.19



--------------------------------------------------------------------------------

 

Schedule 4.21

SUBSIDIARIES

Direct Subsidiaries of Contango O&G

Contango Energy

Direct Subsidiaries of Contango Energy

Contango Operators

Contango Mining

Contango ORE

Contango Venture Capital

Conterra

Direct Subsidiaries of Contango Operators

None

Schedule 4.21



--------------------------------------------------------------------------------

 

Schedule 4.23

TAXPAYER I.D. AND ORGANIZATIONAL NUMBERS

 

Entity

 

Taxpayer I.D. No.

 

Organizational No.

Contango O&G

  95-4079863  

33-13140

(Delaware)

Contango Operators

  76-0671750  

33-62182

(Delaware)

Schedule 4.23



--------------------------------------------------------------------------------

 

EXHIBIT I

[FORM OF NOTE]

PROMISSORY NOTE

(this “Note”)

 

$                                            Houston, Texas  
                    , 20    

FOR VALUE RECEIVED and WITHOUT GRACE (except to the extent, if any, provided in
the Credit Agreement referred to hereinafter), the undersigned (“Maker”, whether
one or more, and if more than one, with liability hereunder being joint and
several) promises to pay to the order of
                                         (“Payee”), at the Principal Office (as
such term is defined in the Second Amended and Restated Credit Agreement
referred to hereinafter) of Amegy Bank National Association,
                                         AND NO/100 DOLLARS
($                    ) or so much thereof as may be advanced against this Note
and remains unpaid pursuant to the Second Amended and Restated Credit Agreement
dated as of October 1, 2010 by and among Maker, the lenders signatory thereto or
bound thereby from time to time, including, without limitation, Payee, and Amegy
Bank National Association, in its capacities as administrative agent, issuing
bank for letters of credit issued thereunder and collateral agent for such
lenders and, under certain circumstances, certain other parties (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), together with interest at the rates and calculated as provided in
the Credit Agreement.

Reference is hereby made to the Credit Agreement for matters governed thereby,
including, without limitation, certain events which will entitle the holder
hereof to accelerate the maturity of all amounts due hereunder. Capitalized
terms used but not defined in this Note shall have the respective meanings
assigned to such terms in the Credit Agreement.

This Note is issued pursuant to, is a “Note” under, and is payable as provided
in the Credit Agreement. Subject to compliance with applicable provisions of the
Credit Agreement, Maker may at any time pay the full amount or any part of this
Note without the payment of any premium or fee, but such payment shall not,
until this Note is fully paid and satisfied, excuse the payment as it becomes
due of any payment on this Note provided for in the Credit Agreement.

Without being limited thereto or thereby, this Note is secured by the Security
Documents.

This Note represents, in part, a renewal and replacement, but not a novation or
discharge, of a Promissory Note executed pursuant to the Existing Credit
Agreement.

(Page One of a Two Page Promissory Note)

 

Exhibit I-i



--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW.

 

CONTANGO OIL & GAS COMPANY

By:

 

 

Name:

 

 

Title:

 

 

CONTANGO OPERATORS, INC.

By:

 

 

Name:

 

 

Title:

 

 

(Page Two of a Two Page Promissory Note)

 

Exhibit I-ii



--------------------------------------------------------------------------------

 

EXHIBIT II

[FORM OF BORROWING REQUEST]

[Date]

Amegy Bank National

Association, as Agent

4400 Post Oak Parkway, 4th Floor

Houston, Texas 77027

Attention: Energy Lending Dept.

 

  Re: Second Amended and Restated Credit Agreement dated as of October 1, 2010
by and among Contango Oil & Gas Company, Contango Operators, Inc., Amegy Bank
National Association, as Agent, and the lenders signatory thereto or bound
thereby from time to time (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”)

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the undersigned hereby makes the requests
indicated below:

 

  1. Loans

 

  (a) Amount of new Loan: $                    

 

  (b) Requested funding date:                     , 20    

 

  (c) $                     of such Loan is to be a Base Rate Loan; and

$                     of such Loan is to be a LIBO Rate Loan.

 

  (d) Requested Interest Period for LIBO Rate Loan:              months.

 

  2. Continuation or conversion of LIBO Rate Loan maturing on
                    :

 

  (a) Amount to be continued as a LIBO Rate Loan is $                    , with
an Interest Period of              months; and

 

  (b) Amount to be converted to a Base Rate Loan is $                    .

 

  3. Conversion of Base Rate Loan:

 

  (a) Requested conversion date:                     , 20    .

 

Exhibit II-i



--------------------------------------------------------------------------------

 

  (b) Amount to be converted to a LIBO Rate Loan is $                    , with
an Interest Period of              months.

CERTIFICATION

The undersigned individual certifies that [s]he is the                      of
                                        , has obtained all consents necessary,
and as such [s]he is authorized to execute this request on behalf of
                                        . The undersigned individual further
certifies, represents and warrants on behalf of
                                        , that
                                         is entitled to receive the requested
borrowing, continuation or conversion under the terms and conditions of the
Credit Agreement and that, to the best knowledge of such undersigned individual,
there exists as of the date hereof neither a Default nor an Event of Default
under the Credit Agreement.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours,

 

 

  of

 

 

 

Exhibit II-ii



--------------------------------------------------------------------------------

 

EXHIBIT III

[FORM OF COMPLIANCE CERTIFICATE]

[Date]

Amegy Bank National

Association, as Agent

4400 Post Oak Parkway, 4th Floor

Houston, Texas 77027

Attention: Energy Lending Dept.

 

  Re: Second Amended and Restated Credit Agreement dated as of October 1, 2010
by and among Contango Oil & Gas Company, Contango Operators, Inc., Amegy Bank
National Association, as Agent, and the lenders signatory thereto or bound
thereby from time to time (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”)

Ladies and Gentlemen:

Pursuant to applicable requirements of the Credit Agreement, the undersigned
individual, as a Responsible Officer of Contango Oil & Gas Company hereby
certifies to you the following information as true and correct as of the date
hereof or for the period indicated, as the case may be:

1. [To the best of the knowledge of the undersigned, no Default or Event of
Default exists as of the date hereof or has occurred since the date of our
previous certification to you, if any.]

[To the best of the knowledge of the undersigned, the following Defaults or
Events of Default exist as of the date hereof or have occurred since the date of
our previous certification to you, if any, and the actions set forth below are
being taken to remedy such circumstances:]

2. The compliance of the Borrowers, on a combined consolidating basis, with the
financial covenants of the Credit Agreement, as of the close of business on
            , is evidenced by the following:

Section 6.14: Current Ratio

 

Required

   Actual  

Not less than 1.00 to 1.00

              to 1.00   

3. The Borrowers and the Guarantors [are] [are not] in compliance with the
provisions of Section 6.1 of the Credit Agreement relating to Commodity Hedge
Agreements.

 

Exhibit III-i



--------------------------------------------------------------------------------

 

4. No Material Adverse Effect has occurred since the date of the consolidating
Financial Statements of Contango Oil & Gas Company as of [                    ]
and for the period then ended.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours,

 

 

  of Contango Oil & Gas Company

 

Exhibit III-ii



--------------------------------------------------------------------------------

 

EXHIBIT IV

FACILITY AMOUNTS

 

Name/Address of Lender

   Percentage Share   Facility Amount

Amegy Bank National Association

4400 Post Oak Parkway, 4th Floor

Houston, Texas 77027

Attn: Energy Lending Dept.

Facsimile: (713) 561-0345

   100%   $75,000,000

 

Exhibit IV-i



--------------------------------------------------------------------------------

 

EXHIBIT V

[Form of Opinion of Counsel]

October 1, 2010

Amegy Bank National Association,

as Agent

4400 Post Oak Parkway, 4th Floor

Houston, Texas 77027

Attention: Energy Lending Dept.

 

  Re: Second Amended and Restated Credit Agreement dated as of October 1, 2010
by and among Contango Oil & Gas Company, a Delaware corporation (“Contango
O&G”), Contango Operators, Inc., a Delaware corporation (“Contango Operators”),
the lenders signatory thereto or bound thereby from time to time (the “Lenders”)
and Amegy Bank National Association, a national banking association, as Agent
(“Amegy”) (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”)

Ladies and Gentlemen:

[We][I] have acted as counsel to Contango O&G and Contango Operators
(collectively, the “Credit Parties”) in connection with the transactions
contemplated in the Credit Agreement. This opinion is delivered pursuant to
Section 3.1(o) of the Credit Agreement, and the Agent and the Lenders are hereby
authorized to rely upon this opinion in connection with the transactions
contemplated in the Credit Agreement. For convenience, each capitalized term
used but not defined herein shall have the meaning assigned to such term in the
Credit Agreement, unless expressly provided to the contrary herein.

In [our][my] representation of the Credit Parties, [we][I] have examined an
executed counterpart or a copy of an executed counterpart of each of the
following (collectively, the “Loan Documents”), each of which is dated of even
date herewith:

(i) the Credit Agreement;

(ii) the Note in effect on the Closing Date;

(iii) Act of Assignment of Note, Mortgage Liens, Security Interests and Other
Rights (the “Assignment”) among Compass Bank, an Alabama banking association
(“Compass”) and successor in interest to Guaranty Bank, FSB, for itself and as
Administrative Agent, Amegy, for itself and as Agent and Collateral Agent,
Contango O&G and Contango Operators;

 

Exhibit V-i



--------------------------------------------------------------------------------

 

(iv) Act of Second Amended and Restated Mortgage, Pledge, Security Agreement and
Assignment of Production (the “Mortgage”) from Contango Operators in favor of
Amegy, as collateral agent (in such capacity, the “Collateral Agent”); and

(v) Second Amended and Restated Security Agreement (the “Security Agreement”)
from the Credit Parties, as Debtors, in favor of the Collateral Agent, as
Secured Party.

[We][I] have also examined copies of (a) a UCC Financing Statement reflecting
Contango Operators as the Debtor and the Collateral Agent as the Secured Party
to be filed in any parish in the State of Louisiana (the “Louisiana Financing
Statement”) and (b) UCC Financing Statements reflecting Contango O&G and
Contango Operators, respectively, as the Debtor and the Collateral Agent as the
Secured Party to be filed with the Secretary of State of the State of Delaware
(the “Delaware Financing Statements”).

In making such examinations, [we][I] have, with your permission, assumed:

(i) the genuineness of all signatures to the Loan Documents other than those of
officers of the Credit Parties;

(ii) the authenticity of all documents submitted to [us][me] as originals and
the conformity with the originals of all documents submitted to [us] [me] as
copies;

(iii) that each of Compass and Amegy is duly organized, legally existing and in
good standing under the laws of its jurisdiction of organization;

(iv) that each of Compass, for itself and as Administrative Agent, and Amegy,
for itself and as the Agent and the Collateral Agent, is authorized and has the
power to enter into and perform its obligations under those of the Credit
Agreement, the other Loan Documents and the Assignment to which it is a party;
and

(v) the due authorization, execution and delivery of all Loan Documents by each
party thereto other than the Credit Parties.

Based upon the foregoing and subject to the qualifications set forth herein, [we
are][I am] of the opinion that:

1. Each of the Credit Parties is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware and is duly
qualified and in good standing as a foreign corporation in each other state of
the United States in which its owns property or conducts business, unless a
failure to be so qualified and in good standing could not reasonably be expected
to have a Material Adverse Effect.

2. The execution and delivery by each of the Credit Parties of the Credit
Agreement and the borrowings and obtaining of Letters of Credit by the Credit
Parties thereunder, the execution and delivery by each of the Credit Parties of
the other Loan Documents to which such Credit Party is a party and the
Assignment, and the payment and performance by the Credit Parties of all
Obligations under the Credit Agreement and the other Loan Documents to which

 

Exhibit V-ii



--------------------------------------------------------------------------------

either of the Credit Parties is a party are within the power of such Credit
Party, have been duly authorized by all necessary action by such Credit Party,
and do not (a) require the consent of any Governmental Authority, (b) contravene
or conflict with any Requirement of Law, (c) to [our][my] knowledge, contravene
or conflict with any indenture, instrument or other agreement to which such
Credit Party is a party or by which any Property of such Credit Party may be
presently bound or encumbered or (d) result in or require the creation or
imposition of any Lien upon any Property of such Credit Party other than as
contemplated by the Assignment or the Loan Documents.

3. The Assignment and the Loan Documents to which any of the Credit Parties is a
party constitute legal, valid and binding obligations of such Credit Party
enforceable against such Credit Party in accordance with their respective terms.

4. The form of each of the Assignment and the Mortgage and the forms of the
descriptions in the Mortgage of the Mortgaged Property (as defined therein)
satisfy all applicable laws of the State of Texas or the State of Louisiana, as
applicable, and are legally sufficient under the laws of the State of Texas or
the State of Louisiana, as applicable, to enable Amegy, the Agent or the
Collateral Agent, as the case may be, to realize the practical benefits
purported to be afforded by the Assignment or the Mortgage, as the case may be.

5. Each of the Assignment and the Mortgage is in satisfactory form for filing
and recording in the offices described in paragraph 9 hereof.

6. The Mortgage (a) creates liens upon and security interests in all Mortgaged
Property (as defined therein) to secure the Secured Indebtedness (as defined
therein) and (b) provides for nonjudicial foreclosure remedies customarily used
in the State of Louisiana.

7. The Security Agreement creates security interests in all Collateral (as
defined therein) to secure the Secured Obligations (as defined therein).

8. The form of the Louisiana Financing Statement satisfies all applicable
requirements of the Uniform Commercial Code in effect in the State of Louisiana
(the “Louisiana UCC”) and is legally sufficient under the Louisiana UCC to
enable the Collateral Agent to realize the practical benefits purported to be
afforded by the Mortgage as to that portion of the Mortgaged Property as to
which perfection of a security interest therein is accomplished by the filing of
a UCC Financing Statement in any parish in the State of Louisiana. The form of
each of the Delaware Financing Statements satisfies all applicable requirements
of the Uniform Commercial Code in effect in the State of Delaware (the “Delaware
UCC”) and is legally sufficient under the Delaware UCC to enable the Collateral
Agent to realize the practical benefits purported to be afforded by the Security
Agreement as to the Collateral provided by the Credit Parties thereunder as to
which perfection of security interests therein is accomplished by the filing of
a UCC Financing Statement.

9. A fully executed counterpart of the Assignment should be filed with the
parish clerk of each parish in the State of Louisiana in or offshore from which
any portion of the Mortgaged Property (as defined in certain of the security
documents which are the subject of the Assignment) is located, in the office of
the United States Department of the Interior, Minerals

 

Exhibit V-iii



--------------------------------------------------------------------------------

Management Service, Gulf of Mexico Division in New Orleans, Louisiana [and in
the State of Louisiana State Lands Office]. A counterpart of the Louisiana
Financing Statement should be filed with the parish clerk of any parish in the
State of Louisiana. Such filing of a counterpart of the Louisiana Financing
Statement and the filing and/or recording, as the case may be, of a counterpart
of the Mortgage in the office of the parish clerk of each parish in the State of
Louisiana in or offshore from which any portion of the Mortgaged Property (as
defined in the Mortgage) is located, in the office of the United States
Department of the Interior, Minerals Management Service, Gulf of Mexico Division
in New Orleans, Louisiana [and in the State of Louisiana State of Lands Office]
and the filing of a counterpart of the Delaware Financing Statement naming
Contango Operators as the Debtor with the Secretary of State of the State of
Delaware are the only filings and/or recordings in the State of Louisiana or the
State of Delaware necessary to perfect the liens and security interests created
by the Mortgage or to permit the Collateral Agent to enforce its rights under
the Mortgage. The filings of the Delaware Financing Statements with the
Secretary of State of the State of Delaware are the only filings under the
Delaware UCC necessary to perfect the security interests created by the Security
Agreement as to the Collateral thereunder as to which perfection of such
security interests is accomplished by the filing of a UCC Financing Statement.

10. No state or local mortgage registration tax, stamp tax or other similar tax,
fee or governmental charge (other than statutory filing fees to be paid upon
filing) is required to be paid to the State of Louisiana or any subdivision
thereof in connection with the filing and/or recording of counterparts of the
Mortgage as indicated above.

11. Neither of the Credit Parties is, nor is either of the Credit Parties
directly or indirectly controlled by or acting on behalf of any Person which is,
an “investment company” or an “affiliate person” of an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

The opinions expressed herein are subject to the qualification and limitation
that [we are] [I am] we are licensed to practice law only in the State of Texas,
the State of Louisiana [and other jurisdictions the laws of which are not
applicable to the opinions expressed herein]; accordingly, the foregoing
opinions are limited solely to the laws of the State of Texas, the laws of the
State of Louisiana, the Delaware General Corporation Law, the Delaware UCC and
applicable United States federal law.

This opinion is furnished for the benefit of the Agent, any successor to the
Agent in such capacity, the Collateral Agent, any successor to the Collateral
Agent in such capacity, each Lender under the Credit Agreement, any transferee
or assignee of any such Lender, any other Secured Creditor and any transferee or
assignee of any such other Secured Creditor in connection with the transactions
contemplated by the Credit Agreement and the other Loan Documents and is not to
be quoted in whole or in part or otherwise referred to or disclosed to any other
person or entity or in any other transaction.

Very truly yours,

 

Exhibit V-iv



--------------------------------------------------------------------------------

 

EXHIBIT VI

[Form of Assignment Agreement]

This ASSIGNMENT AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time, this “Agreement”) is dated as of
                                        ,              by and between
                                         (the “Assignor”) and
                                         (the “Assignee”).

RECITALS

WHEREAS, the Assignor is a party to the Second Amended and Restated Credit
Agreement dated as of October 1, 2010 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
Contango Oil & Gas Company, Contango Operators, Inc., each of the lenders that
is or becomes a party thereto as provided in Section 9.1(b) of the Credit
Agreement (individually, together with its successors and assigns, a “Lender”,
and collectively, together with their successors and assigns, the “Lenders”),
and Amegy Bank National Association, a national banking association, as agent
for the Lenders and certain other parties under certain circumstances (in such
capacity, together with its successors in such capacity, the “Agent”); and

WHEREAS, the Assignor proposes to sell, assign and transfer to the Assignee, and
the Assignee proposes to purchase and assume from the Assignor, [all][a portion]
of the Assignor’s Facility Amount and its outstanding Loans, all on the terms
and conditions of this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Definitions from Credit Agreement. All capitalized terms used but not
defined herein have the respective meanings given to such terms in the Credit
Agreement.

1.2 Additional Defined Terms. As used herein, the following terms have the
following respective meanings:

“Assigned Interest” shall mean all of Assignor’s (in its capacity as a “Lender”)
rights and obligations (i) under the Credit Agreement and the other Loan
Documents in respect of [all of] [the portion of] the Facility Amount of the
Assignor in the principal amount equal to $                    , (ii) to make
Loans and participate in Letter of Credit under its Commitment up to such amount
referenced above and any right to receive payments for the Loans currently
outstanding under its Commitment in the principal amount of
$                    , plus the interest and fees which will accrue with respect
thereto from and after the Assignment Date.

 

Exhibit VI-i



--------------------------------------------------------------------------------

 

“Assignment Date” shall mean                     ,             .

1.3 References. References in this Agreement to Schedule, Exhibit, Article, or
Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this
Agreement, unless expressly stated to the contrary. References in this Agreement
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Agreement in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Except as otherwise indicated, references in
this Agreement to statutes, sections, or regulations are to be construed as
including all statutory or regulatory provisions consolidating, amending,
replacing, succeeding, or supplementing the statute, section, or regulation
referred to. References in this Agreement to “writing” include printing, typing,
lithography, facsimile reproduction, and other means of reproducing words in a
tangible visible form. References in this Agreement to agreements and other
contractual instruments shall be deemed to include all exhibits and appendices
attached thereto and all subsequent amendments and other modifications to such
instruments, but only to the extent such amendments and other modifications are
not prohibited by the terms of this Agreement. References in this Agreement to
Persons include their respective successors and permitted assigns.

1.4 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

1.6 Negotiated Transaction. Each party to this Agreement affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Agreement with, independent counsel and fully understands the legal effect of
each provision.

ARTICLE II

SALE AND ASSIGNMENT

2.1 Sale and Assignment. On the terms and conditions set forth herein, effective
on and as of the Assignment Date, the Assignor hereby sells, assigns and
transfers to the Assignee, and the Assignee hereby purchases and assumes from
the Assignor, all of the right, title and interest of the Assignor in and to,
and all of the obligations of the Assignor in respect of, the Assigned Interest.
Such sale, assignment and transfer is without recourse and, except as expressly
provided in this Agreement, without representation or warranty.

 

Exhibit VI-ii



--------------------------------------------------------------------------------

 

2.2 Assumption of Obligations. The Assignee agrees with the Assignor (for the
express benefit of the Assignor and the Borrower) that the Assignee will, from
and after the Assignment Date, assume and perform all of the obligations of the
Assignor in respect of the Assigned Interest. From and after the Assignment
Date: (a) the Assignor shall be released from the Assignor’s obligations in
respect of the Assigned Interest, and (b) the Assignee shall be entitled to all
of the Assignor’s rights, powers and privileges under the Credit Agreement and
the other Loan Documents in respect of the Assigned Interest.

2.3 Consent by Agent. By executing this Agreement as provided below, in
accordance with Section 9.1(b) of the Credit Agreement, the Agent hereby
acknowledges notice of the transactions contemplated by this Agreement and
consents to such transactions.

ARTICLE III

PAYMENTS

3.1 Payments. As consideration for the sale, assignment and transfer
contemplated by Section 2.1, the Assignee shall, on the Assignment Date, assume
Assignor’s obligations in respect of the Assigned Interest and pay to the
Assignor an amount equal to the Loan Balance, if any, all accrued and unpaid
interest and fees with respect to the Assigned Interest as of the Assignment
Date. Except as otherwise provided in this Agreement, all payments hereunder
shall be made in Dollars and in immediately available funds, without setoff,
deduction or counterclaim.

3.2 Allocation of Payments. The Assignor and the Assignee agree that (i) the
Assignor shall be entitled to any payments of principal with respect to the
Assigned Interest made prior to the Assignment Date, together with any interest
and fees with respect to the Assigned Interest accrued prior to the Assignment
Date, (ii) the Assignee shall be entitled to any payments of principal with
respect to the Assigned Interest made from and after the Assignment Date,
together with any and all interest and fees with respect to the Assigned
Interest accruing from and after the Assignment Date, and (iii) the Agent is
authorized and instructed to allocate payments received by it for the account of
the Assignor and the Assignee as provided in the foregoing clauses. Each party
hereto agrees that it will hold any interest, fees or other amounts that it may
receive to which the other party hereto shall be entitled pursuant to the
preceding sentence for account of such other party and pay, in like money and
funds, any such amounts that it may receive to such other party promptly upon
receipt.

3.3 Delivery of Note. In the event the Assignee is not already a Lender under
the Credit Agreement, promptly following the receipt by the Assignor of the
consideration required to be paid under Section 3.1 hereof, the Assignor shall
notify the Agent to request that the Borrower execute and deliver a new Note to
the Assignee dated the Assignment Date.

3.4 Further Assurances. The Assignor and the Assignee hereby agree to execute
and deliver such other instruments, and take such other actions, as either party
may reasonably request in connection with the transactions contemplated by this
Agreement.

 

Exhibit VI-iii



--------------------------------------------------------------------------------

 

ARTICLE IV

CONDITIONS PRECEDENT

The effectiveness of the sale, assignment and transfer contemplated hereby is
subject to the satisfaction of each of the following conditions precedent:

(a) the execution and delivery of this Agreement by the Assignor and the
Assignee;

(b) the receipt by the Assignor of the payments required to be made under
Section 3.1; and

(c) the acknowledgment and consent by the Agent contemplated by Section 2.3.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties of Assignor. The Assignor represents and
warrants to the Assignee as follows:

(a) it has all requisite power and authority, and has taken all action necessary
to execute and deliver this Agreement and to fulfill its obligations under, and
consummate the transactions contemplated by, this Agreement;

(b) the execution, delivery and compliance with the terms hereof by the Assignor
and the delivery of all instruments required to be delivered by it hereunder do
not and will not violate any Requirement of Law applicable to it;

(c) this Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding obligation of the Assignor, enforceable against it
in accordance with its terms;

(d) all approvals and authorizations of, all filings with and all actions by any
Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been obtained;

(e) the Assignor has good title to, and is the sole legal and beneficial owner
of, the Assigned Interest, free and clear of all Liens, claims, participations
or other charges of any nature whatsoever; and

(f) the transactions contemplated by this Agreement are commercial banking
transactions entered into in the ordinary course of the banking business of the
Assignor.

5.2 Disclaimer. Except as expressly provided in Section 5.1 hereof, the Assignor
does not make any representation or warranty, nor shall it have any
responsibility to the

 

Exhibit VI-iv



--------------------------------------------------------------------------------

Assignee, with respect to the accuracy of any recitals, statements,
representations or warranties contained in the Credit Agreement or in any other
Loan Document or for the value, validity, effectiveness, genuineness, execution,
legality, enforceability or sufficiency of the Credit Agreement, the Notes or
any other Loan Document or for any failure by the Borrower or any other Person
(other than Assignor) to perform any of its obligations thereunder or for the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Borrower or any other Person, or any other
matter relating to the Credit Agreement or any other Loan Document or any
extension of credit thereunder.

5.3 Representations and Warranties of Assignee. The Assignee represents and
warrants to the Assignor as follows:

(a) it has all requisite power and authority, and has taken all action necessary
to execute and deliver this Agreement and to fulfill its obligations under, and
consummate the transactions contemplated by, this Agreement;

(b) the execution, delivery and compliance with the terms hereof by the Assignee
and the delivery of all instruments required to be delivered by it hereunder do
not and will not violate any Requirement of Law applicable to it;

(c) this Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding obligation of the Assignee, enforceable against it
in accordance with its terms;

(d) all approvals and authorizations of, all filings with and all actions by any
Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been obtained;

(e) the Assignee has received copies of the Credit Agreement and the other Loan
Documents, as well as copies of all Financial Statements previously provided by
the Borrower in satisfaction of obligations under the Credit Agreement.

(f) the Assignee has fully reviewed the terms of the Credit Agreement and the
other Loan Documents and has independently and without reliance upon the
Assignor, and based on such information as the Assignee has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement;

(g) if the Assignee is not incorporated under the laws of the United Sates of
America or a state thereof, the Assignee has contemporaneously herewith
delivered to the Agent and the Borrower such documents as are required by the
Credit Agreement; and

(h) the transactions contemplated by this Agreement are commercial banking
transactions entered into in the ordinary course of the banking business of the
Assignee.

 

Exhibit VI-v



--------------------------------------------------------------------------------

 

ARTICLE VI

MISCELLANEOUS

6.1 Notices. All notices and other communications provided for herein (including
any modifications of, or waivers, requests or consents under, this Agreement)
shall be given or made in writing (including by telecopy) to the intended
recipient at its “Address for Notices” specified below its name on the signature
pages hereof or, as to either party, at such other address as shall be
designated by such party in a notice to the other party.

6.2 Amendment, Modification or Waiver. No provision of this Agreement may be
amended, modified or waived except by an instrument in writing signed by the
Assignor and the Assignee, and consented to by the Agent.

6.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. The representations and warranties made herein by the Assignee are also
made for the benefit of the Agent, and the Assignee agrees that the Agent is
entitled to rely upon such representations and warranties.

6.4 Assignments. Neither party hereto may assign any of its rights or
obligations hereunder except in accordance with the terms of the Credit
Agreement.

6.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be identical and all of which, taken together, shall
constitute one and the same instrument, and each of the parties hereto may
execute this Agreement by signing any such counterpart.

6.6 Governing Law. THIS AGREEMENT (INCLUDING THE VALIDITY AND ENFORCEABILITY
HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF TEXAS, OTHER THAN THE CONFLICT OF LAWS RULES THEREOF.

6.7 Expenses. To the extent not paid by the Borrower pursuant to the terms of
the Credit Agreement, each party hereto shall bear its own expenses in
connection with the execution, delivery and performance of this Agreement.

6.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Exhibit VI-vi



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed and delivered as of the date first above written.

 

ASSIGNOR:

 

By:  

 

Name:  

 

Title:  

 

Address for Notices

 

 

 

 

Facsimile No.:  

 

Telephone No.:  

 

Attention:  

 

 

Exhibit VI-vii



--------------------------------------------------------------------------------

 

ASSIGNEE:

 

By:  

 

Name:  

 

Title:  

 

Applicable Lending Office

For Base Rate Loans and

LIBO Rate Loans:

 

 

 

Address for Notices:

 

 

 

 

Facsimile No.:  

 

Telephone No.:  

 

Attention:  

 

 

Exhibit VI-viii



--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:

AMEGY BANK NATIONAL ASSOCIATION,

as Agent

By:  

 

Name:  

 

Title:  

 

CONTANGO OIL & GAS COMPANY

By:  

 

Name:  

 

Title:  

 

CONTANGO OPERATORS, INC.

By:  

 

Name:  

 

Title:  

 

 

Exhibit VI-ix



--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

CONTANGO OIL & GAS COMPANY

CONTANGO OPERATORS, INC.

AMEGY BANK NATIONAL ASSOCIATION,

AS AGENT

AND

THE LENDERS SIGNATORY HERETO

October 20, 2010

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

     1   

1.1         Terms Defined Above

     1   

1.2         Terms Defined in Agreement

     1   

1.3         References

     1   

1.4         Articles and Sections

     2   

1.5         Number and Gender

     2   

1.6         Negotiated Transaction

     2   

ARTICLE II

 

AMENDMENTS TO AGREEMENT

     2   

2.1         Amendment to Section 1.2

     2   

2.2         Amendment to Section 6.3

     2   

2.3         Amendment to Section 6.4

     3   

2.4         Amendment to Section 6.7

     4   

2.5         Amendment to Section 6.8

     4   

2.6         Amendments to Section 7.1

     5    ARTICLE III  

RATIFICATION AND ACKNOWLEDGEMENT

     5   

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

     5   

ARTICLE V

 

MISCELLANEOUS

     5   

5.1         Successors and Assigns

     5   

5.2         Rights of Third Parties

     5   

5.3         Counterparts

     5   

5.4         Integration

     6   

5.5         Invalidity

     6   

5.6         Governing Law

     6   

 

- i -



--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into this 20th day of October, 2010 (the
“Effective Date”), by and among CONTANGO OIL & GAS COMPANY, a Delaware
corporation (“Contango O&G”), CONTANGO OPERATORS, INC., a Delaware corporation
(“Contango Operators,” and Contango O&G and Contango Operators, collectively,
the “Borrowers”), AMEGY BANK NATIONAL ASSOCIATION, a national banking
association, as agent for the lenders party to the Second Amended and Restated
Credit Agreement referred to hereinafter and, under certain circumstances,
certain other parties (in such capacity, the “Agent”), and AMEGY BANK NATIONAL
ASSOCIATION, a national banking association (the “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Agent and the Lender are parties to that certain
Second Amended and Restated Credit Agreement dated effective October 1, 2010,
among the Borrowers, the lenders party thereto and the Agent (the “Agreement”);
and

WHEREAS, the Borrowers, the Agent and the Lender desire to amend the Agreement
in the particulars hereinafter provided;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Terms Defined Above. As used in this First Amendment to Second Amended and
Restated Credit Agreement, each of the terms “Agent,” “Agreement,” “Amendment,”
“Borrowers,” “Contango O&G,” “Contango Operators,” “Effective Date” and “Lender”
shall have the meaning assigned to such term hereinabove.

1.2 Terms Defined in Agreement. Each term defined in the Agreement and used
herein without definition shall have the meaning assigned to such term in the
Agreement, unless expressly provided to the contrary.

1.3 References. References in this Amendment to Schedule, Exhibit, Article, or
Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this
Amendment, unless expressly stated to the contrary. References in this Amendment
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Amendment in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Specific enumeration herein shall not exclude
the general and, in such regard, the terms “includes” and “including” used
herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Amendment to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to. References in this Amendment to “writing”
include printing, typing, lithography, facsimile reproduction, and other



--------------------------------------------------------------------------------

means of reproducing words in a tangible visible form. References in this
Amendment to amendments and other contractual instruments shall be deemed to
include all exhibits and appendices attached thereto and all subsequent
amendments and other modifications to such instruments, but only to the extent
such amendments and other modifications are not prohibited by the terms of this
Amendment. References in this Amendment to Persons include their respective
successors and permitted assigns.

1.4 Articles and Sections. This Amendment, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

1.6 Negotiated Transaction. Each party to this Amendment affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Amendment with, independent counsel and fully understands the legal effect of
each provision.

ARTICLE II

AMENDMENTS TO AGREEMENT

As of the Effective Date, the parties hereto hereby the Agreement as follows.

2.1 Amendment to Section 1.2. Section 1.2 of the Agreement is amended to add
thereto, in its proper alphabetical location, the following definition:

“REX’ shall mean Republic Exploration, LLC, a Delaware limited liability
company.”

2.2 Amendment to Section 6.3. Section 6.3 of the Agreement is amended to read as
follows in its entirety:

“6.3 Liens. Create, incur, assume or suffer to exist any Lien on any of its Oil
and Gas Properties or any other Property (including, for the avoidance of doubt,
its equity interest in REX), whether now owned or hereafter acquired; provided,
however, the foregoing restriction shall not apply to Permitted Liens.”

 

2



--------------------------------------------------------------------------------

 

2.3 Amendment to Section 6.4. Section 6.4 of the Agreement is amended to read as
follows in its entirety:

“6.4 Sales of Assets. Sell, transfer or otherwise dispose of, in one or any
series of transactions, any of its Property (including, for the avoidance of
doubt, its equity interest in REX), whether now owned or hereafter acquired, or
enter into any agreement to do so; provided, however, the foregoing restriction
shall not apply to (a) the sale of hydrocarbons or inventory in the ordinary
course of business, provided that no contract for the sale of hydrocarbons shall
obligate the relevant Person to deliver hydrocarbons produced from any of its
Oil and Gas Properties at some future date without receiving full payment
therefor within 60 days of delivery, (b) the sale or other disposition of
Property destroyed, lost, worn out, damaged or having only salvage value or no
longer used or useful in the business in which it is used, (c) the sale,
transfer or other disposition of Property from either of the Borrowers to the
other Borrower or any Guarantor or from any Guarantor to either of the Borrowers
or any other Guarantor, (d) so long as no Default or Event of Default exists,
sales or other dispositions of Oil and Gas Properties or of Subsidiaries of
either of the Borrowers or any of their respective Subsidiaries holding Oil and
Gas Properties between redeterminations of the Borrowing Base as provided in
Section 2.10 the aggregate loan value of which, as assigned thereto by the Agent
in the most recent setting of the Borrowing Base in accordance with the
provisions of Section 2.10, equals ten percent (10%) or less of the amount of
the then existing Borrowing Base; provided, however, in connection with any such
transaction, the then existing Borrowing Base shall be automatically reduced by
an amount equal to such loan value of the relevant Mortgaged Properties and
further provided, however, that, upon consummation of any such transaction, if a
Deficiency exists, the Borrowers shall proceed to cure such Deficiency in
accordance with the provisions of Section 2.11 or (e) so long as no Default or
Event of Default exists, sales or other dispositions of Oil and Gas Properties
or Subsidiaries of either of the Borrowers or any of their respective
Subsidiaries holding Oil and Gas Properties between redeterminations of the
Borrowing Base as provided in Section 2.10 the aggregate loan value of which, as
assigned thereto by the Agent in the most recent setting of the Borrowing Base
in accordance with the provisions of Section 2.10, exceeds ten percent (10%) of
the amount of the then existing Borrowing Base with the consent of the Agent and
the Required Lenders; provided, however, that the Borrowing Base to be in effect
immediately upon consummation of any such transaction shall be established by
the Agent, with the approval of the Lenders as required pursuant to the
provisions of Section 9.9, prior to consummation of the transaction, and further
provided, however, that upon consummation of any such transaction, if a
Deficiency exists, the Borrowers shall proceed to cure any such Deficiency in
accordance with the provisions of Section 2.11.”

 

3



--------------------------------------------------------------------------------

 

2.4 Amendment to Section 6.7. Section 6.7 of the Agreement is amended to read as
follows in its entirety:

“6.7 Loans or Advances. Make or agree to make or allow to remain outstanding any
loans or advances to any Person; provided, however, the foregoing restriction
shall not apply to (a) advances or extensions of credit in the form of accounts
receivable incurred in the ordinary course of business and upon terms common in
the industry for such accounts receivable, (b) advances to employees for the
payment of expenses in the ordinary course of business not exceeding $200,000 in
the aggregate for the Borrowers on a consolidated basis with its consolidated
Subsidiaries or (c) loans or advances by either of the Borrowers to the other
Borrower or any of the Guarantors or by any of the Guarantors to either of the
Borrowers or any other Guarantor.”

2.5 Amendment to Section 6.8. Section 6.8 of the Agreement is amended to read as
follows in its entirety:

6.8 Investments. Make or acquire Investments in, or purchase or otherwise
acquire all or substantially all of the assets of, any Person; provided,
however, the foregoing restriction shall not apply to the purchase or
acquisition of (a) Oil and Gas Properties, (b) Investments in the form of
(i) debt securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof, with
maturities of no more than one year, (ii) commercial paper of a domestic issuer
rated at the date of acquisition at least P-2 by Moody’s Investor Service, Inc.
or A-2 by Standard & Poor’s Corporation and with maturities of no more than one
year from the date of acquisition or (iii) repurchase agreements covering debt
securities or commercial paper of the type permitted in this Section,
certificates of deposit, demand deposits, eurodollar time deposits, overnight
bank deposits and bakers’ acceptances, with maturities of no more than one year
from the date of acquisition, issued by or acquired from or through any Lender
or any bank or trust company organized under the laws of the United States of
America or any state thereof and having capital surplus and undivided profits
aggregating at least $100,000,000, (c) other short-term Investments similar in
nature and degree of risk to those described in clause (b) of this Section 6.8,
(d) Investments in money-market funds sponsored or administered by Persons
acceptable to the Agent and which funds invest in short-term Investments similar
in nature and degree of risk to those described in clause (b) of this
Section 6.8, (e) evidences of loans or advances not prohibited by the provisions
of Section 6.7, (f) Investments by either of the Borrowers in REX, so long as
not exceeding $10,000,000 in the aggregate as to both of the Borrowers,
(g) Investments by either of the Borrowers in

 

4



--------------------------------------------------------------------------------

the other Borrower or any of the Guarantors or by any of the Guarantors in
either of the Borrowers or any of the other Guarantors, (h) direct or indirect
Investments by either of the Borrowers in Contango ORE not exceeding $3,500,000
in the aggregate as to both of the Borrowers or (i) other Investments not
exceeding $500,000 in the aggregate for Contango O&G on a consolidated basis
with its consolidated Subsidiaries.”

2.6 Amendments to Section 7.1. Section 7.1 of the Agreement is amended to delete
clause (n) appearing in such Section 7.1 on the date of execution of this
Agreement and to re-order clauses (o), (p), (q) and (r) thereof to be clauses
(n), (o), (p) and (q), respectively, of such Section 7.1.

ARTICLE III

RATIFICATION AND ACKNOWLEDGEMENT

Each of the Borrowers, the Agent and the Lender does hereby adopt, ratify and
confirm the Agreement, as the same is amended hereby, and each of the other Loan
Documents to which it is a party and acknowledges and agrees that the Agreement,
as amended hereby, and each of the other Loan Documents to which it is a party
is and remains in full force and effect.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers does hereby re-make in favor of the Agent and the Lender
each of the representations and warranties made by it in the Loan Documents to
which it is a party and further represents and warrants that each of such
representations and warranties made by it remains true and correct as of the
date of execution of this Amendment.

ARTICLE V

MISCELLANEOUS

5.1 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Agreement.

5.2 Rights of Third Parties. Except as provided in Section 5.1, all provisions
herein are imposed solely and exclusively for the benefit of the parties hereto.

5.3 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument and
shall be enforceable upon the execution of one or more counterparts hereof by
each of the parties hereto. In this regard, each of the parties hereto
acknowledges that a counterpart of this Amendment containing a set of
counterpart execution pages reflecting the execution of each party hereto shall
be sufficient to reflect the execution of this Amendment by each necessary party
hereto and shall constitute one instrument.

 

5



--------------------------------------------------------------------------------

 

5.4 Integration. THIS AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF. ALL PRIOR UNDERSTANDINGS,
STATEMENTS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT
HEREOF ARE SUPERSEDED BY THIS AMENDMENT.

5.5 Invalidity. In the event that any one or more of the provisions contained in
this Amendment shall for any reason be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Amendment.

5.6 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICTS OF
LAW.

(Signatures appear on following pages)

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Second Amended and Restated Credit Agreement to be duly executed and delivered
by their proper and duly authorized officers effective as of the Effective Date.

 

BORROWERS: CONTANGO OIL & GAS COMPANY By:   /s/ SERGIO CASTRO  

    Sergio Castro

    Chief Financial Officer

CONTANGO OPERATORS, INC. By:   /s/ SERGIO CASTRO  

    Sergio Castro

    Chief Financial Officer

(Signatures continue on following page)

 

7



--------------------------------------------------------------------------------

 

AGENT:

AMEGY BANK NATIONAL ASSOCIATION,

as Agent

By:   /s/ MARK A. SERICE  

    Mark A. Serice

    Senior Vice President

LENDER: AMEGY BANK NATIONAL ASSOCIATION By:   /s/ MARK A. SERICE  

    Mark A. Serice

    Senior Vice President

 

8